 



EXHIBIT 10.2

$100,000,000
SECOND LIEN TERM LOAN AGREEMENT

AMONG

SPANISH BROADCASTING SYSTEM, INC.,
AS BORROWER,
THE LENDERS
FROM TIME TO TIME PARTY HERETO,

AND

MERRILL LYNCH, PIERCE FENNER & SMITH, INCORPORATED
AS SYNDICATION AGENT,

AND

WACHOVIA BANK, NATIONAL ASSOCIATION
AS DOCUMENTATION AGENT,

AND

LEHMAN COMMERCIAL PAPER INC.,
AS ADMINISTRATIVE AGENT
DATED AS OF JUNE 10, 2005



 

LEHMAN BROTHERS INC.
LEAD ARRANGER AND SOLE MANAGER,

AND

LEHMAN BROTHERS INC.,
MERRILL LYNCH, PIERCE FENNER & SMITH, INCORPORATED,

AND

WACHOVIA CAPITAL MARKETS, LLC
AS ARRANGERS

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   SECTION 1.  
DEFINITIONS
    1     1.1.    
Defined Terms
    1     1.2.    
Other Definitional Provisions
    28   SECTION 2.  
AMOUNT AND TERMS OF COMMITMENTS
    29     2.1.    
Loan Commitments
    29     2.2.    
Procedure for Loan Borrowing
    29     2.3.    
Repayment of Loans
    29     2.4.    
[Reserved]
    29     2.5.    
[Reserved]
    29     2.6.    
[Reserved]
    29     2.7.    
[Reserved]
    29     2.8.    
Repayment of Loans; Evidence of Indebtedness
    29     2.9.    
Fees
    30     2.10.    
[Reserved]
    30     2.11.    
Optional Prepayments
    30     2.12.    
Mandatory Prepayments and Commitment Reductions
    31     2.13.    
Conversion and Continuation Options
    32     2.14.    
Minimum Amounts and Maximum Number of Eurodollar Tranches
    33     2.15.    
Interest Rates and Payment Dates
    33     2.16.    
Computation of Interest and Fees
    34     2.17.    
Inability to Determine Interest Rate
    34     2.18.    
Pro Rata Treatment and Payments
    35     2.19.    
Requirements of Law
    36     2.20.    
Taxes
    37     2.21.    
Indemnity
    40     2.22.    
Illegality
    40     2.23.    
Change of Lending Office
    40     2.24.    
Replacement of Lenders under Certain Circumstances
    40  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page   SECTION 3.  
[RESERVED]
    41   SECTION 4.  
REPRESENTATIONS AND WARRANTIES
    41     4.1.    
Financial Condition
    41     4.2.    
No Change
    42     4.3.    
Existence; Compliance with Law
    42     4.4.    
Power; Authorization; Enforceable Obligations
    42     4.5.    
No Legal Bar
    43     4.6.    
No Material Litigation
    43     4.7.    
No Default
    43     4.8.    
Ownership of Property; Liens
    43     4.9.    
Intellectual Property
    43     4.10.    
Taxes
    43     4.11.    
Federal Regulations
    44     4.12.    
Labor Matters
    44     4.13.    
ERISA
    44     4.14.    
Investment Company Act; Other Regulations
    45     4.15.    
Subsidiaries
    45     4.16.    
Use of Proceeds
    45     4.17.    
Environmental Matters
    45     4.18.    
Accuracy of Information, etc.
    46     4.19.    
Security Documents
    47     4.20.    
Solvency
    47     4.21.    
Insurance
    47     4.22.    
Permits and Licenses
    48   SECTION 5.  
CONDITIONS PRECEDENT
    49     5.1.    
Conditions to Initial Extension of Credit
    49   SECTION 6.  
AFFIRMATIVE COVENANTS
    51     6.1.    
Financial Statements
    51     6.2.    
Certificates; Other Information
    52     6.3.    
Conduct of Business and Maintenance of Existence, FCC Licenses, etc.
    53  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page     6.4.    
Maintenance of Property; Insurance
    54     6.5.    
Inspection of Property; Books and Records; Discussions
    54     6.6.    
Notices
    54     6.7.    
Environmental Laws
    55     6.8.    
Broadcast License Subsidiaries
    56     6.9.    
Additional Collateral, etc.
    56     6.10.    
Use of Proceeds
    58     6.11.    
Further Assurances
    58     6.12.    
[Reserved]
    59     6.13.    
Bond Redemption
    59     6.14.    
Puerto Rico Legal Opinion
    59   SECTION 7.  
NEGATIVE COVENANTS
    59     7.1.    
Merger, Consolidation, or Sale of Assets
    59     7.2.    
Incurrence of Indebtedness and Issuance of Preferred Stock
    60     7.3.    
Liens
    63     7.4.    
Restricted Payments
    63     7.5.    
Dividend and Other Payment Restrictions Affecting Subsidiaries
    66     7.6.    
Asset Sales
    67     7.7.    
Transactions with Affiliates
    68     7.8.    
Limitation on Sale and Leaseback Transactions
    68     7.9.    
Limitation on Optional Prepayment of Obligations
    69   SECTION 8.  
EVENTS OF DEFAULT
    69   SECTION 9.  
THE AGENTS AND ARRANGERS
    72     9.1.    
Appointment
    72     9.2.    
Delegation of Duties
    72     9.3.    
Exculpatory Provisions
    72     9.4.    
Reliance by Agents
    73     9.5.    
Notice of Default
    73     9.6.    
Non-Reliance on Agents and Other Lenders
    74     9.7.    
Indemnification
    74  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page     9.8.    
Arrangers and Agents in Their Individual Capacities
    75     9.9.    
Successor Administrative Agent
    75     9.10.    
Authorization to Release Liens
    75     9.11.    
The Arrangers, Syndication Agent and Documentation Agent
    76   SECTION 10.  
MISCELLANEOUS
    76     10.1.    
Amendments and Waivers
    76     10.2.    
Notices
    77     10.3.    
No Waiver; Cumulative Remedies
    78     10.4.    
Survival of Representations and Warranties
    79     10.5.    
Payment of Expenses
    79     10.6.    
Successors and Assigns; Participations and Assignments
    80     10.7.    
Adjustments; Set-off
    82     10.8.    
Counterparts
    83     10.9.    
Severability
    83     10.10.    
Integration
    83     10.11.    
GOVERNING LAW
    83     10.12.    
Submission To Jurisdiction; Waivers
    83     10.13.    
Acknowledgments
    84     10.14.    
Confidentiality
    84     10.15.    
Release of Collateral and Guarantee Obligations
    85     10.16.    
Accounting Changes
    85     10.17.    
Delivery of Lender Addenda
    85     10.18.    
Construction
    85     10.19.    
WAIVERS OF JURY TRIAL
    86     10.20.    
Designated Senior Debt
    86  

-iv-



--------------------------------------------------------------------------------



 



SCHEDULES:

            4.3    
Compliance With Law
  4.6    
Litigation
  4.9    
Intellectual Property
  4.10    
Taxes
  4.15    
Subsidiaries
  4.17    
Environmental
  4.19    
UCC Filing Jurisdictions

EXHIBITS

      A  
Form of Compliance and Pricing Certificate
B  
Form of Guarantee and Collateral Agreement
C  
Form of Lender Addendum
D  
Form of Notice of Borrowing
E  
Form of Solvency Certificate
F  
Form of Note
G  
Form of Exemption Certificate
H  
Form of Closing Certificate
I  
Form of Assignment and Acceptance

 



--------------------------------------------------------------------------------



 



     SECOND LIEN TERM LOAN AGREEMENT, dated as of June 10, 2005, among SPANISH
BROADCASTING SYSTEM, INC., a Delaware corporation (the “Borrower”), the several
banks and other financial institutions or entities from time to time party to
this Agreement (the “Lenders”), MERRILL LYNCH, PIERCE FENNER & SMITH,
INCORPORATED, as syndication agent (in such capacity, the “Syndication Agent”),
WACHOVIA BANK, NATIONAL ASSOCIATION, as documentation agent (in such capacity,
the “Documentation Agent”) and LEHMAN COMMERCIAL PAPER INC., as administrative
agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H:

     WHEREAS, the Borrower has requested that the Lenders make a term loan
credit facility available to the Borrower in order to (i) finance (along with
amounts borrowed under the First Lien Credit Agreement (as defined below)) a
portion of the redemption of all of the Senior Subordinated Notes (as defined
below) and to pay all accrued interest thereon and call or other premiums
payable in connection with the redemption of the Senior Subordinated Notes, and
(ii) pay costs and expenses incurred in connection with the Facilities (as
defined below);

     WHEREAS, pursuant to a First Lien Credit Agreement (as defined below), the
Borrower has entered into (a) a term loan credit facility in order to (i) repay
Borrower’s obligations under the Credit Agreement dated as of October 30, 2003
among Borrower, the lenders from time to time party thereto, Merrill Lynch,
Pierce Fenner & Smith Incorporated, as documentation agent, Lehman Commercial
Paper Inc., as syndication agent and as administration agent (the “Existing
Credit Agreement”), (ii) finance (along with amounts borrowed under this
Agreement a portion of the redemption of all of the Senior Subordinated Notes
(as defined below) and to pay all accrued interest thereon and call or other
premiums payable in connection with the redemption of the Senior Subordinated
Notes, and (iii) pay costs and expenses incurred in connection with the
Facilities (as defined below) and (b) a revolving credit facility for working
capital needs and general corporate purposes of the Borrower and its
Subsidiaries (the “Refinancing”); and

     WHEREAS, the Lenders are willing to make such credit facilities available
upon and subject to the terms and conditions hereinafter set forth.

     NOW, THEREFORE, in consideration of the premises and the agreements
hereinafter set forth, the parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

     1.1. Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

     “Acquired Debt”: with respect to any specified Person, (i) Indebtedness of
any other Person existing at the time such other Person is merged with or into
or became a Subsidiary of such specified Person, including, without limitation,
Indebtedness incurred in connection with, or in contemplation of, such other
Person merging with or into or

 



--------------------------------------------------------------------------------



 



becoming a Subsidiary of such specified Person and (ii) Indebtedness secured by
a Lien encumbering any asset acquired by such specified Person.

     “Acquisition Indebtedness”: Indebtedness incurred by the Borrower or by a
Restricted Subsidiary in connection with or, the proceeds of which are used for,
the acquisition of a Permitted Business and related facilities and assets or for
the construction of a facility.

     “Administrative Agent”: as defined in the preamble hereto.

     “Affiliate”: of any specified Person means any other Person which directly
or indirectly through one or more intermediaries controls, or is controlled by,
or is under common control with, such specified Person. For the purposes of this
definition, “control” (including, with correlative meanings, the terms
“controlling,” “controlled by,” and “under common control with”), as used with
respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by agreement or
otherwise; provided that (a) beneficial ownership of at least 10% of the Voting
Stock of a Person shall be deemed to be control and (b) for purposes of the
“Transactions with Affiliates” covenant contained in Section 7.7, for so long as
Raúl Alarcón Sr. or Raúl Alarcón Jr. are directors, officers or shareholders of
the Borrower, they, their respective spouses, lineal descendants and any Person
controlled by any of them shall be Affiliates of the Borrower and its
Subsidiaries.

     “Affiliate Transaction”: as defined in Section 7.7.

     “Additional Extensions of Credit”: as defined in Section 10.1.

     “Agents”: the collective reference to the Administrative Agent, the
Syndication Agent and the Documentation Agent.

     “Aggregate Exposure”: with respect to any Lender at any time, an amount
equal to (a) prior to termination of the Commitments, the aggregate amount of
such Lender’s Commitments then in effect and (b) thereafter, the sum of the
principal amount of such Lender’s Loans then outstanding.

     “Aggregate Exposure Percentage”: with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at
such time to the Aggregate Exposure of all Lenders at such time.

     “Agreement”: this Second Lien Term Loan Agreement, as amended,
supplemented, replaced or otherwise modified from time to time.

     “Applicable Margin”: (a) with respect to Base Rate Loans, 2.75% per annum
and (b) with respect to Eurodollar Loans, 3.75% per annum.

     “Arrangers”: as defined in Section 9.11.

-2-



--------------------------------------------------------------------------------



 



     “Asset Sale”: (i) the sale, lease (other than an operating lease entered
into in the ordinary course of business), conveyance or other disposition of any
assets or rights (including, without limitation, by way of a sale and
leaseback), excluding sales of services and goods in the ordinary course of
business consistent with past practices (provided that the sale, conveyance or
other disposition of all or substantially all of the assets of the Company and
its Restricted Subsidiaries taken as a whole will be governed by the provisions
of Section 7.1 hereof and not by the provisions of Section 7.6 hereof) and
(ii) the issue or sale by the Borrower or any of its Subsidiaries of Equity
Interests of any of the Borrower’s Subsidiaries, in the case of either clause
(i) or (ii), whether in a single transaction or a series of related transactions
(a) that have a fair market value in excess of $7.5 million or (b) for net
proceeds in excess of $7.5 million.

     Notwithstanding the foregoing, the following items will not be deemed to be
Asset Sales: (i) a transfer of assets by the Borrower to a Subsidiary Guarantor
or by a Subsidiary Guarantor to the Borrower or to another Subsidiary Guarantor
or by a Subsidiary that is not a Guarantor to the Borrower or a Subsidiary
Guarantor, (ii) an issuance of Equity Interests by a Subsidiary Guarantor to the
Borrower or to another Subsidiary Guarantor, (iii) the sale, lease or other
disposition of equipment or other assets in the ordinary course of business
(including, without limitation, the disposition of obsolete or worn out
property), (iv) the sale and leaseback of any assets within 180 days of the
acquisition of such assets, (v) a Restricted Payment that is permitted by
Section 7.4 hereof or a Permitted Investment, (vi) a transfer of any FCC License
to a Broadcast License Subsidiary, (vii) the non-exclusive licensing of
Intellectual Property in the ordinary course of business, (viii) the disposition
of Cash Equivalents, and (ix) discounts or forgiveness of accounts receivable in
the ordinary course of business in connection with the collection or compromise
thereof.

     “Asset Sale Offer”: as defined in Section 7.6.

     “Asset Sale Mandatory Prepayment Date”: as defined in Section 2.12.

     “Asset Sale Prepayment Amount”: as defined in Section 2.12.

     “Asset Sale Prepayment Option Notice”: as defined in Section 2.12.

     “Assignee”: as defined in Section 10.6(c).

     “Assignment and Acceptance”: as defined in Section 10.6(c).

     “Assignor”: as defined in Section 10.6(c).

     “Attributable Debt”: in respect of a sale and leaseback transaction means,
at the time of determination, the present value (discounted at the rate of
interest implicit in such transaction, determined in accordance with GAAP) of
the obligation of the lessee for net rental payments during the remaining term
of the lease included in such sale and leaseback transaction (including any
period for which such lease has been extended or may, at the option of the
lessor, be extended).

-3-



--------------------------------------------------------------------------------



 



     “Base Rate”: for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1%) equal to the greater of (a) the Prime Rate in effect on
such day and (b) the Federal Funds Effective Rate in effect on such day plus 1/2
of 1%. For purposes hereof: “Prime Rate”: the prime lending rate as set forth in
the British Bankers Telerate Page 5 (or, if the British Bankers Telerate ceases
quoting a prime lending rate of the type described, the highest per annum rate
of interest published by the Federal Reserve Board in Federal Reserve
statistical release H.15(519) entitled “Selected Interest Rates” as the bank
prime loan rate or its equivalent).

     “Base Rate Loans”: Loans for which the applicable rate of interest is based
upon the Base Rate.

     “Basket Period”: as defined in Section 7.4(c).

     “Beneficial Owner”: has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person,” as such term is used in Section 13(d)(3)
of the Exchange Act, such “person” shall be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire, whether such
right is currently exercisable or is exercisable only upon the occurrence of a
subsequent condition.

     “Benefited Lender”: as defined in Section 10.7.

     “Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

     “Board of Directors”: the Board of Directors of the Borrower or a
Restricted Subsidiary, as applicable, or any authorized committee of such Board
of Directors.

     “Borrower”: as defined in the preamble hereto.

     “Borrowing Date”: any Business Day specified by the Borrower as a date on
which the Borrower requests the relevant Lender(s) to make Loans hereunder.

     “Broadcast License Subsidiary”: a Wholly Owned Restricted Subsidiary of the
Borrower that owns no material assets (except as permitted hereunder) other than
FCC Licenses and related rights and has no liabilities other than
(i) liabilities arising under the Guarantee and Collateral Agreement and the
First Lien Loan Documents and (ii) trade payables incurred in the ordinary
course of business and tax liabilities incidental to ownership of such rights.

     “Business Day”: (i) for all purposes other than as covered by clause (ii)
below, a day other than a Saturday, Sunday or other day on which commercial
banks in New York City are authorized or required by law to close and (ii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, Eurodollar Loans, any day which is a Business Day
described in clause (i) and which is also a day for trading by and between banks
in Dollar deposits in the interbank eurodollar market.

-4-



--------------------------------------------------------------------------------



 



     “Calculation Date”: as defined in Section 1.1 in the definition of “Debt to
Cash Flow Ratio”.

     “Capital Lease Obligation”: at the time any determination thereof is to be
made, the amount of the liability in respect of a capital lease (attributable to
principal) that would at such time be required to be capitalized on a balance
sheet in accordance with GAAP.

     “Capital Stock”: (i) in the case of a corporation, corporate stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited) and (iv) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.

     “Cash Equivalents”: (i) United States dollars, (ii) securities issued or
directly and fully guaranteed or insured by the United States government or any
agency or instrumentality thereof having maturities of not more than one year
from the date of acquisition, (iii) certificates of deposit and eurodollar time
deposits with maturities of one year or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding six months and overnight bank
deposits, in each case with any domestic commercial bank having capital and
surplus in excess of $500.0 million and a Thompson Bank Watch Rating of “B” or
better, (iv) repurchase obligations with a term of not more than fourteen days
for underlying securities of the types described in clauses (ii) and (iii) above
entered into with any financial institution meeting the qualifications specified
in clause (iii) above and (v) commercial paper having the highest rating
obtainable from Moody’s Investors Service, Inc. or Standard & Poor’s Corporation
and in each case maturing within 270 days after the date of acquisition and
(vi) money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (i) — (v) of this definition.

     “Change in Law”: as defined in 2.19.

     “Change of Control”: the occurrence of any of the following: (i) the sale,
lease, transfer, conveyance or other disposition (or by way of merger or
consolidation), in one or a series of related transactions, of all or
substantially all of the assets of the Borrower and its Subsidiaries taken as a
whole to any “person” (as such term is used in Section 13(d)(3) of the Exchange
Act) other than the Principal or a Related Party of the Principal, (ii) the
adoption of a plan relating to the liquidation or dissolution of the Borrower,
(iii) the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person” (as defined
above), other than the Principal and his Related Parties, becomes the Beneficial
Owner, directly or indirectly, of more than 35% of the Voting Stock of the
Borrower, (iv) the Principal ceases to be the Beneficial Owner, directly or
indirectly, of a majority of the voting power of Voting Stock of the Borrower
(measured by voting power rather than number of shares) as a result of any
direct or indirect transfer of securities by the Principal, or (v) the first day
on

-5-



--------------------------------------------------------------------------------



 



which a majority of the members of the Board of Directors of the Borrower are
not Continuing Directors.

     “Closing Date”: June 10, 2005.

     “Code”: the Internal Revenue Code of 1986, as amended from time to time and
the regulations issued thereunder.

     “Collateral”: all Property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document,
including the Intellectual Property Collateral.

     “Commitment”: as to any Lender, the obligation of such Lender to make a
Loan to the Borrower hereunder on the Closing Date in a principal amount equal
to the amount set forth under the heading “Term Loan Commitment” opposite such
Lender’s name on Schedule 1 to the Lender Addendum delivered by such Lender. The
aggregate amount of the Commitments is $100,000,000.

     “Commitment Letter”: the amended and restated commitment letter, dated
May 31, 2005, by and among the Administrative Agent, the Arrangers, the
Documentation Agent, the Syndication Agent and the Borrower, as amended,
modified or supplemented from time to time.

     “Commonly Controlled Entity”: an entity, whether or not incorporated, which
is under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

     “Communications Act”: The Communications Act of 1934, as amended.

     “Compliance and Pricing Certificate”: a certificate duly executed by a
Responsible Officer substantially in the form of Exhibit A.

     “Confidential Information Memorandum”: the information memorandum furnished
to the Persons invited in the syndication of the Loans to become Lenders.

     “Consolidated Cash Flow”: with respect to any Person for any period, the
Consolidated Net Income of such Person for such period plus, without
duplication, (i) an amount equal to any extraordinary loss plus any net loss
realized in connection with an Asset Sale, to the extent such losses were
deducted in computing such Consolidated Net Income, plus (ii) provision for
taxes based on income or profits of such Person and its Restricted Subsidiaries
for such period, to the extent that such provision for taxes was deducted in
computing such Consolidated Net Income, plus (iii) consolidated interest expense
of such Person and its Restricted Subsidiaries for such period, whether paid or
accrued and whether or not capitalized (including, without limitation,
amortization of debt issuance costs and original issue discount, non-cash
interest payments, the interest component of any deferred payment obligations,
the interest component of all payments associated with Capital Lease
Obligations, imputed interest with respect to Attributable

-6-



--------------------------------------------------------------------------------



 



Debt, commissions, discounts and other fees and charges incurred in respect of
letter of credit or bankers’ acceptance financings, and net payments (if any)
pursuant to Hedging Obligations), to the extent that any such expense was
deducted in computing such Consolidated Net Income, plus (iv) depreciation
expense for such period, to the extent the same was deducted in computing such
Consolidated Net Income, plus (v) all amortization expense and other non-cash
expenses (excluding any such non-cash expense to the extent that it represents
an accrual of or reserve for cash expenses in any future period) for such
period, to the extent the same was deducted in computing such Consolidated Net
Income, minus (vi) non-cash items increasing such Consolidated Net Income for
such period.

     Consolidated Cash Flow shall be calculated on a pro forma basis after
giving effect to any acquisition as if such acquisition (including any
Consolidated Cash Flow associated with such acquisition) occurred on the first
day of the most recently ended four quarter period, giving pro forma effect to
any non-recurring expenses, non-recurring costs and cost reductions within the
first year after such acquisition which the Borrower anticipates if the Borrower
delivers to the Administrative Agent an Officer’s Certificate certifying to and
describing and quantifying with reasonable specificity such non-recurring
expenses, non-recurring costs and cost reductions.

     “Consolidated Indebtedness”: with respect to any Person as of any date of
determination, the sum, without duplication, of (i) the total amount of
Indebtedness and Attributable Debt of such Person and its Restricted
Subsidiaries, plus (ii) the total amount of Indebtedness and Attributable Debt
of any other Person, to the extent that such Indebtedness or Attributable Debt
has been guaranteed by the referent Person or by one or more of its Restricted
Subsidiaries or is secured by a Lien on assets of the referent Person or any of
its Restricted Subsidiaries, plus (iii) the aggregate liquidation value of all
Disqualified Stock of such Person and all preferred stock of Restricted
Subsidiaries of such Person, in each case, determined on a consolidated basis in
accordance with GAAP.

     “Consolidated Interest Expense”: with respect to any Person for any period,
the sum of: (i) the consolidated interest expense of such Person and its
Restricted Subsidiaries for such period, whether paid or accrued (including,
without limitation, amortization of original issue discount, non-cash interest
payments, the interest component of any deferred payment obligations, the
interest component of all payments associated with Capital Lease Obligations,
imputed interest with respect to Attributable Debt, commissions, discounts and
other fees and charges incurred in respect of letters of credit or bankers’
acceptance financing, and net payments (if any) pursuant to Hedging
Obligations); and (ii) the consolidated interest expense of such Person and its
Restricted Subsidiaries that was capitalized during such period; and (iii) any
interest expense on Indebtedness or Attributable Debt of another Person that is
guaranteed by such Person or one of its Restricted Subsidiaries or secured by a
Lien on assets of such Person or one of its Restricted Subsidiaries (whether or
not such guarantee or Lien is called upon).

     “Consolidated Net Income”: with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Subsidiaries for such period,
on a consolidated basis, determined in accordance with GAAP; provided that
(i) except as otherwise provided in clause (v) below, the positive Net Income of
any Person that is not

-7-



--------------------------------------------------------------------------------



 



a Restricted Subsidiary or that is accounted for by the equity method of
accounting shall be included only to the extent of the amount of dividends or
distributions paid in cash to the referent Person or a Restricted Subsidiary
thereof, (ii) the Net Income of any Restricted Subsidiary shall be excluded to
the extent that the declaration or payment of dividends or similar distributions
by that Restricted Subsidiary of that Net Income is not at the date of
determination permitted without any prior governmental approval (that has not
been obtained) or, directly or indirectly, by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Restricted Subsidiary or its
stockholders, (iii) the Net Income of any Person acquired in a pooling of
interests transaction for any period prior to the date of such acquisition shall
be excluded, (iv) the cumulative effect of a change in accounting principles
shall be excluded and (v) the Net Income of any Unrestricted Subsidiary shall be
excluded, whether or not distributed to the Borrower or one of its Restricted
Subsidiaries.

     “Continuing Directors”: as of any date of determination, any member of the
Board of Directors of the Borrower who (i) was a member of such Board of
Directors on the Closing Date, (ii) was nominated for election or elected to
such Board of Directors with the approval of a majority of the Continuing
Directors who were members of such Board of Directors at the time of such
nomination or election, or (iii) was nominated for election to such Board of
Directors by the Principal.

     “Contractual Obligation”: as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.

     “Control Agreement”: each Control Agreement to be executed and delivered by
each Loan Party party thereto, as required pursuant to the terms of the
Guarantee and Collateral Agreement in form as is reasonably acceptable to the
Administrative Agent, in each case as the same may be amended, supplemented,
replaced or otherwise modified from time to time in accordance with this
Agreement.

     “Control Investment Affiliate”: as to any Person, any other Person that (a)
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person and (b) is organized by such Person primarily for the
purpose of making equity or debt investments in one or more companies. For
purposes of this definition, “control” of a Person means the power, directly or
indirectly, to direct or cause the direction of the management and policies of
such Person whether by contract or otherwise.

     “Copyright Security Agreement Supplement”: as defined in the Guarantee and
Collateral Agreement.

     “Debt to Cash Flow Ratio”: with respect to any Person as of any date of
determination (the “Calculation Date”), the ratio of (a) the Consolidated
Indebtedness of such Person as of such date to (b) the Consolidated Cash Flow of
such Person for the four most recent full fiscal quarters ending immediately
prior to such date for which internal

-8-



--------------------------------------------------------------------------------



 



financial statements are available, determined on a pro forma basis after giving
effect to all acquisitions and dispositions of assets made by such Person and
its Restricted Subsidiaries from the beginning of such four-quarter period
through and including such date of determination (including any related
financing transactions) as if such acquisitions and dispositions had occurred at
the beginning of such four-quarter period. For purposes of making the
computation referred to above, (i) any acquisitions or dispositions that have
been made by such Person or any of its Restricted Subsidiaries, including
through mergers or consolidations, during the four-quarter reference period or
subsequent to such reference period and on or prior to the Calculation Date
(including the incurrence, assumption, repayment or retirement of any
Indebtedness and also including any Consolidated Cash Flow associated with such
acquisition or disposition) shall be deemed to have occurred on the first day of
the four-quarter reference period and Consolidated Cash Flow for such reference
period shall be calculated without giving effect to clause (iii) of the proviso
set forth in the definition of Consolidated Net Income, and (ii) any incurrence
(and any application of any proceeds therefrom), repayment or retirement of any
Indebtedness by such Person or its Restricted Subsidiaries, during the
four-quarter reference period or subsequent to such reference period and on or
prior to the Calculation Date shall be deemed to have occurred on the first day
of the four-quarter reference period.

     “Default”: any of the events specified in Section 8, whether or not any
requirement set forth therein for the giving of notice, the lapse of time, or
both, has been satisfied.

     “Disqualified Stock”: any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable at
the option of the holder thereof), or upon the happening of any event, matures
or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof, in whole or in
part, on or prior to the date that is 91 days after the maturity date of the
Loans (or if the Loans have been paid in full, the maturity date of the First
Lien Term Loans), provided, however, that any Capital Stock that would
constitute Disqualified Stock solely because the holders thereof have the right
to require the Borrower to repurchase such Capital Stock upon the occurrence of
a Change of Control or an Asset Sale shall not constitute Disqualified Stock if
the terms of such Capital Stock provide that the Borrower may not repurchase or
redeem any such Capital Stock pursuant to such provisions unless such repurchase
or redemption is permitted hereunder including without limitation Section 7.4.
For the avoidance of doubt, the Series B Preferred Stock by its terms as in
effect on the date hereof shall not constitute Disqualified Stock.

     “Documentation Agent”: as defined in the preamble hereto.

     “Dollars” and “$”: dollars in lawful currency of the United States of
America.

     “Domestic Subsidiary”: any Subsidiary of the Borrower organized under the
laws of the District of Columbia or any state within the United States of
America other than WCMA Licensing, Inc., WMEG Licensing, Inc. and WZET Licensing
Inc.

-9-



--------------------------------------------------------------------------------



 



     “Eligible Assignee”: commercial banks, finance companies, insurance
companies or other financial institutions or any Person (other than a natural
Person) that is engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business.

     “Environmental Laws”: any and all laws, rules, orders, regulations,
statutes, ordinances, codes, decrees or other legally enforceable requirements
(including common law), of the United States, or any state, local, municipal or
other Governmental Authority, regulating, relating to or imposing liability or
standards of conduct concerning protection of the environment, as has been, is
now, or at any time hereafter is, in effect.

     “Environmental Permits”: any and all permits, licenses, approvals,
registrations, notifications, exemptions and any other authorization required
under any Environmental Law.

     “Equity Interests”: Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

     “ERISA”: the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations issued thereunder.

     “ERISA Event”: as defined in Section 6.2(d).

     “Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D) maintained
by a member bank of the Federal Reserve System. Eurodollar Loans shall be deemed
to constitute Eurocurrency Liabilities and to be subject to such reserve
requirements without benefit or credit for proration, exceptions or offsets that
may be available from time to time to any Lender under Regulation D.

     “Eurodollar Base Rate”: with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, the rate per annum determined on the
basis of the rate for deposits in Dollars for a period equal to such Interest
Period commencing on the first day of such Interest Period appearing on Page
3750 of the Telerate screen as of 11:00 A.M., London time, two Business Days
prior to the beginning of such Interest Period. In the event that such rate does
not appear on Page 3750 of the Telerate screen (or otherwise on such screen),
the “Eurodollar Base Rate” for purposes of this definition shall be determined
by reference to such other comparable publicly available service for displaying
eurodollar rates as may be selected by the Administrative Agent.

     “Eurodollar Loans”: Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.

-10-



--------------------------------------------------------------------------------



 



     “Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

                              Eurodollar Base Rate                              
1.00 – Eurocurrency Reserve Requirements

     “Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

     “Event of Default”: any of the events specified in Section 8, provided that
any requirement set forth therein for the giving of notice, the lapse of time,
or both, has been satisfied.

     “Excess Amount”: as defined in Section 2.2.

     “Excess LA Asset Sale Proceeds”: in the event of a prepayment of the
Lenders pursuant to Section 2.12(c), any proceeds from the LA Asset Sale that
are not applied to the prepayment of the Lenders pursuant to such
Section 2.12(c).

     “Excess Proceeds”: as defined in Section 7.6.

     “Exchange Act”: means the Securities Exchange Act of 1934, as amended.

     “Excluded Assets”: as defined in the Guarantee and Collateral Agreement.

     “Excluded Foreign Subsidiary”: any Foreign Subsidiary other than (a) any
Foreign Subsidiary that has elected to be taxed as a partnership or a
disregarded entity pursuant to Section 301.7701-3 of the United States Treasury
Regulations and (b) any Foreign Subsidiary that has guaranteed or is required to
guarantee any Indebtedness of the Borrower.

     “Existing Credit Agreement”: as defined in the preamble hereto.

     “Existing Indebtedness”: Indebtedness in existence on the date hereof
(other than Indebtedness under the First Lien Credit Agreement) until such
Indebtedness is repaid. Existing Indebtedness shall not include the Senior
Subordinated Notes.

     “Facilities”: each of (a) the Commitments under this Agreement and (b) the
Commitments under and as defined in the First Lien Credit Agreement.

     “FCC”: the Federal Communications Commission (or any successor).

     “FCC Licenses”: any licenses, permits and authorizations issued by the FCC
for the operation of stations.

-11-



--------------------------------------------------------------------------------



 



     “Federal Funds Effective Rate”: for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it.

     “Fee Letter”: the Amended and Restated Senior Secured Credit Facilities Fee
Letter, dated as of May 31, 2005, among the Borrower, the Administrative Agent,
the Arrangers, the Documentation Agent, and the Syndication Agent as the same
may be amended, supplemented, replaced or otherwise modified from time to time
in accordance with this Agreement.

     “First Lien Agent”: Lehman Commercial Paper Inc., as agent under the First
Lien Credit Agreement.

     “First Lien Credit Agreement”: the First Lien Credit Agreement dated as of
the date hereof among Borrower, the several banks and other financial
institutions or entities from time to time party thereto, Merrill Lynch Capital
Corporation, as syndication agent, Wachovia Bank, National Association, as
documentation agent and Lehman Commercial Paper Inc., as administrative agent,
as amended, supplemented, replaced or otherwise modified from time to time.

     “First Lien Revolving Credit Loans”: the “Revolving Credit Loans” under and
as defined in the First Lien Credit Agreement.

     “First Lien Loans”: all loans made pursuant to the First Lien Credit
Agreement.

     “First Lien Loan Documents”: the Loan Documents referred to in the First
Lien Credit Agreement.

     “First Lien Obligations”: the unpaid principal of and interest on
(including interest accruing after the maturity of the loans and reimbursement
obligations provided under the First Lien Credit Agreement and interest accruing
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to any loan party under
the First Lien Credit Agreement whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the First Lien Loans and
all other obligations and liabilities of the loan parties to the arranger
thereunder, to any agent thereunder, to any lender thereunder, or to any
Indemnitee thereunder, whether direct or indirect, absolute or contingent, due
or to become due, or now existing or hereafter incurred, which may arise under,
out of, or in connection with the First Lien Credit Agreement, any other loan
document referred to therein or any other document made, delivered or given in
connection therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to such arranger, to any such agent or to any such
lender that are required to be paid by any such loan party pursuant

-12-



--------------------------------------------------------------------------------



 



the First Lien Credit Agreement or to any other loan document referred to
therein) or otherwise.

     “First Lien Revolving Credit Commitment”: the Revolving Credit Commitment
under and as defined in the First Lien Credit Agreement.

     “First Lien Term Loans”: the Term Loans under and as defined in the First
Lien Credit Agreement.

     “First Lien Term Loan Lenders” the Term Loan Lenders under and as defined
in the First Lien Credit Agreement.

     “Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

     “Funding Office”: the office specified from time to time by the
Administrative Agent as its funding office by notice to the Borrower and the
Lenders.

     “GAAP”: generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as have been approved by a significant segment of the accounting
profession, which are in effect from time to time (subject to Section 10.16).

     “Governing Documents”: collectively, as to any Person, the articles or
certificate of incorporation and bylaws, any shareholders agreement, certificate
of formation, limited liability company agreement, partnership agreement or
other formation or constituent documents of such Person.

     “Governmental Authority”: any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial or regulatory functions of or pertaining to government.

     “Guarantee and Collateral Agreement”: the Second Lien Guarantee and
Collateral Agreement to be executed and delivered by the Borrower and each
Subsidiary Guarantor, substantially in the form of Exhibit B, as the same may be
amended, supplemented, replaced or otherwise modified from time to time in
accordance with this Agreement.

     “Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
Property constituting direct

-13-



--------------------------------------------------------------------------------



 



or indirect security therefor, (ii) to advance or supply funds (1) for the
purchase or payment of any such primary obligation or (2) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase Property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (iv) otherwise to assure or hold harmless the owner
of any such primary obligation against loss in respect thereof, provided,
however, that the term “Guarantee Obligation” shall not include endorsements of
instruments for deposit or collection in the ordinary course of business or
customary contractual indemnities related to the sale of goods and services
entered into in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

     “Guarantor”: each signatory to the Guarantee and Collateral Agreement
(together with any other entity that may become a party to the Guarantee and
Collateral Agreement as provided therein).

     “Hedge Agreements”: all interest rate swaps, caps, collar agreements,
foreign exchange agreements, commodity contracts, currency swaps or similar
arrangements entered into by the Borrower or any of its Subsidiaries providing
for protection against fluctuations in interest rates or currency exchange rates
or the exchange of nominal interest obligations, either generally or under
specific contingencies, as each may be amended, supplemented, replaced or
otherwise modified from time to time in accordance with this Agreement.

     “Hedging Obligations”: with respect to any Person, the obligations of such
Person under (i) interest rate swap agreements, interest rate cap agreements and
interest rate collar agreements and (ii) other agreements or arrangements
designed to protect such Person against fluctuations in interest rates or
currency rates.

     “Immaterial Subsidiary”: any Subsidiary of the Borrower, the net assets and
net income of which, individually or in the aggregate, does not exceed
$5.0 million at any time; provided that the aggregate of the net assets and
income of all Immaterial Subsidiaries shall not exceed $10.0 million at any time
(such net income and net assets to be determined as reported on the most recent
financial statements of the Borrower or any such Subsidiary, as applicable).

     “Indebtedness”: with respect to any Person, without duplication, (i) any
indebtedness of such Person, whether or not contingent, in respect of borrowed
money or

-14-



--------------------------------------------------------------------------------



 



evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect thereof) or banker’s acceptances
or representing Capital Lease Obligations or Attributable Debt or the balance
deferred and unpaid of the purchase price of any property or representing any
Hedging Obligations, except any such balance that constitutes an accrued expense
or trade payable, if and to the extent any of the foregoing indebtedness (other
than letters of credit and Hedging Obligations) would appear as a liability upon
a balance sheet of such Person prepared in accordance with GAAP, (ii) all
indebtedness of others secured by a Lien on any asset of such Person (whether or
not such indebtedness is assumed by such Person) and (iii) to the extent not
otherwise included, the guarantee by such Person of any indebtedness of any
other Person. Notwithstanding the foregoing, the term “Indebtedness” shall not
include Non-Recourse Debt or indebtedness that constitutes “Indebtedness” merely
by virtue of a pledge of Equity Interests of an Unrestricted Subsidiary. The
amount of any Indebtedness outstanding as of any date shall be (A) the accreted
value thereof, in the case of any Indebtedness issued with original issue
discount, (B) the principal amount of the Indebtedness secured, together with
any interest thereon that is more than 30 days past due, in the case of any
Indebtedness of the type described in clause (ii) above, (C) the principal
amount of the Indebtedness guaranteed, together with any interest thereon that
is more than 30 days past due, in the case of any Indebtedness of the type
described in clause (iii) above, (D) the amount of the net settlement payment
payable on termination, in the case of any Indebtedness constituting a Hedging
Obligation (assuming for this purpose that the Hedging Obligation was terminated
on the date as of which the calculation of the amount of Indebtedness is being
made), and (E) the principal amount thereof, together with any interest thereon
that is more than 30 days past due, in the case of any other Indebtedness.

“Indemnified Liabilities”: as defined in Section 10.5.

“Indemnitee”: as defined in Section 10.5.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Multiemployer Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, state, multinational or foreign laws or otherwise, including copyrights,
patents, trademarks, service-marks, technology, know-how and processes, recipes,
formulas, trade secrets, or licenses (under which the applicable Person is
licensee) relating to any of the foregoing and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all proceeds and damages therefrom.

“Intellectual Property Collateral”: all Intellectual Property of the Loan
Parties, now owned or hereafter acquired, upon which a Lien is purported to be
created by the Intellectual Property Security Agreements or the Guarantee and
Collateral Agreement.

-15-



--------------------------------------------------------------------------------



 



     “Intellectual Property Security Agreements”: as defined in the Guarantee
and Collateral Agreement.

     “Intercreditor Agreement”: means the Intercreditor Agreement, dated as of
the Closing Date, among the Administrative Agent, the First Lien Agent and the
Borrower.

     “Interest Payment Date”: (a) as to any Base Rate Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurodollar Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period and
(d) as to any Loan, the date of any repayment or prepayment made in respect
thereof.

     “Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its Notice of Borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six, or if agreed by all of
the Lenders, nine or twelve months thereafter, as selected by the Borrower by
irrevocable notice to the Administrative Agent not less than three Business Days
prior to the last day of the then current Interest Period with respect thereto;
provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

     (i) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

     (ii) any Interest Period that would otherwise extend beyond the Maturity
Date shall end on the Maturity Date;

     (iii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

     (iv) the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.

     “Investments”: with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the forms of direct or indirect loans
(including guarantees of Indebtedness or other obligations), advances or capital
contributions

-16-



--------------------------------------------------------------------------------



 



(excluding commission, travel and similar advances to officers and employees
made in the ordinary course of business), purchases or other acquisitions for
consideration of Indebtedness, Equity Interests or other securities, together
with all items that are or would be classified as investments on a balance sheet
prepared in accordance with GAAP. If the Borrower or any Subsidiary of the
Borrower sells or otherwise disposes of any Equity Interests of any direct or
indirect Subsidiary of the Borrower such that, after giving effect to any such
sale or disposition, such Person is no longer a Subsidiary of the Borrower, the
Borrower shall be deemed to have made an Investment on the date of any such sale
or disposition equal to the fair market value of the Equity Interests of such
Subsidiary not sold or disposed of in an amount determined as provided in the
third paragraph of Section 7.4 hereof.

     “Irrevocable Redemption Notice”: as defined in Section 5.1(r).

     “LA Asset Sale”: means the sale of the assets of radio stations KZAB-FM and
KZBA-FM.

     “LA Asset Sale Optional Prepayment Period”: as defined in Section 2.12(c).

     “LA Asset Sale Prepayment Notice”: as defined in Section 2.12(c).

     “LA Asset Sale Mandatory Prepayment Date”: as defined in Section 2.12(c).

     “Lead Arranger”: as defined in Section 9.11.

     “Lehman Entity”: any of Lehman Commercial Paper Inc. or any of its
affiliates.

     “Lender”: each Lender that has a Commitment or is the holder of a Loan.

     “Lender Addendum”: with respect to any initial Lender, a Lender Addendum,
substantially in the form of Exhibit C, to be executed and delivered by such
Lender on the Closing Date as provided in Section 10.17.

     “Lien”: with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law (including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction).

     “Loan”: any loan made by any Lender pursuant to this Agreement.

     “Loan Documents”: this Agreement, the Security Documents, the Intercreditor
Agreement, the Fee Letter and the Notes.

     “Loan Parties”: the Borrower and each Subsidiary of the Borrower that is a
party to a Loan Document (including pursuant to Section 6.9).

-17-



--------------------------------------------------------------------------------



 



     “Material Adverse Effect”: a material adverse effect on or affecting
(a) the business, assets, property or financial condition of the Loan Parties
taken as a whole, (b) the validity or enforceability of this Agreement or any of
the other Loan Documents, (c) the validity, enforceability or priority of the
Liens purported to be created by the Security Documents on a material portion of
the Collateral, or (d) the rights or remedies of any Secured Party hereunder or
under any of the other Loan Documents.

     “Materials of Environmental Concern”: any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, polychlorinated
biphenyls, urea-formaldehyde insulation, asbestos, pollutants, contaminants,
radioactivity, and any other substances or forces of any kind, whether or not
any such substance or force is defined as hazardous or toxic under any
Environmental Law, that is regulated pursuant to or could give rise to liability
under any Environmental Law.

     “Maturity Date”: the date that is eight (8) years following the Closing
Date.

     “Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 3(37) or 4001 (a)(3) of ERISA.

     “Net Income”: with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of preferred stock dividends, excluding, however, (i) any gain (but not loss),
together with any related provision for taxes on such gain (but not loss),
realized in connection with (a) any Asset Sale (including, without limitation,
dispositions pursuant to sale and leaseback transactions) or (b) the disposition
of any securities by such Person or any of its Restricted Subsidiaries or the
extinguishment of any Indebtedness of such Person or any of its Restricted
Subsidiaries and (ii) any extraordinary gain (but not loss), together with any
related provision for taxes on such extraordinary gain (but not loss).

     “Net Proceeds”: the aggregate cash proceeds received by the Borrower or any
of its Restricted Subsidiaries in respect of any Asset Sale (including, without
limitation, any cash received upon the sale or other disposition of any non-cash
consideration received in any Asset Sale), net of the direct costs relating to
such Asset Sale or disposition (including, without limitation, legal, accounting
and investment banking fees, and sales commissions) and any relocation expenses
incurred as a result thereof, taxes paid or payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements), amounts required to be applied to the repayment of Indebtedness
secured by a Lien on the asset or assets that were the subject of such Asset
Sale and any reserve for indemnities, reimbursements or adjustment in respect of
the sale price of such asset or assets established in accordance with GAAP.

     “Non-Consenting Lender”: as defined in Section 10.1.

     “Non-Excluded Taxes”: as defined in Section 2.20(a).

     “Non-Recourse Debt”: means Indebtedness: (i) as to which neither the
Borrower nor any of its Restricted Subsidiaries (a) provides credit support of
any kind (including any undertaking, agreement or instrument that would
constitute Indebtedness), (b) is

-18-



--------------------------------------------------------------------------------



 



directly or indirectly liable (as a guarantor or otherwise) or (c) constitutes
the lender; and (ii) no default with respect to which (including any rights that
the holders thereof may have to take enforcement action against an Unrestricted
Subsidiary) would permit (upon notice, lapse of time or both) any holder of any
other Indebtedness (other than the Notes being offered hereby) of the Borrower
or any of its Restricted Subsidiaries to declare a default on such other
Indebtedness or cause the payment thereof to be accelerated or payable prior to
its stated maturity.

     “Non-U.S. Lender”: as defined in Section 2.20(f).

     “Notes”: as defined in Section 2.8(e).

     “Notice of Borrowing”: a notice duly executed by a Responsible Officer of
the Borrower substantially in the form of Exhibit D.

     “Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Loan Party, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Loan Parties to the
Arranger, to any Agent, to any Lender (or, in the case of Specified Hedge
Agreements, any Qualified Counterparty) or to any Indemnitee, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, any Specified Hedge Agreement or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including all fees, charges and disbursements of counsel to the
Arranger, to any Agent or to any Lender that are required to be paid by any Loan
Party pursuant hereto or to any other Loan Document) or otherwise; provided that
(a) Obligations of the Borrower or any other Loan Party under any Specified
Hedge Agreement shall be secured and guaranteed pursuant to the Security
Documents only to the extent that, and for so long as, the other Obligations are
so secured and guaranteed and (b) any release of Collateral or Subsidiary
Guarantors effected in the manner permitted by this Agreement shall require the
consent only of the Lenders as set forth in Section 10.1; provided further that,
notwithstanding the foregoing, the Obligations of the Borrower or any other Loan
Party under any Specified Hedge Agreement shall only become Obligations
hereunder if, and at such time as, the First Lien Obligations have been paid in
full and the Commitments thereunder have been terminated.

     “Officer”: with respect to any Person, the Chairman of the Board, the Chief
Executive Officer, the President, the Chief Operating Officer or the Chief
Financial Officer of such Person.

     “Officers’ Certificate”: a certificate signed on behalf of the Borrower by
an Officer of the Borrower.

-19-



--------------------------------------------------------------------------------



 



     “Other Taxes”: any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

     “Participant”: as defined in Section 10.6(b).

     “Patent Security Agreement Supplement”: as defined in the Guarantee and
Collateral Agreement.

     “Payment Office”: the office of the Administrative Agent specified in
Section 10.2 or as otherwise specified from time to time by the Administrative
Agent as its payment office by notice to the Borrower and the Lenders.

     “PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

     “Permits”: the collective reference to (a) Environmental Permits and
(b) any and all other franchises, licenses, permits, approvals, notifications,
certifications, registrations, authorizations, exemptions, qualifications, and
other rights, privileges and approvals required for the operation of the
Borrower’s business under any Requirement of Law.

     “Permitted Business”: the media business and any business reasonably
similar, complementary, ancillary, incidental or related thereto, including
without limitation, the operation of latin music web sites and internet portals.

     “Permitted Debt”: as defined in Section 7.2.

     “Permitted Investments”: (i) any Investment in the Borrower or in a
Restricted Subsidiary; (ii) any Investment in Cash Equivalents; (iii) any
Investment by the Borrower or any Restricted Subsidiary of the Borrower in a
Person engaged in a Permitted Business, if (a) as a result of, or concurrently
with, such Investment such Person becomes a Restricted Subsidiary or (b) as a
result of, or concurrently with, such Investment such Person is merged,
consolidated or amalgamated with or into, or transfers or conveys substantially
all of its assets to, or is liquidated into, the Borrower or a Restricted
Subsidiary; or (c) the Borrower or a Restricted Subsidiary has entered into a
binding agreement to acquire such Person or all or substantially all of the
assets of such Person, which agreement is in effect on the date of such
Investment, and such Person becomes a Restricted Subsidiary or such transaction
is consummated, in each case, within 180 days of the date of such Investment;
(iv) any Investment made as a result of the receipt of non-cash consideration
from an Asset Sale that was made pursuant to and in compliance with Section 7.6
hereof; (v) any obligations or shares of Capital Stock received in connection
with or as a result of a bankruptcy, workout or reorganization of the issuer of
such obligations or shares of Capital Stock; (vi) any Investment received
involuntarily; (vii) any acquisition of assets solely in exchange for the
issuance of Equity Interests (other than Disqualified Stock) of the Borrower;
(viii) other Investments in Persons engaged in Permitted Businesses (measured on
the date each such Investment was made and without

-20-



--------------------------------------------------------------------------------



 



giving effect to subsequent changes in value), when taken together with all
other Investments made pursuant to this clause (viii) that are at the time
outstanding, not to exceed $15.0 million; (ix) Investments by the Borrower or
any of its Restricted Subsidiaries in any other person pursuant to the terms of
a “local marketing agreement” or similar arrangement relating to a radio station
owned or licensed by such Person; (x) Hedging Obligations; (xi) the incurrence
by the Borrower or any of its Restricted Subsidiaries of performance, bid or
advance payment bonds, surety bonds, custom bonds, utility bonds and similar
obligations arising in the ordinary course of business; (xii) endorsements of
instruments for collection or deposit in the ordinary course of business;
(xiii) loans and advances to employees not to exceed $5.0 million outstanding in
the aggregate at any time; (xiv) loans to employees, directors and officers in
connection with the purchase by such Persons of Equity Interests of the
Borrower; (xv) pledges and deposits made in the ordinary course of business
(including earnest money) and in connection with Permitted Liens; (xvi)
Investments in a Foreign Subsidiary to the extent such Investment is
substantially and contemporaneously repaid with a dividend or other
distribution; (xv) investments in account debtors received in connection with
the bankruptcy or reorganization, or in settlement of delinquent obligations, of
customers; (xvi) investments in existence on the date of this Agreement; and
(xvii) any acquisition of assets used or useful in a Permitted Business solely
in exchange for the issuance of Indebtedness incurred under clause (xiii) of the
definition of Permitted Debt.

     “Permitted Liens”: (i) Liens pursuant to any Loan Document; (ii) Liens
securing First Lien Obligations; (iii) Liens in favor of the Borrower or any of
its Restricted Subsidiaries; (iv) Liens on property of a Person existing at the
time such Person is merged into or consolidated with the Borrower or any
Restricted Subsidiary of the Borrower; provided that such Liens were not
incurred in contemplation of such merger or consolidation and do not extend to
any assets other than those of the Person merged into or consolidated with the
Borrower; (v) Liens on property existing at the time of acquisition thereof by
the Borrower or any Restricted Subsidiary of the Borrower, provided that such
Liens were in existence prior to the contemplation of such acquisition;
(vi) Liens to secure the performance of statutory obligations, surety or appeal
bonds, performance bonds or other obligations of a like nature incurred in the
ordinary course of business; (vii) Liens existing on the date hereof (other than
Liens which are to be released on the date hereof); (viii) Liens for taxes,
assessments or governmental charges or claims that are not yet delinquent or
that are being contested in good faith by appropriate proceedings promptly
instituted and diligently concluded, provided that any reserve or other
appropriate provision as shall be required in conformity with GAAP shall have
been made therefor; (ix) Liens incurred in the ordinary course of business of
the Borrower or any Restricted Subsidiary of the Borrower with respect to
obligations that do not exceed $10.0 million at any one time outstanding;
(x) Liens securing industrial revenue bonds; (xi) Liens to secure Purchase Money
Indebtedness that is otherwise permitted under this Agreement, provided that
(a) any such Lien is created solely for the purpose of securing Indebtedness
representing, or incurred to finance, refinance or refund, the cost (including
sales and excise taxes, installation and delivery charges and other direct costs
of, and other direct expenses paid or charged in connection with, such purchase
or construction) of such Property, (b) the principal amount of the Indebtedness
secured by such Lien does not exceed 100% of such costs, and (c) such Lien does
not

-21-



--------------------------------------------------------------------------------



 



extend to or cover any Property other than such item of Property and any
improvements on such item; (xii) Liens securing Acquisition Indebtedness,
provided that such Liens do not extend to or cover any Property other than the
Property acquired with the proceeds of such Acquisition Indebtedness and any
improvements thereto; (xiii) Liens securing Permitted Refinancing Indebtedness
which was secured by Permitted Liens so long as the collateral securing such
Permitted Refinancing Indebtedness is not changed; (xiv) Liens to secure
Indebtedness (including Capital Lease Obligations) permitted to be incurred by
clause (iv) of the definition of Permitted Debt covering only the assets
acquired with such Indebtedness; (xv) zoning restrictions, easements, licenses,
covenants and other similar restrictions and encumbrances affecting the use of
real property not interfering in any material respect with the ordinary conduct
of business of the Borrower and its Restricted Subsidiaries; (xvi) judgment
liens not giving rise to an Event of Default; (xvii) Liens, rights to setoff and
credit balances with respect to deposit accounts and other Cash Equivalents to
the extent permitted by the Control Agreement; (xviii) deposits with the owner
or lessor of premises leased and operated in the ordinary course of business;
(xix) nonconsensual liens that do not individually or in the aggregate detract
materially from the value of transferability of the assets of the Borrower or
any of its Restricted Subsidiaries, or impair materially the use of any such
assets in the operation of the respective businesses of the Borrower and its
Restricted Subsidiaries; (xx) any interest or title of a lessor, sublessor,
licensor or licensee under any lease or license entered into by the Borrower or
any Subsidiary in the ordinary course of business; (xxi) Liens attaching solely
to earnest money deposits in connection with an Investment permitted hereunder;
(xxii) Liens on insurance policies and the proceeds thereof securing the
financing of the insurance premiums in respect thereto; (xxiii) Liens
encumbering customary initial deposits and margin deposits and similar Liens
attaching to the commodity trading accounts or other brokerage accounts incurred
in the ordinary course of business; (xxiv) Liens in favor of customs and
revenues authorities which secure payment of customs duties in connection with
the importation of goods; (xxv) Liens on any assets that are the subject of an
agreement for a disposition thereof permitted hereunder that arise pursuant to
such agreement; (xxvi) Liens in favor of any Qualified Counterparty to secure
Hedging Obligations; (xxvii) Liens securing Indebtedness of Foreign Subsidiaries
which constitute Permitted Debt in an amount not to exceed $5.0 million in the
aggregate; and (xxviii) Liens securing other Indebtedness of the Borrower and
its Subsidiary Guarantors in an aggregate amount not to exceed $350,000,000 less
(A) the aggregate outstanding principal amount of the obligations under the
First Lien Term Loan and (B) the aggregate amount of the First Lien Revolving
Credit Commitments.

     “Permitted Refinancing Indebtedness”: any Indebtedness of the Borrower or
any of its Restricted Subsidiaries or any Disqualified Stock of the Borrower
issued in exchange for, or the net proceeds of which are, used to extend,
refinance, renew, replace, defease or refund other Indebtedness of the Borrower
or any of its Restricted Subsidiaries; provided that: (i) the principal amount
(or accreted value or liquidation preference, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount of (or accreted
value, if applicable), plus accrued interest on, the Indebtedness so extended,
refinanced, renewed, replaced, defeased or refunded (plus the amount of
reasonable expenses incurred and premiums paid in connection therewith);
(ii) such Permitted Refinancing Indebtedness has a final maturity date the same
as or later

-22-



--------------------------------------------------------------------------------



 



than the final maturity date of, and has a Weighted Average Life to Maturity
equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded; (iii) if the Indebtedness being extended, refinanced, renewed,
replaced, defeased or refunded is pari passu with the Loans, such Permitted
Refinancing Indebtedness is pari passu with or subordinated in right of payment
to the Loans or is Disqualified Stock; (iv) if the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded is subordinated in right of
payment to the Loans, such Permitted Refinancing Indebtedness is subordinated in
right of payment to the Loans on terms at least as favorable to the Lenders as
those contained in the documentation governing the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded or is Disqualified Stock;
and (v) such Indebtedness is incurred either by the Borrower or by the
Restricted Subsidiary that is the obligor on the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded, or such Disqualified Stock
is issued by the Borrower, as applicable.

     “Person”: any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization or
government or agency or political subdivision thereof (including any subdivision
or ongoing business of any such entity or substantially all of the assets of any
such entity, subdivision or business).

     “Plan”: at a particular time, any employee benefit plan that is covered by
ERISA and that the Borrower or any Commonly Controlled Entity maintains,
administers, contributes to or is required to contribute to or under which the
Borrower or any Commonly Controlled Entity could incur any liability.

     “Preferred Stock Exchange Notes”: the Borrower’s 103/4% Subordinated
Exchange Notes due 2013 issuable in exchange for Series B Preferred Stock in
accordance with the terms of the Series B Preferred Stock, which shall be
designated as “Subordinated Debt” for purposes of this Agreement.

     “Preferred Stock Exchange Notes Indenture”: the indenture among the
Borrower, the guarantors named therein and Wachovia Bank, N.A., as trustee,
under which the Preferred Stock Exchange Notes are issuable, and which
designates this Agreement as a “Senior Credit Facility” and the Loans hereunder
as “Designated Senior Debt” as such terms are defined therein.

     “Prepayment Fee”: as defined in Section 2.11(b).

     “Prime Rate”: as defined in Section 1.1 in the definition of “Base Rate”.

     “Principal”: Raúl Alarcón, Jr.

     “Pro Forma Balance Sheet”: as defined in Section 4.1(a).

     “Property”: of any Person means all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent consolidated balance sheet of such Person and its Subsidiaries under
GAAP.

-23-



--------------------------------------------------------------------------------



 



     “Purchase Money Indebtedness”: any Indebtedness incurred by a Person to
finance or refinance or refund the cost (including the cost of construction) of
an item of property, the principal amount of which Indebtedness does not exceed
the sum of (i) 100% of such cost and (ii) reasonable fees and expenses of such
Person incurred in connection therewith.

     “Qualified Counterparty”: with respect to any Hedge Agreement, a Lehman
Entity, any Lender or affiliate of a Lender, in each case, approved by the
Administrative Agent or a Qualified Counterparty (as such term is defined in the
First Lien Credit Agreement).

     “Redemption Date”: as defined in Section 5.1(r).

     “Redemption Funds”: as defined in Section 5.1(r).

     “Refinancing”: as defined in the preamble hereto.

     “Register”: as defined in Section 10.6(d).

     “Regulation D”: Regulation D of the Board as in effect from time to time
(and any successor to all or a portion thereof).

     “Regulation T”: Regulation T of the Board as in effect from time to time
(and any successor to all or a portion thereof).

     “Regulation U”: Regulation U of the Board as in effect from time to time
(and any successor to all or a portion thereof).

     “Regulation X”: Regulation X of the Board as in effect from time to time
(and any successor to all or a portion thereof).

     “Related Fund”: with respect to any Lender that is a fund that invests in
loans, any other fund that is managed by the same investment advisor as such
Lender or by an Affiliate of such Lender or investment advisor.

     “Related Party”: with respect to the Principal means (i) any spouse or
immediate family member of the Principal or (ii) any trust, corporation,
partnership or other entity, the beneficiaries, stockholders, partners, owners
or Persons beneficially holding an 50% or more controlling interest of which
consist of the Principal and/or such other Persons referred to in the
immediately preceding clause (i).

     “Related Person”: as to each of the Arranger, the Agents and the Lenders,
each of its officers, directors, stockholders, members, partners, employees,
agents, attorneys and other advisors, controlling persons and Affiliates.

     “Reorganization”: with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

-24-



--------------------------------------------------------------------------------



 



     “Reportable Event”: any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived by regulation.

     “Required Lenders”: at any time, the holders of more than 50% of (a) until
the Closing Date, the Commitments and (b) thereafter, the aggregate unpaid
principal amount of the Loans then outstanding.

     “Requirement of Law”: as to any Person, the Governing Documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its Property or to which such Person or
any of its Property is subject.

     “Responsible Officer”: as to any Person, the chief executive officer,
president or chief financial officer of such Person, but in any event, with
respect to financial matters, the chief financial officer of such Person. Unless
otherwise qualified, all references to a “Responsible Officer” shall refer to a
Responsible Officer of the Borrower.

     “Restricted Investment”: an Investment other than a Permitted Investment.

     “Restricted Payments”: as defined in Section 7.4.

     “Restricted Subsidiary”: of a Person means any Subsidiary of the referent
Person that is not an Unrestricted Subsidiary.

     “SEC”: the United States Securities and Exchange Commission (or successors
thereto or an analogous Governmental Authority).

     “Secured Parties”: collectively, the Arrangers, the Agents, the Lenders,
each Indemnitee and, with respect to any Specified Hedge Agreement the
obligations under which then constitute Obligations, any Qualified Counterparty.

     “Security Documents”: the collective reference to the Guarantee and
Collateral Agreement, the Intellectual Property Security Agreements, the Control
Agreements and all other pledge and security documents hereafter delivered to
the Administrative Agent granting a Lien on any Property of any Person to secure
the obligations and liabilities of any Loan Party under any Loan Document.

     “Senior Subordinated Notes”: the unsecured 9⅝% Senior Subordinated Notes
due 2009 issued and outstanding under the Senior Subordinated Note Indentures.

     “Senior Subordinated Note Indentures”: collectively, (a) the Indenture
dated as of June 8, 2001 between the Borrower, each of the entities listed on
the signature pages thereto and The Bank of New York, as Trustee and (b) the
Indenture dated as of November 2, 1999 between the Borrower, each of the
entities listed on the signature pages thereto and the Bank of New York, as
Trustee, in each case in connection with the Senior Subordinated Notes.

-25-



--------------------------------------------------------------------------------



 



     “Series B Preferred Stock”: the Borrower’s 103/4% Series B Cumulative
Exchangeable Redeemable Preferred Stock.

     “Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

     “Solvency Certificate”: the Solvency Certificate of the Borrower to be
executed on its behalf by the chief financial officer of the Borrower,
substantially in the form of Exhibit E, which certificate shall address the
Solvency of the Borrower and its Subsidiaries after giving effect to the
consummation of the Facilities, the repayment of the Indebtedness under the
Existing Credit Facility and the Senior Subordinated Notes and any other
transactions contemplated by the Loan Documents.

     “Solvent”: when used with respect to any Person, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its business
and (d) such Person will be able to pay its debts as they mature; and the term
“Solvency” shall have a correlative meaning. For purposes of this definition,
(i) “debt” means liability on a “claim”, and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.

     “Specified Hedge Agreement”: any Hedge Agreement entered into by (i) the
Borrower or any of its Subsidiaries and (ii) any Qualified Counterparty.

     “Stated Maturity”: with respect to any installment of interest or principal
on any series of Indebtedness, the date on which such payment of interest or
principal was scheduled to be paid in the original documentation governing such
Indebtedness, and shall not include any contingent obligations to repay, redeem
or repurchase any such interest or principal prior to the date originally
scheduled for the payment thereof.

     “Stations”: all radio and television broadcasting facilities owned by one
or more Loan Parties for which licenses, permits and authorizations have been
issued by the FCC.

     “Subsidiary”: with respect to any Person, any corporation, association or
other business entity of which more than 50% of the total voting power of shares
of Capital Stock entitled (without regard to the occurrence of any contingency)
to vote in the election of directors, managers or trustees thereof is at the
time owned or controlled,

-26-



--------------------------------------------------------------------------------



 



directly or indirectly, by such Person or one or more of the other Subsidiaries
of that Person (or a combination thereof) unless otherwise qualified all
reference to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower.

     “Subsidiary Guarantor”: each Subsidiary of the Borrower other than (i) any
Excluded Foreign Subsidiary and (ii) JuJu Media, Inc.

     “Syndication Agent”: as defined in the preamble hereto.

     “Term Loan Percentage”: as to any Lender at any time, the percentage which
such Lender’s Commitment bears to the aggregate Commitments at such time.

     “Trademark Security Agreement Supplement”: as defined in the Guarantee and
Collateral Agreement.

     “Transferee”: as defined in Section 10.14.

     “Trustee”: as defined in the Senior Subordinated Note Indentures.

     “Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar
Loan.

     “Unfunded Pension Liability”: means the excess of a Single Employer Plan’s
benefit liabilities under Section 4001(a)(16) of ERISA, over the current value
of that plan’s assets, determined in accordance with the assumptions used for
funding such Plan pursuant to Section 412 of the Code for the applicable plan
year.

     “Unrestricted Subsidiary”: (i) any Subsidiary that is designated by the
Board of Directors as an Unrestricted Subsidiary pursuant to a resolution of the
Board of Directors, but only to the extent that such Subsidiary: (a) has no
Indebtedness other than Non-Recourse Debt; (b) is not party to any agreement,
contract, arrangement or understanding with the Borrower or any Restricted
Subsidiary unless the terms of any such agreement, contract, arrangement or
understanding are no less favorable to the Borrower or such Restricted
Subsidiary than those that might be obtained at the time from Persons who are
not Affiliates of the Borrower; (c) is a Person with respect to which neither
the Borrower nor any of its Restricted Subsidiaries has any direct or indirect
obligation (1) to subscribe for additional Equity Interests or (2) to maintain
or preserve such Person’s financial condition or to cause such Person to achieve
any specified levels of operating results; and (d) has not guaranteed or
otherwise directly or indirectly provided credit support for any Indebtedness of
the Borrower or any of its Restricted Subsidiaries. As of the Closing Date, JuJu
Media, Inc. shall be an Unrestricted Subsidiary.

     “Voting Stock”: of any Person as of any date means the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

     “Weighted Average Life to Maturity”: when applied to any Indebtedness at
any date, the number of years obtained by dividing (i) the sum of the products
obtained by

-27-



--------------------------------------------------------------------------------



 



multiplying (a) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof, by (b) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment, by (ii) the then outstanding principal amount of such
Indebtedness.

     “Wholly Owned Restricted Subsidiary”: of any Person means a Restricted
Subsidiary of such Person all of the outstanding Capital Stock or other
ownership interests of which (other than directors’ qualifying shares) shall at
the time be owned by such Person or by one or more Wholly Owned Restricted
Subsidiaries of such Person and one or more Wholly Owned Restricted Subsidiaries
of such Person.

     1.2. Other Definitional Provisions.

     (a) Unless otherwise specified therein, all terms defined in this Agreement
shall have such defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

     (b) As used herein and in the other Loan Documents and any certificate or
other document made or delivered pursuant hereto or thereto, accounting terms
relating to the Borrower and its Subsidiaries not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP.

     (c) The words “hereof’, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

     (d) The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.

     (e) The expressions “payment in full,” “paid in full” and any other similar
terms or phrases when used herein with respect to the Obligations shall mean the
payment in full, in immediately available funds, of all of the Obligations.

     (f) The term “including” is not limiting and means “including without
limitation.”

     (g) Any reference to the fees payable under this Agreement shall include
any Prepayment Fee.

-28-



--------------------------------------------------------------------------------



 



SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

     2.1. Loan Commitments.

     (a) Subject to the terms and conditions hereof, each Lender severally
agrees to make term loans (each a “Loan”) to the Borrower in a single funding on
the Closing Date in an aggregate amount not to exceed the amount of the
Commitment of such Lender.

     (b) The Commitments shall terminate as to each Lender upon funding of its
Loan. Loans that are repaid may not be reborrowed.

     2.2. Procedure for Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 1:00 P.M., New York City time, one Business Day
prior to the anticipated Closing Date if the Loans are funded as Base Rate Loans
or three Business Days prior to the anticipated Closing Date if the Loans are
funded as Eurodollar Loans) requesting that the Lenders make the Loans on such
anticipated Closing Date and specifying the amount to be borrowed, which shall
be equal to the aggregate amount of the Commitments of all Lenders. Upon receipt
of such notice, the Administrative Agent shall promptly notify each Lender
thereof. Not later than 2:00 P.M., New York City time, on such anticipated
Closing Date, each Lender shall make available to the Administrative Agent at
the Funding Office an amount in immediately available funds equal to the Loan or
Loans to be made by such Lender.

     2.3. Repayment of Loans. The Borrower shall pay the outstanding principal
balance of the Loans on the Maturity Date, if not sooner paid in full.

     2.4. [Reserved].

     2.5. [Reserved].

     2.6. [Reserved].

     2.7. [Reserved].

     2.8. Repayment of Loans; Evidence of Indebtedness.

     (a) The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of the appropriate Lender the principal
amount of each Loan in installments or at maturity as set forth in Section 2.3
(or on such earlier date on which the Loans become due and payable pursuant to
Section 8). The Borrower hereby further agrees to pay interest on the unpaid
principal amount of the Loans from time to time outstanding from the date hereof
until payment in full thereof at the rates per annum, and on the dates, set
forth in Section 2.15.

     (b) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing Indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.

-29-



--------------------------------------------------------------------------------



 



     (c) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 10.6(e), and a subaccount therein for each Lender,
and shall record therein (i) the amount of each Loan made hereunder and any Note
evidencing such Loan, the Type thereof and each Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) both
the amount of any sum received by the Administrative Agent hereunder from the
Borrower and each Lender’s share thereof.

     (d) The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.8(b) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.

     (e) The Borrower agrees that, upon the request to the Administrative Agent
of any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing any Loans of such Lender, substantially in the
form of Exhibit F, with appropriate insertions as to date and principal amount
(the “Notes”).

     2.9. Fees.

     The Borrower agrees to pay to each Agent the fees in the amounts and on the
dates from time to time agreed to in writing by the Borrower pursuant to the Fee
Letter.

     2.10. [Reserved].

     2.11. Optional Prepayments. (a) To the extent that the Borrower is not
required to apply an optional prepayment to prepay the First Lien Term Loans
pursuant to the terms of the First Lien Term Loan Agreement, the Borrower may at
any time and from time to time prepay the Loans, in whole or in part, subject to
paragraph (b) of this Section, but otherwise without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent at least three Business
Days prior thereto in the case of Eurodollar Loans and at least one Business Day
prior thereto in the case of Base Rate Loans, which notice shall specify the
date and amount of prepayment and whether the prepayment is of Eurodollar Loans
or Base Rate Loans; provided that if a Eurodollar Loan is prepaid on any day
other than the last day of the Interest Period applicable thereto, the Borrower
shall also pay any amounts owing pursuant to Section 2.21. Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof. If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein (but which notice may be
subject to funding under one or more replacement facilities), together with
accrued interest to such date on the amount prepaid. Optional prepayments of
Loans shall be applied pro rata against the remaining installments thereof.
Optional partial prepayments of Loans shall be in an aggregate principal amount
of $1,000,000 or any integral multiple of $500,000 in excess thereof. To the
extent set forth therein, amounts prepaid pursuant to this Section 2.11 shall be
applied as set forth in Section 2.12(b).

-30-



--------------------------------------------------------------------------------



 



     (a) In the event that Loans are prepaid in whole or in part pursuant to
paragraph (a) of this Section or pursuant to Section 2.12, in each case, on or
prior to the third anniversary of the Closing Date, the Borrower shall pay to
the Lenders a prepayment fee (a “Prepayment Fee”) on the principal amount so
prepaid, as follows:

              Prepayment premium as a percentage Relevant Period   of the
principal amount so prepaid
On or prior to the first anniversary of the Closing Date (if such prepayment is
made with LA Asset Sale Proceeds)
    1 %
 
       
On or prior to the first anniversary of the Closing Date (if such prepayment is
made other than with the LA Asset Sale Proceeds)
    2 %
 
       
On or prior to the second anniversary of the Closing Date but after the first
anniversary of the Closing Date
    2 %
 
       
On or prior to the third anniversary of the Closing Date but after the second
anniversary of the Closing Date
    1 %

     2.12. Mandatory Prepayments and Commitment Reductions.

     (a) To the extent Excess Proceeds exist pursuant to Section 7.6 requiring
an Asset Sale Offer (such amount of Excess Proceeds, the “Asset Sale Prepayment
Amount”) and except as set forth in Section 2.12(c), to the extent (i) the First
Lien Term Loan Lenders reject an Asset Sale Offer, pursuant to Section 2.12(a)
of the First Lien Credit Agreement or (ii) there remains Excess Proceeds after
the prepayment of the First Lien Term Loan Lenders as set forth in
Section 2.12(a) of the First Lien Credit Agreement, the Borrower shall give the
Administrative Agent written notice requesting that the Administrative Agent
prepare and provide to each Lender a notice (each, an “Asset Sale Prepayment
Option Notice”) as described below in this paragraph. As promptly as practicable
after receiving such notice from the Borrower, the Administrative Agent will
send to each Lender an Asset Sale Prepayment Option Notice, which will include
an offer by the Borrower to prepay, at par, subject to Section 2.11(b) but
otherwise without premium or penalty on the date that is 15 Business Days
following the date of the Asset Sale Prepayment Option Notice, the Loan of such
Lender by an amount equal to such Lender’s Term Loan Percentage of the remaining
Asset Sale Prepayment Amount. Each Lender shall return a completed Asset Sale
Prepayment Option Notice to the Administrative Agent no later than 5 Business
Days prior to the mandatory prepayment date specified in the applicable Asset
Sale Prepayment Option Notice (each an “Asset Sale Mandatory Prepayment Date”),
with the failure to so return such notice being deemed to constitute a rejection
of the relevant prepayment offer. On each Asset Sale Mandatory Prepayment Date,
the Borrower shall pay to the Lenders

-31-



--------------------------------------------------------------------------------



 



the aggregate amount necessary to prepay that portion of the outstanding Loans
in respect of which such Lenders have accepted prepayment as described above in
this paragraph on a pro rata basis. To the extent the Lenders do not accept the
prepayment offer or there remains Excess Proceeds after prepayment of the Loans,
subject to the Borrower’s obligations under the First Lien Loan Documents, the
Borrower shall be entitled to keep any remaining Excess Proceeds.

     (b) The application of any prepayment pursuant to Section 2.11 and this
Section 2.12 shall be subject to Section 2.11(b) but otherwise made, first, to
Base Rate Loans and, second, to Eurodollar Loans. Each prepayment of the Loans
under Section 2.11 and this Section 2.12 shall be accompanied by accrued
interest to the date of such prepayment on the amount prepaid. All prepayments
made pursuant to this Section 2.12 shall be subject to Section 2.11(b) but
otherwise made without penalty or premium, provided that if a Eurodollar Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to Section 2.21.

     (c) Notwithstanding anything to the contrary contained in Sections 2.11,
2.12(a) or 2.12(b), if during the period commencing on the Closing Date and
ending 365 days after the Closing Date (the “LA Asset Sale Optional Prepayment
Period”) the Borrower shall receive Net Proceeds from the LA Asset Sale, the
Borrower may from time to time during such LA Asset Sale Optional Prepayment
Period give the Administrative Agent written notice requesting that the
Administrative Agent prepare and provide to each Lender a notice (each, an “LA
Asset Sale Prepayment Notice”) as described below in this paragraph. As promptly
as practicable after receiving such notice from the Borrower, the Administrative
Agent will send to each Lender an LA Asset Sale Prepayment Notice, which will
state that the Borrower will prepay, at par (together with the Prepayment Fee),
on the date specified therein (each an “LA Asset Sale Mandatory Prepayment
Date”) the Loan of such Lender by an amount equal to such Lender’s Term Loan
Percentage of the proceeds from the LA Asset Sale then being used to prepay the
Loans. On each LA Asset Sale Mandatory Prepayment Date, the Borrower shall pay
to the Lenders the aggregate amount necessary to prepay that portion of the
outstanding Loans as described above in this paragraph on a pro rata basis. To
the extent there remains Excess LA Asset Sale Proceeds after prepayment of the
Lenders as set forth in this Section 2.12(c), then, on the date which is
365 days after Borrower’s receipt of such Net Proceeds, any remaining Excess LA
Asset Sale Proceeds which have not been used as contemplated in the third
paragraph of Section 7.6 (including, without limitation, in one or more
subsequent offers to Lenders) shall constitute Excess Proceeds for purposes of
Section 2.12(a) above, subject to the Borrower’s obligations under the First
Lien Loan Documents.

     2.13. Conversion and Continuation Options.

     (a) The Borrower may elect from time to time to convert Eurodollar Loans to
Base Rate Loans by giving the Administrative Agent at least two Business Days’
prior irrevocable notice of such election, provided that any such conversion of
Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto. The Borrower may elect from time to time to convert Base Rate
Loans to Eurodollar Loans by giving the Administrative Agent at least three
Business Days’ prior irrevocable notice of such election (which notice shall
specify the length of the initial Interest Period therefor), provided that no
Base Rate Loan under a may be converted into a Eurodollar Loan (i) when any
Event of Default has occurred and is

-32-



--------------------------------------------------------------------------------



 



continuing if the Administrative Agent or the Required Lenders have determined
in its or their sole discretion not to permit such conversions or (ii) after the
date that is one month prior to the final scheduled termination or Maturity Date
of such Loans. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

     (b) Any Eurodollar Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no Eurodollar Loan may be continued as such (i) when any Event of Default
has occurred and is continuing if the Administrative Agent or the Required
Lenders have determined in its or their sole discretion not to permit such
continuations or (ii) after the date that is one month prior to the final
scheduled termination or Maturity Date of such Loans, and provided, further,
that if the Borrower shall fail to give any required notice as described above
in this paragraph or if such continuation is not permitted pursuant to the
preceding proviso, such Loans shall be automatically converted to Base Rate
Loans on the last day of such then expiring Interest Period. Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

     2.14. Minimum Amounts and Maximum Number of Eurodollar Tranches.
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions, continuations and optional prepayments of Eurodollar Loans
hereunder and all selections of Interest Periods hereunder shall be in such
amounts and be made pursuant to such elections so that (a) after giving effect
thereto, the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $1,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than 8 Eurodollar Tranches shall be
outstanding at any one time.

     2.15. Interest Rates and Payment Dates.

     (a) Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the Eurodollar
Rate determined for such day plus the Applicable Margin.

     (b) Each Base Rate Loan shall bear interest at a rate per annum equal to
the Base Rate plus the Applicable Margin.

     (c) (i) If all or a portion of the principal amount of any Loan shall not
be paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount of the Loans shall bear interest at a rate per annum that is
equal to the rate that would otherwise be applicable thereto pursuant to the
foregoing provisions of this Section plus 2.0% per annum and (ii) if all or a
portion of any interest payable on any Loan or other amount payable hereunder
shall not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum equal to
the rate then applicable to Base Rate Loans plus 2.0% per annum, in each case,
with respect to clauses (i) and (ii) above, from the date of such non-payment
until such amount is paid in full (after as well as before judgment).

-33-



--------------------------------------------------------------------------------



 



     (d) Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand.

     2.16. Computation of Interest and Fees.

     (a) Interest, fees and commissions payable pursuant hereto shall be
calculated on the basis of a 360-day year for the actual days elapsed, except
that, with respect to Base Rate Loans the rate of interest on which is
calculated on the basis of the Prime Rate, the interest thereon shall be
calculated on the basis of a 365-day (or 366-day, as the case may be) year for
the actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each determination of a
Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the Base Rate or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate. Each determination of an interest rate by the
Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrower and the Lenders in the absence of
manifest error. The Administrative Agent shall, at the request of the Borrower
or any Lender, deliver to the Borrower or such Lender a statement showing the
quotations used by the Administrative Agent in determining any interest rate
pursuant to Section 2.15(a).

     2.17. Inability to Determine Interest Rate. If prior to the first day of
any Interest Period:

     (a) the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower in the absence of manifest
error) that, by reason of circumstances affecting the relevant market, adequate
and reasonable means do not exist for ascertaining the Eurodollar Rate for such
Interest Period, or

     (b) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period,

     (c) the Administrative Agent shall give telecopy or telephonic notice
thereof to the Borrower and the relevant Lenders as soon as practicable
thereafter. If such notice is given (i) any Eurodollar Loans requested to be
made on the first day of such Interest Period shall be made as Base Rate Loans,
(ii) any Loans that were to have been converted on the first day of such
Interest Period to Eurodollar Loans shall be continued as Base Rate Loans and
(iii) any outstanding Eurodollar Loans shall be converted, on the last day of
the then current Interest Period with respect thereto, to Base Rate Loans. If
adequate and reasonable means do exist for ascertaining the Eurodollar Rate for
a future Interest Period and the Eurodollar Rate determined or to be determined
for such Interest Period will adequately and fairly reflect the cost to such
Lenders (as conclusively determined by such Lenders) then such Lenders shall
promptly direct the Administrative Agent to withdraw such notice. Until such
notice has been withdrawn by the

-34-



--------------------------------------------------------------------------------



 



Administrative Agent, no further Eurodollar Loans shall be made or continued as
such, nor shall the Borrower have the right to convert Loans to Eurodollar
Loans.

     2.18. Pro Rata Treatment and Payments.

     (a) Each borrowing by the Borrower from the Lenders hereunder, each payment
by the Borrower on account of any fee and any reduction of the Commitments of
the Lenders shall be made pro rata according to the respective Term Loan
Percentages. Subject to Section 2.18(c), each payment (other than prepayments)
in respect of principal or interest in respect of the Loans, and each payment in
respect of fees or expenses payable hereunder shall be applied to the amounts of
such obligations owing to the Lenders pro rata according to the respective
amounts then due and owing to the Lenders. The application of any prepayment
pursuant to this Section 2.18 shall be made, first, to Base Rate Loans and,
second, to Eurodollar Loans.

     (b) Except as otherwise provided in Section 2.12, each prepayment to be
applied to Loans shall be allocated among the Lenders holding such Loans pro
rata based on the principal amount of the Loans held by each Lender.

     (c) [Reserved].

     (d) All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 1:00 P.M., New
York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Payment Office, in Dollars and in immediately
available funds. The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.

     (e) Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the daily average Federal Funds Effective Rate for the period until
such Lender makes such amount immediately available to the Administrative Agent.
A certificate of the Administrative Agent submitted to any Lender with respect
to any amounts owing under this paragraph shall be conclusive in the absence of

-35-



--------------------------------------------------------------------------------



 



manifest error. If such Lender’s share of such borrowing is not made available
to the Administrative Agent by such Lender within three Business Days of such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to Base Rate
Loans, on demand, from the Borrower.

     (f) Unless the Administrative Agent shall have been notified in writing by
the Borrower prior to the date of any payment being made hereunder that the
Borrower will not make such payment to the Administrative Agent, the
Administrative Agent may assume that the Borrower is making such payment, and
the Administrative Agent may, but shall not be required to, in reliance upon
such assumption, make available to the Lenders their respective pro rata shares
of a corresponding amount. If such payment is not made to the Administrative
Agent by the Borrower within three Business Days of such required date, the
Administrative Agent shall be entitled to recover, on demand, from each Lender
to which any amount which was made available pursuant to the preceding sentence,
such amount with interest thereon at the rate per annum equal to the daily
average Federal Funds Effective Rate. Nothing herein shall be deemed to limit
the rights of the Administrative Agent or any Lender against the Borrower.

     2.19. Requirements of Law.

     (a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof, in each case after the date hereof, or
compliance by any Lender with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority first
made subsequent to the date hereof (collectively, a “Change in Law”):

     (i) shall subject any Lender to any tax of any kind whatsoever with respect
to this Agreement or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Non-Excluded
Taxes covered by Section 2.20 and net income taxes, capital taxes, branch profit
taxes and franchise taxes (imposed in lieu of income taxes) of such Lender);

     (ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or

     (iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender reasonably deems to be material, of making,
converting into, continuing or maintaining Eurodollar Loans hereunder, or to
reduce any amount receivable hereunder in respect thereof, then, in any such
case, the Borrower shall promptly pay such Lender, within 30 days after receipt
by the Borrower of a reasonably detailed invoice therefor, any additional
amounts necessary to compensate such Lender on an after-tax basis for such
increased cost or reduced amount receivable. If any Lender becomes entitled to
claim any additional amounts

-36-



--------------------------------------------------------------------------------



 



pursuant to this Section, such Lender shall promptly notify the Borrower (with a
copy to the Administrative Agent) of the event by reason of which it has become
so entitled.

     (b) If any Lender shall have determined that the adoption of or any change
in any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof, in each case after the date hereof, or compliance by such
Lender or any corporation controlling such Lender with any request or directive
regarding capital adequacy (whether or not having the force of law) from any
Governmental Authority first made subsequent to the date hereof shall have the
effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount reasonably
deemed by such Lender to be material, then from time to time, after submission
by such Lender to the Borrower (with a copy to the Administrative Agent) of a
reasonably detailed written request therefor, the Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender on an
after-tax basis for such reduction.

     (c) A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error. The
obligations of the Borrower pursuant to this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

     (d) Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of this Section shall not constitute a
waiver of such Lender’s right to demand such compensation, provided that the
Borrower shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than 90 days prior to the date that such Lender notifies the
Borrower of any such Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefore
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 90-day period referred to above shall be
extended to include the period of retroactive effect thereof).

     2.20. Taxes.

     (a) Except as otherwise required by applicable law, all payments made by
the Borrower under this Agreement or any other Loan Document shall be made free
and clear of, and without deduction or withholding for or on account of, any
present or future taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority, excluding net income taxes, capital taxes, branch
profits taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Arranger, any Agent or any Lender as a result of a present or former
connection between the Arranger, such Agent or such Lender and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Arranger’s, such Agent’s or such Lender’s having executed,
delivered or performed its obligations or received a payment under, or

-37-



--------------------------------------------------------------------------------



 



enforced, this Agreement or any other Loan Document). Subject to the provisions
of Section 2.20(f), if any such non-excluded taxes, levies, imposts, duties,
charges, fees, deductions or withholdings (“Non-Excluded Taxes”), including
Other Taxes, are required to be withheld from any amounts payable to the
Arrangers, any Agent or any Lender hereunder, the amounts so payable to the
Arrangers, such Agent or such Lender shall be increased to the extent necessary
to yield to the Arrangers, such Agent or such Lender (after payment of all
Non-Excluded Taxes, including Other Taxes) interest or any such other amounts
that would have been received hereunder had such withholding not been required
after taking into account all tax deductions and credits the Arranger, Agent or
Lender actually recognizes as a result of the payment of such amounts. The
Borrower or the applicable Subsidiary Guarantor shall make any required
withholding and pay the full amount withheld to the relevant tax authority or
other Governmental Authority in accordance with applicable Requirements of Law.

     (b) The Borrower shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable Requirements of Law.

     (c) Subject to Section 2.20(f), the Borrower shall indemnify each Arranger,
each Agent and each Lender for the full amount of Non-Excluded Taxes or Other
Taxes arising in connection with payments made under this Agreement (including
any Non-Excluded Taxes or Other Taxes imposed by any jurisdiction on amounts
payable under this Section 2.20) paid by each Arranger, such Agent or Lender or
any of their respective Affiliates and any liability (including penalties,
additions to tax interest and expenses) arising therefrom or with respect
thereto. Payment under this indemnification shall be made within 20 days after
the date any Arranger, any Agent or any Lender or any of their respective
Affiliates makes a written demand therefore accompanied by either (i) a copy of
the receipt issued by a Governmental Authority evidencing the Arranger’s,
Agent’s or Lender’s payment of such indemnified taxes, interest or penalties, or
(ii) if the Arranger, Agent, or Lender determines that it is unable to provide a
copy of such receipt without making its tax returns available to the Borrower, a
certificate signed by an officer of the Arranger, Agent or Lender (as the case
may be) as to the amount of such payment or liability prepared in good faith.

     (d) Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for the account of the relevant Arranger or the relevant
Agent or Lender, as the case may be, a certified copy of an original official
receipt received by the Borrower showing payment thereof.

     (e) The agreements in this Section 2.20 shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

     (f) Each Lender (or Transferee) that is not a citizen or resident of the
United States of America, or a corporation, partnership or other entity created
or organized in or under the laws of the United States of America (or any
jurisdiction thereof) (a “Non-U.S. Lender”) shall deliver to the Borrower and
the Administrative Agent (and, in the case of a Participant, to the Lender from
which the related participation shall have been purchased) (i) two copies of
accurate and complete, duly signed original forms of either U.S. Internal
Revenue Service Form W-8BEN, Form W-8ECI or Form W-8IMY (or any successor
forms), or, in the case of a Non-U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or

-38-



--------------------------------------------------------------------------------



 



881(c) of the Code with respect to payments of “portfolio interest”, a duly
signed and certified statement substantially in the form of Exhibit G to the
effect that such Lender is eligible for a complete exemption from withholding of
U.S. taxes under Section 871(h) or 881(c) of the Code and a Form W-8BEN, or any
subsequent versions thereof or successors thereto, and (ii) any other form or
certificate required by a taxing authority (including a certificate required
under the Code) that is requested by the Borrower or the Administrative Agent in
writing, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from U.S. federal withholding tax on all payments by the
Borrower under this Agreement and the other Loan Documents. Such forms shall be
delivered by each Non-U.S. Lender on or before the date it becomes a party to
this Agreement (or, in the case of any Participant, on or before the date such
Participant purchases the related participation). In addition, each Non-U.S.
Lender shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Non-U.S. Lender. Each Non-U.S. Lender
shall promptly notify the Borrower at any time it determines that it is no
longer in a position to provide any previously delivered certificate to the
Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose). Notwithstanding any other provision of this
paragraph, a Non-U.S. Lender shall not be required to deliver any form pursuant
to this paragraph that such Non-U.S. Lender is not legally able to deliver. For
any period with respect to which a Lender (or Transferee) has failed to provide
the Borrower with the appropriate forms described in this Section 2.20(f) (other
than if such failure is due to a change in law occurring subsequent to the date
on which a form originally was required to be provided), such Lender (or
Transferee) shall not be entitled to additional payments under the penultimate
sentence of Section 2.20 or indemnification under Section 2.20 with respect to
Non-Excluded Taxes that would have been avoided but for such failure. Any Lender
(or Transferee) that is a United States person as defined in section 7701(a)(30)
of the Code shall deliver to the Borrower a statement signed by an authorized
signatory of such Lender (or Transferee) that it is a United States person and,
if necessary to avoid U.S. backup withholding, two copies of a complete and
accurate, duly signed Internal Revenue Service Form W-9 (or successor form)
establishing that the Lender (or Transferee) is organized under the laws of the
United States and is not subject to backup withholding.

     (g) If and to the extent that any Lender is able, in its sole opinion, to
obtain a tax refund or to apply or otherwise take advantage of any offsetting
tax credit or other similar tax benefit arising out of or in conjunction with
any deduction or withholding which gives rise to an obligation on the Borrower
to pay any Non-Excluded Taxes or Other Taxes pursuant to Section 2.20 then such
Lender shall, to the extent that in its sole opinion it can do so without
prejudice to the retention of such tax refund or the amount of such credit or
benefit and without any other adverse tax consequences for such Lender,
reimburse to the Borrower at such time as such tax refund or such tax credit or
benefit shall have actually been received by such Lender such amount as such
Lender shall, in its sole opinion, have determined to be attributable to such
tax refund or the relevant deduction or withholding and as will leave such
Lender in no better or worse position than it would have been in if the payment
of such Non-Excluded Taxes or Other Taxes had not been required. Nothing in this
Section 2.20(g) shall oblige any Lender to disclose to the Borrower or any other
person any information regarding its tax affairs or tax computations or
interfere with the right of any Lender to arrange its tax affairs in whatever
manner it thinks fit and, in particular, no Lender shall be under any obligation
to claim relief from its corporate profits or similar tax liability in credits
or deductions available to it and, if it does claim, the extent, order and
manner in which it does so shall be at its absolute discretion.

-39-



--------------------------------------------------------------------------------



 



     2.21. Indemnity. The Borrower agrees to indemnify each Lender and to hold
each Lender harmless from any loss or expense (other than any loss of Applicable
Margin) that such Lender may sustain or incur as a consequence of (a) default by
the Borrower in making a borrowing of, conversion into or continuation of
Eurodollar Loans after the Borrower has given a notice requesting the same in
accordance with the provisions of this Agreement, (b) default by the Borrower in
making any prepayment after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment or conversion of Eurodollar Loans on a day that is not the last day
of an Interest Period with respect thereto. Such indemnification may include an
amount equal to the excess, if any, of (i) the amount of interest that would
have accrued on the amount so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market. A certificate as to any
amounts payable pursuant to this Section submitted to the Borrower by any Lender
shall be conclusive in the absence of manifest error. This Section 2.21 shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

     2.22. Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be suspended for as
long as is required by law and (b) such Lender’s Loans then outstanding as
Eurodollar Loans, if any, shall be converted automatically to Base Rate Loans on
the respective last days of the then current Interest Periods with respect to
such Loans or within such earlier period as required by law. If any such
conversion of a Eurodollar Loan occurs on a day that is not the last day of the
then current Interest Period with respect thereto, the Borrower shall pay to
such Lender such amounts, if any, as may be required pursuant to Section 2.21.

     2.23. Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.19, 2.20(a),
2.20(c) or 2.22 with respect to such Lender, it will, if requested by the
Borrower, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event with the object of avoiding the consequences of such event; provided that
such designation is made on terms that, in the sole judgment of such Lender,
cause such Lender and its lending office(s) to suffer no economic, legal or
regulatory disadvantage, and provided, further, that nothing in this Section
shall affect or postpone any of the obligations of any Borrower or the rights of
any Lender pursuant to Section 2.19, 2.20(a), 2.20(c) or 2.22.

     2.24. Replacement of Lenders under Certain Circumstances. The Borrower
shall be permitted to replace any Lender that (a) requests reimbursement for
amounts owing pursuant to Section 2.19, 2.20(a) or is affected under 2.22 or
(b) defaults in its obligation to make

-40-



--------------------------------------------------------------------------------



 



Loans hereunder, with a replacement financial institution; provided that
(i) such replacement does not conflict with any Requirement of Law, (ii) no
Event of Default shall have occurred and be continuing at the time of such
replacement, (iii) the replacement financial institution shall purchase, at par,
all Loans and other amounts owing to such replaced Lender on or prior to the
date of replacement, (iv) the Borrower shall be liable to such replaced Lender
under Section 2.21 (as though Section 2.21 were applicable) if any Eurodollar
Loan owing to such replaced Lender shall be purchased other than on the last day
of the Interest Period relating thereto, (v) the replacement financial
institution, if not already a Lender or an Agent, shall be reasonably
satisfactory to the Administrative Agent, (vi) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of
Section 10.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein), (vii) until such time as
such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 2.19, 2.20(a) or 2.20(c), as the
case may be, and (viii) any such replacement shall not be deemed to be a waiver
of any rights that the Borrower, the Administrative Agent or any other Lender
shall have against the replaced Lender.

SECTION 3. [RESERVED]

SECTION 4. REPRESENTATIONS AND WARRANTIES

     To induce the Administrative Agent and the Lenders to enter into this
Agreement and to induce the Lenders to make the Loans the Borrower hereby
represents and warrants to the Agents and Lenders that:

     4.1. Financial Condition.

     (a) The unaudited pro forma consolidated balance sheet of the Borrower and
its consolidated Subsidiaries as at December 31, 2004 (including the notes
thereto, if any), copies of which have heretofore been furnished to the
Administrative Agent for distribution to each Lender, has been prepared giving
effect (as if such events had occurred on such date) to (i) the consummation of
the Refinancing (including without limitation the application of the proceeds
hereof pursuant to Section 4.16) and (ii) the payment of fees and expenses in
connection with the foregoing (including such adjustments, the “Pro Forma
Balance Sheet”). The Pro Forma Balance Sheet has been prepared in good faith as
of the date of delivery thereof, and presents fairly on a pro forma basis the
estimated financial position of Borrower and its consolidated Subsidiaries as at
December 31, 2004, assuming that the events specified in the preceding sentence
had actually occurred at such date.

     (b) The audited consolidated balance sheets of the Borrower and its
Subsidiaries as at December 31, 2004, and the related consolidated statements of
income and of cash flows for such fiscal year, ended on such date, reported on
and accompanied by an unqualified report from KPMG LLP, present fairly in all
material respects the consolidated financial condition of the Borrower and its
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for such fiscal year. All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as approved by the aforementioned firm of accountants and disclosed
therein). The unaudited consolidated balance

-41-



--------------------------------------------------------------------------------



 



sheet of the Borrower and its Subsidiaries for the fiscal quarter ended
March 31, 2005, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal quarter, certified on behalf
of the Borrower by its chief financial officer were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and fairly present the financial condition of
the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject in each case to the absence
of footnotes and to normal year-end audit adjustments. As of the Closing Date,
the Borrower and its Subsidiaries have no material Guarantee Obligations,
material contingent liabilities or material liabilities for taxes, or any
material long-term leases or material unusual forward or material long-term
commitments, including any interest rate or foreign currency swap or exchange
transaction or other obligation in respect of derivatives, that are not
reflected in the most recent financial statements referred to in this paragraph,
to the extent same are required to be so reflected. During the period from
December 31, 2004 to and including the Closing Date there has not been any sale,
lease, license sale and lease back, assignment, conveyance transfer or other
disposition by any of the Borrower or its Subsidiaries of any material part of
its business or Property.

     4.2. No Change. Since December 31, 2004, there has been no development or
event that has had or could reasonably be expected to have a Material Adverse
Effect.

     4.3. Existence; Compliance with Law. Except as set forth in Schedule 4.3,
each of the Borrower and its Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the corporate or other applicable organizational power and
authority, to own and operate its Property, to lease the Property it operates as
lessee and to conduct the business in which it is currently engaged except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect, (c) is duly qualified as a foreign corporation and in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
Property or the conduct of its business requires such qualification except to
the extent that the failure to be so qualified could not reasonably be expected
to have a Material Adverse Effect and (d) is in compliance with all Requirements
of Law except to the extent that the failure to comply therewith could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.

     4.4. Power; Authorization; Enforceable Obligations. Each Loan Party has the
corporate or other applicable organizational power and authority, and the legal
right, to make, deliver and perform the Loan Documents to which it is a party
and, in the case of the Borrower, to borrow hereunder. Each Loan Party has taken
all necessary corporate action to authorize the execution, delivery and
performance of the Loan Documents to which it is a party and, in the case of the
Borrower, to authorize the borrowings on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the borrowings hereunder or with the execution, delivery,
performance, validity or enforceability of this Agreement or any of the Loan
Documents, except (i) consents, authorizations, filings and notices that have
been obtained or made and are in full force and effect except as could not
reasonably be expected to have a Material Adverse Effect and (ii) the filings
referred to in Section 4.19. The Loan Documents and the First Lien Loan
Documents have been duly executed and delivered on behalf of each Loan Party
party thereto. This Agreement constitutes, and each other Loan

-42-



--------------------------------------------------------------------------------



 



Document and the First Lien Loan Documents constitutes or upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

     4.5. No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the borrowings hereunder and the use of
the proceeds thereof will not violate any material Requirement of Law or any
material Contractual Obligation of the Borrower or any of its Subsidiaries and
will not result in, or require, the creation or imposition of any Lien on any of
their respective properties or revenues pursuant to any Requirement of Law or
any such Contractual Obligation (other than the Liens created by the Security
Documents).

     4.6. No Material Litigation. Except as set forth on Schedule 4.6, no
litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Borrower,
threatened in writing by or against the Borrower or any of its Subsidiaries or
against any of their respective properties or revenues (a) with respect to any
of the Loan Documents or any of the transactions contemplated hereby or thereby
or (b) that could reasonably be expected to have a Material Adverse Effect.

     4.7. No Default. No Default has occurred and is continuing.

     4.8. Ownership of Property; Liens. Each of the Borrower and its
Subsidiaries has good, marketable and insurable title in fee simple to, or a
valid leasehold interest in, all its material real property, and good title to,
or a valid leasehold interest in or adequate rights to use, all its other
material Property except as could not reasonably be expected to have a Material
Adverse Effect, and none of such material Property is subject to any Lien except
as permitted by Section 7.3.

     4.9. Intellectual Property. The Borrower and each of its Subsidiaries owns,
or is licensed to use, all Intellectual Property necessary for the conduct of
its business as currently conducted except where the failure to own or license
such Intellectual Property could not reasonably be expected to have a Material
Adverse Effect. Except as set forth on Schedule 4.9, no claim has been asserted
or is pending by any Person challenging or questioning the use of any
Intellectual Property or the validity or effectiveness of any Intellectual
Property, except where such claim could not reasonably be expected to have a
Material Adverse Effect. To the knowledge of the Borrower, the use of
Intellectual Property by the Borrower and its Subsidiaries does not infringe on
the rights of any Person in any respect that could reasonably be expected to
have a Material Adverse Effect.

     4.10. Taxes. Other than as set forth on Schedule 4.10 hereof, each of the
Borrower and its Subsidiaries has filed or caused to be filed all Federal, state
and other material tax returns that are required to be filed and has paid all
taxes shown to be due and payable on said returns or on any assessments made
against it or any of its Property and all other material fees or other charges
imposed on it or any of its Property by any Governmental Authority (other

-43-



--------------------------------------------------------------------------------



 



than any the amount or validity of which are currently being contested in good
faith by appropriate proceedings and with respect to which any reserves required
under GAAP have been provided on the books of the Borrower or its Subsidiaries,
as the case may be except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

     4.11. Federal Regulations. No part of the proceeds of the Loans will be
used for purchasing or carrying any “margin stock” (within the meaning of
Regulation U). None of the transactions contemplated by this Agreement
(including the direct and indirect use of proceeds of the Loans) will violate or
result in a violation of Regulation T, Regulation U or Regulation X. If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form U-1 referred to in Regulation U.

     4.12. Labor Matters. There are no strikes, stoppages, slowdowns or other
labor disputes against the Borrower or any of its Subsidiaries pending or, to
the knowledge the Borrower, threatened that (individually or in the aggregate)
could reasonably be expected to have a Material Adverse Effect. Hours worked by
and payment made to employees of the Borrower and its Subsidiaries have not been
in violation of the Fair Labor Standards Act or any other applicable Requirement
of Law dealing with such matters that (individually or in the aggregate) could
reasonably be expected to have a Material Adverse Effect. All payments due from
the Borrower or any of its Subsidiaries on account of employee health and
welfare insurance that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect if not paid have been paid or accrued
as a liability on the books of the Borrower or the relevant Subsidiary.

     4.13. ERISA. Neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five-year period ending on the date on which this
representation is made or deemed made with respect to any Single Employer Plan.
Each Single Employer Plan (and to the knowledge of the Borrower, each a
Multiemployer Plan) has complied and has been administered in all material
respects with all applicable provisions of ERISA and the Code. During such
five-year period, (i) no termination of a Single Employer Plan has occurred,
(ii) no filing of any notice of intent to terminate a Single Employer Plan has
been made, (iii) the PBGC has not instituted any proceedings under Section 4042
of ERISA for the termination of, or the appointment of a trustee to administer,
any Single Employer Plan and (iv) no Lien in favor of the PBGC or a Plan has
arisen with respect to any Plan. There exists no Unfunded Pension Liability
(determined as of the last applicable annual valuation date prior to the date on
which this representation is made or deemed made) with respect to any Single
Employer Plans which, taken alone or together with all other Single Employer
Plans with Unfunded Pension Liability, could reasonably be expected to be
material to the Borrower or any Commonly Controlled Entity. Each Single Employer
Plan (and to the knowledge of the Borrower, each Multiemployer Plan) which is
intended to be qualified under Section 401 (a) of the Code has been determined
by the IRS to be so qualified, and, nothing has occurred since the date of such
determination that could reasonably be expected to adversely affect such
determination. There has been no failure to make a required contribution to any
Single Employer Plan that would result in the imposition of an encumbrance under
Section 412 of the Code or Section 302 of ERISA and there has been no filing of
any request for a minimum funding waiver under Section 412 of the Code with
respect

-44-



--------------------------------------------------------------------------------



 



to any Single Employer Plan. No non-exempt prohibited transaction within the
meaning of Section 4975 of the Code or Section 406 of ERISA has occurred with
respect to any Plan that has resulted or could reasonably be expected to result
in a material liability to the Borrower or any Subsidiary. Neither the Borrower
nor any Commonly Controlled Entity has incurred any liability under Title IV of
ERISA with respect to any Single Employer Plan (other than premiums due and not
delinquent under Section 4007 of ERISA). There are no delinquent contributions
under Section 515 of ERISA to any Multiemployer Plan. Neither the Borrower nor
any Commonly Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a material liability under ERISA, and to the knowledge of the Borrower,
neither the Borrower nor any Commonly Controlled Entity would become subject to
any material liability under ERISA if the Borrower or any such Commonly
Controlled Entity were to withdraw completely from all Multiemployer Plans as of
the valuation date most closely preceding the date on which this representation
is made or deemed made. To the knowledge of the Borrower, no such Multiemployer
Plan is in Reorganization or Insolvent.

     4.14. Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

     4.15. Subsidiaries.

     (a) The Subsidiaries listed on Schedule 4.15 constitute all the
Subsidiaries of the Borrower as of the Closing Date. Schedule 4.15 sets forth as
of the Closing Date the name and jurisdiction of formation of each Subsidiary
and, as to each such Subsidiary, the percentage and number of each class of
Capital Stock thereof owned by the Borrower and its Subsidiaries.

     (b) As of the Closing Date, none of the Borrower or any of its Subsidiaries
has issued, or authorized the issuance of, any Disqualified Stock.

     4.16. Use of Proceeds.

     The proceeds of the Loans shall be used solely to (i) finance (along with
amounts borrowed under the First Lien Credit Agreement) a portion of the
redemption of all of the Senior Subordinated Notes and to pay all accrued
interest thereon and call, or other premiums payable in connection therewith,
and (ii) pay costs and expenses incurred in connection with the Facilities.

     4.17. Environmental Matters. Other than exceptions to any of the following
that could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect:

     (a) The Borrower and its Subsidiaries are, and within the period of all
applicable statutes of limitation have been, in compliance with all applicable
Environmental Laws.

     (b) Materials of Environmental Concern are not present at, on, under, in,
or about any real property now or formerly owned, leased or operated by the
Borrower or any of its

-45-



--------------------------------------------------------------------------------



 



Subsidiaries, or at any other location (including any location to which
Materials of Environmental Concern have been sent for re-use or recycling or for
treatment, storage, or disposal) which could reasonably be expected to (i) give
rise to liability of the Borrower or any of its Subsidiaries under any
applicable Environmental Law, or (ii) interfere with the Borrower’s or any of
its Subsidiaries’ continued operations.

     (c) There is no judicial, administrative or arbitral proceeding (including
any notice of violation or alleged violation) under or relating to any
Environmental Law to which the Borrower or any of its Subsidiaries is, or to the
knowledge of the Borrower will be, named as a party that is pending or, to the
knowledge of the Borrower, threatened.

     (d) Neither the Borrower nor any of its Subsidiaries has received any
written request for information, or been notified in writing that it is a
potentially responsible party under or relating to the federal Comprehensive
Environmental Response, Compensation, and Liability Act or any similar
Environmental Law, or with respect to any Materials of Environmental Concern.

     (e) Neither the Borrower nor any of its Subsidiaries has entered into or
agreed to any consent decree, order, or settlement or other agreement, or is
subject to any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum for dispute resolution, relating to
compliance with or liability under any Environmental Law.

     (f) Neither the Borrower nor any of its Subsidiaries has assumed or
retained, by contract or operation of law, any liabilities under any
Environmental Law or with respect to any Material of Environmental Concern.

     4.18. Accuracy of Information, etc. No statement or information (other than
budget, pro forma financial information and projections) contained in this
Agreement, any other Loan Document or any other certificate or written statement
furnished by a Responsible Officer to any Arranger, any Agent or any Lender by
or on behalf of the Borrower or any of its Subsidiaries and relating thereto for
use in connection with the transactions contemplated by this Agreement or the
other Loan Documents, when taken as a whole and together with the Borrower’s
most recent 10-K and 10-Q filed with the SEC prior to the Closing Date and any
8-K filed with the SEC after the filing of the most recent 10-Q and prior to the
Closing Date, contained as of the date such statement, information, document or
certificate was so furnished, any untrue statement of a material fact or omitted
to state a material fact necessary in order to make the statements contained
herein or therein not materially misleading in light of the circumstances in
which they were made. The projections and pro forma financial information
contained in the materials referenced above are based upon good faith estimates
and assumptions believed by management of the Borrower to be reasonable at the
time made, it being recognized by the Lenders that such financial information as
it relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount.

-46-



--------------------------------------------------------------------------------



 



     4.19. Security Documents.

     (a) The Guarantee and Collateral Agreement is effective to create in favor
of the Administrative Agent, for the benefit of the Secured Parties, a legal,
valid and enforceable security interest in the Collateral described therein and
proceeds thereof. In the case of the Pledged Securities (described, and as
defined, in the Guarantee and Collateral Agreement), when any certificates,
notes or other instruments representing such Pledged Securities are delivered to
the First Lien Agent, and in the case of the other Collateral described in the
Guarantee and Collateral Agreement (other than Intellectual Property, which is
addressed in paragraph (b) of this Section 4.19), when financing statements in
appropriate form are filed in the offices specified on Schedule 4.19, the
Guarantee and Collateral Agreement shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Collateral and the proceeds thereof which can be perfected by filing a
financing statement as security for the Obligations, in each case prior and
superior in right to any other Person, except, in the case of Collateral other
than Pledged Securities, Liens permitted by Section 7.3.

     (b) The Intellectual Property Security Agreements are effective to create
in favor of the Administrative Agent, for the benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Intellectual Property
Collateral described therein and proceeds thereof. Upon the filing of (i) the
Patent Security Agreement Supplement and the Trademark Security Agreement
Supplement in the appropriate indexes of the United States Patent and Trademark
Office relative to patents and trademarks, respectively (within three (3) months
after the Closing Date), and the Copyright Security Agreement Supplement in the
appropriate indexes of the United States Copyright Office relative to copyrights
(within thirty (30) days after the Closing Date), together with provision for
payment of all requisite fees, and (ii) financing statements in appropriate form
for filing in the offices specified on Schedule 4.19, the Intellectual Property
Security Agreements shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in the
Intellectual Property Collateral and the proceeds and products thereof which can
be perfected by such filings, as security for the Obligations, in each case
prior and superior in right to any other Person (it being understood that
subsequent recordings in the United States Patent and Trademark Office and the
United States Copyright Office may be necessary to perfect a Lien on any
After-Acquired Intellectual Property (as defined in the Guarantee and Collateral
Agreement)), except the first priority liens in respect of the First Lien
Obligations and Liens permitted by Section 7.3.

     4.20. Solvency. Each Loan Party is, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection with
the Loan Documents and the First Lien Loan Documents will be Solvent.

     4.21. Insurance. Each of the Borrower and its Subsidiaries is insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which it
is engaged; and none of the Borrower or any of its Subsidiaries has received
notice from any insurer or agent of such insurer that substantial capital
improvements or other material expenditure, in each case, that could reasonably
be expected to have a Material Adverse Effect, will have to be made in order to
continue such insurance. The Administrative Agent, as agent for the Lenders, has
been named as

-47-



--------------------------------------------------------------------------------



 



loss payee on all property and casualty insurance policies for the benefit of
any Loan Party and as additional insured on all liability insurance policies for
the benefit of any Loan Party.

     4.22. Permits and Licenses.

     (a) The FCC Licenses held by the Borrower and its Subsidiaries constitute
all of the material licenses, permits and other authorizations issued by the FCC
that are necessary for the Borrower and its Subsidiaries to conduct their
business in the manner in which it is currently being conducted.

     (b) All material FCC Licenses relating to the business of the Borrower and
its Subsidiaries are in full force and effect. As of the Closing Date,
(i) neither the Borrower nor any Subsidiary has received any notice of apparent
liability, notice of violation, order to show cause or other writing from the
FCC that may lead to any material liability or sanction by the FCC and
(ii) there is no proceeding pending by or before the FCC relating to the
Borrower or any Subsidiary or any Station, nor, to the best knowledge of the
Borrower or any Subsidiary, is any such proceeding threatened and no complaint
or investigation is pending or threatened by or before the FCC (other than
rulemaking proceedings of general applicability to which the Borrower and its
Subsidiaries and the Stations are not parties). The Borrower and its
Subsidiaries have timely filed all required reports and notices with the FCC and
have paid all amounts due in timely fashion on account of fees and charges to
the FCC except where the failure to do so could not materially adversely affect
the Borrower’s or any of its Subsidiaries’ material FCC Licenses.

     (c) All FCC Licenses relating to the business of the Borrower and its
Subsidiaries (except, to the extent elected by the Borrower, FCC Licenses that
are owned solely by one or more of the Excluded Foreign Subsidiaries and relate
solely to the business conducted by any of the Excluded Foreign Subsidiaries)
are held by one or more Broadcast License Subsidiaries.

     (d) Other than exceptions to any of the following that could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect (i) each of the Borrower and its Subsidiaries has obtained and
holds all Permits required for any property owned, leased or otherwise operated
by such Person and for the operation of each of its businesses as presently
conducted, (ii) all such Permits are in full force and effect, and each of the
Borrower and its Subsidiaries has performed all requirements of such Permits,
(iii) no event has occurred which allows or results in, or after notice or lapse
of time would allow or result in, revocation or termination by the issuer
thereof or in any other impairment of the rights of the holder of any such
Permit and, (iv) none of such Permits contain any restrictions, either
individually or in the aggregate, that are materially burdensome to the Borrower
or any of its Subsidiaries, or to the operation of any of their respective
businesses or any property owned, leased or otherwise operated by such Person.

     (e) No consent or authorization of, filing with or Permit from, or other
act by or in respect of, any Governmental Authority is required in connection
with the execution, delivery, performance, validity or enforceability of this
Agreement and the other Loan Documents other than (i) FCC approval of the
transfer of FCC Licenses to Broadcast License

-48-



--------------------------------------------------------------------------------



 



Subsidiaries, which (except in the case of FCC Licenses owned solely by one or
more of the Excluded Foreign Subsidiaries and relating solely to the business
conducted by any of the Excluded Foreign Subsidiaries that the Borrower has not
transferred to a Broadcast License Subsidiary) has been obtained and (ii) other
than the requirement under the Communications Act that certain Loan Documents be
filed with the FCC.

SECTION 5. CONDITIONS PRECEDENT

     5.1. Conditions to Initial Extension of Credit. The agreement of each
Lender to make the initial extension of credit requested to be made by it is
subject to the satisfaction or waiver, prior to or concurrently with the making
of such extension of credit on the Closing Date and in any event on or before
June 10, 2005, of the following conditions precedent:

     (a) Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of the Borrower,
(ii) the Guarantee and Collateral Agreement, executed and delivered by a duly
authorized officer of the Borrower and each Subsidiary Guarantor, (iii) each
Intellectual Property Security Agreement, executed and delivered by a duly
authorized officer of the Borrower and each Subsidiary Guarantor and (iv) if
requested by any Lender, for the account of such Lender, Notes conforming to the
requirements hereof and executed and delivered by a duly authorized officer of
the Borrower.

     (b) Pro Forma Balance Sheet; Financial Statements. The Lenders shall have
received (i) the Pro Forma Balance Sheet, (ii) audited consolidated financial
statements of the Borrower and its Subsidiaries for the 2004 and 2003.

     (c) Approvals. All governmental and third-party approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
and be in full force and effect.

     (d) Fees. The Arrangers, the Agents and the Lenders shall have received all
amounts payable under the Fee Letter on or before the Closing Date, and the
Administrative Agent shall have received, to the extent payable under this
Agreement or the Commitment Letter, reimbursement of all reasonable
out-of-pocket expenses of the Arrangers and the Administrative Agent invoiced to
and payable by the Borrower on or prior to the Closing Date in connection with
the transactions contemplated by the Facilities.

     (e) Solvency. The Lenders shall have received a Solvency Certificate
executed on behalf of the Borrower by the chief financial officer of the
Borrower.

     (f) Lien Searches. The Administrative Agent shall have received the results
of recent lien searches in each of the jurisdictions or offices (including in
the United States Patent and Trademark Office and the United States Copyright
Office) in which Uniform Commercial Code financing statements or other filings
or recordations should be made to evidence or perfect security interests in the
Collateral, which results reveal no Liens on any of the Property of the Borrower
or any of its Subsidiaries other than Liens permitted by Section 7.3 or Liens to
be discharged on or prior to the Closing Date pursuant to documentation
satisfactory to the Administrative Agent.

-49-



--------------------------------------------------------------------------------



 



     (g) Closing Certificate. The Administrative Agent shall have received a
certificate of each Loan Party, dated as of the Closing Date, substantially in
the form of Exhibit H, with appropriate insertions and attachments.

     (h) Other Certifications. The Administrative Agent shall have received the
following:

     (i) a copy of the Governing Documents of each Loan Party, certified (as of
a date reasonably near the Closing Date) as being a true and correct copy
thereof by the Secretary of State or other applicable Governmental Authority of
the jurisdiction in which such Loan Party is organized;

     (ii) a copy of a good standing certificate of the Secretary of State or
other applicable Governmental Authority of the jurisdiction in which each Loan
Party is organized, dated reasonably near the Closing Date, and

     (iii) as requested by the Administrative Agent, a copy of a good standing
certificate of the Secretary of State or other applicable Governmental Authority
of any jurisdiction in which the Borrower or any of its Subsidiaries is
qualified as a foreign corporation or entity, dated reasonably near the Closing
Date.

     (i) Legal Opinions. The Lenders shall have received the legal opinion of
Latham & Watkins LLP, counsel to the Borrower and its Subsidiaries, and of local
counsel for the Borrower, in each case, covering such customary matters incident
to the transactions contemplated by this Agreement as the Administrative Agent
may reasonably require and in form and substance reasonably satisfactory to the
Administrative Agent.

     (j) Pledged Collateral. Subject to the requirements of the Intercreditor
Agreement, the First Lien Agent shall have received the certificates, notes and
other instruments representing the Pledged Securities pledged pursuant to the
Guarantee and Collateral Agreement, all endorsed in blank (or accompanied by an
executed transfer form in blank satisfactory to the Administrative Agent) by the
pledgor thereof.

     (k) Filings, Registrations and Recordings. The Administrative Agent shall
have received, in proper form for filing, registration or recordation, each
document (including Uniform Commercial Code financing statements) required by
the Security Documents or under law or reasonably requested by the
Administrative Agent to be filed, registered or recorded in order to evidence or
perfect the Liens granted to the Administrative Agent in the Security Documents.

     (l) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 6.4(b).

     (m) PATRIOT Act. The Lenders shall have received, sufficiently in advance
of the Closing Date, all documentation and other information reasonably required
by the Lenders as required by bank regulatory authorities under applicable “know
your customer” and anti-

-50-



--------------------------------------------------------------------------------



 



money laundering rules and regulations, including without limitation the United
States PATRIOT Act.

     (n) First Lien Secured Loans. The First Lien Loans shall have been made to
the Borrower, on terms reasonably acceptable to the Arrangers.

     (o) Intercreditor Agreement. The Administrative Agent shall have received
counterparts of the Intercreditor Agreement, duly executed by the parties
thereto.

     (p) Ratings. The Loans shall have been rated by S&P and Moody’s.

     (q) Existing Credit Agreement. All amounts owing under the Existing Credit
Agreement shall be repaid concurrently with and the Existing Credit Agreement
and all commitments thereunder shall be terminated.

     (r) Bond Redemption. Borrower shall have (i) caused the Trustee to mail an
irrevocable notice of redemption to each of the holders of the Senior
Subordinated Notes pursuant to Section 3.03 of the Senior Subordinated Note
Indentures specifying that such redemption shall occur no later than on the 45th
day following the mailing of such redemption notice (the “Irrevocable Redemption
Notice”), (ii) concurrently with the Closing, deposited with the Trustee amounts
borrowed under the First Lien Credit Agreement and this Agreement sufficient to
redeem all of the outstanding Senior Subordinated Notes and to pay all accrued
interest thereon, and call or other premiums payable in connection therewith
(collectively, the “Redemption Funds”) on the redemption date specified on the
Irrevocable Redemption Notice (the “Redemption Date”), and (iii) concurrently
with the deposit of the Redemption Funds with the Trustee, delivered to the
Trustee (with a copy to the Administrative Agent) a written irrevocable letter
of instruction (in form and substance satisfactory to the Administrative Agent)
executed by the Borrower, directing the Trustee (A) to hold the Redemption Funds
in escrow until the Redemption Date and (B) release and disburse the Redemption
Funds on the Redemption Date in accordance with the Senior Subordinated Note
Indentures for purposes of effecting the redemption of all of the outstanding
Senior Subordinated Notes on such date.

SECTION 6. AFFIRMATIVE COVENANTS

     The Borrower hereby agrees that, so long as any of the Commitments remain
in effect, or any of the principal of or interest on any Loan is outstanding
(other than contingent or indemnification obligations), the Borrower shall and
shall cause each of its Subsidiaries to:

     6.1. Financial Statements. Furnish to the Administrative Agent for
distribution to each Lender, and the Administrative Agent shall thereafter make
available to each Lender:

     (a) as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower, a copy of the audited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at the end of such
year and the related audited consolidated statements of income and of cash flows
for such year, setting forth in each case in comparative form the figures for
the previous year, reported on without a “going concern” or like qualification
or exception, or qualification arising out of the scope of the audit, by KPMG
LLP or other independent certified public accountants of nationally recognized
standing; and

-51-



--------------------------------------------------------------------------------



 



     (b) as soon as available, but in any event not later than 45 days after the
end of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified on behalf of the Borrower by a Responsible Officer as being fairly
stated in all material respects (subject to normal year-end audit adjustments
and the absence of footnotes).

     6.2. Certificates; Other Information. Furnish to the Administrative Agent
for distribution to each Lender, and the Administrative Agent shall thereafter
make available to each Lender:

     (a) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer on behalf of the
Borrower stating that, to the best of such Responsible Officer’s knowledge, that
such Responsible Officer has obtained no knowledge of any continuing Default
except as specified in such certificate, (ii) in the case of quarterly or annual
financial statements, a Compliance and Pricing Certificate containing (A) all
information and calculations necessary for determining compliance by the
Borrower and its Subsidiaries with the provisions of this Agreement referred to
therein as of the last day of the fiscal quarter or fiscal year of the Borrower,
as the case may be, (B) a certification that each Loan Party during such period
has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it
and (C) a certification that all times during such prior quarter, not less than
50% of all cash and Cash Equivalents of Borrower and the Subsidiary Guarantors
at any one time have been subject to a perfected Lien in favor of the
Administrative Agent pursuant to Control Agreements to the extent required by
Section 6.9(b); and (iii) in the case of annual financial statements, to the
extent not previously disclosed to the Administrative Agent in writing, a
listing of any Intellectual Property acquired by any Loan Party since the date
of the most recent list delivered pursuant to this clause (iii) (or, in the case
of the first such list so delivered, since the Closing Date);

     (b) within 45 days after the end of each fiscal quarter of the Borrower
(i) the information required to be set forth in a quarterly report on Form 10-Q
filed pursuant to Section 13 of the Securities Exchange Act of 1934, as amended;

     (c) within five Business Days after the same are sent, copies of all
financial statements and reports that the Borrower or any of its Subsidiaries
sends to the holders of any class of its debt securities or public equity
securities and, within five days after the same are filed, copies of all
financial statements and reports that the Borrower or any of its Subsidiaries
may make to, or file with, the SEC;

     (d) (i) promptly and in any event within fifteen Business Days after the
Borrower, any Subsidiary or any Commonly Controlled Entity files a Schedule B
(or such other schedule as contains actuarial information) to IRS Form 5500 in
respect of any Plan with Unfunded Pension Liabilities, a copy of such IRS
Form 5500 (including the Schedule B);

-52-



--------------------------------------------------------------------------------



 



     (i) promptly and in any event within thirty days after the Borrower, any
Subsidiary or any Commonly Controlled Entity knows or has reason to know that
any event described in Section 8(g) (an “ERISA Event”) that, individually or
when aggregated with any other ERISA Event, could reasonably be expected to have
a Material Adverse Effect has occurred, the written statement of a Responsible
Officer of such Person, as applicable, describing such ERISA Event and the
action, if any, that it proposes to take with respect thereto and a copy of any
notice filed with the PBGC or the IRS pertaining thereto; and

     (ii) promptly and in any event within thirty days after the Borrower, any
Subsidiary or any Commonly Controlled Entity becoming aware of any of the
following a detailed written description thereof from a Responsible Officer of
such Person: (w) a material increase in the aggregate Unfunded Pension
Liabilities, of all Single Employer Plans, (x) the existence of potential
withdrawal liability under Section 4201 of ERISA, if the Borrower and the
Commonly Controlled Entities were to completely or partially withdraw from all
Multiemployer Plans, (y) the adoption of, or the commencement of contributions
to, any Plan subject to Section 412 of the Code by Borrower, any Subsidiary or
any Commonly Controlled Entity or (z) the adoption of any amendment to a Plan
subject to Section 412 of the Code that could result in a material increase in
contribution obligations of Borrower or any Commonly Controlled Entity;

     (e) promptly, such additional financial and other information concerning
the Borrower or any Subsidiary as the Administrative Agent may from time to time
reasonably request;

     (f) not less than ten days prior to a change in type of organization,
jurisdiction or other legal structure of the Borrower or any Guarantor, written
notice from the Borrower or such Guarantor;

     (g) not less than ten days prior to any change in name of the Borrower or
any Guarantor, prior written notice from the Borrower or such Guarantor;

     (h) not less than ten days prior to a change in an organizational number of
the Borrower or any Guarantor, prior written notice from the Borrower or such
Guarantor; and

     (i) promptly after the Borrower or any Guarantor that does not have an
organizational number obtains one, written notification of such organizational
number from the Borrower or such Guarantor.

     6.3. Conduct of Business and Maintenance of Existence, FCC Licenses, etc.

     (a) Preserve, renew and keep in full force and effect its corporate
existence and take all reasonable action to maintain all rights, privileges and
franchises necessary in the normal conduct of its business, except as otherwise
permitted by Section 7.1 and except to the extent that failure to take any such
action could not reasonably be expected to have a Material Adverse Effect; and

-53-



--------------------------------------------------------------------------------



 



     (b) (i) Operate all of the Stations in material compliance with the
Communications Act and the FCC’s rules, regulations and written policies
promulgated thereunder and with the terms of the FCC Licenses, (ii) timely file
all required reports and notices with the FCC and pay all amounts due in timely
fashion on account of fees and charges to the FCC, (iii) timely file and
prosecute all applications for renewal or for extension of time with respect to
all of the FCC Licenses, except in the case of each of (i), (ii) and (iii),
where a failure to do so could not reasonably be expected to have a Material
Adverse Effect, and (iv) advise the Administrative Agent of any deviation from
the foregoing and of any written communication from the FCC outside the ordinary
course.

     6.4. Maintenance of Property; Insurance.

     (a) Keep all material Property and systems useful and necessary in its
business in good working order and condition, ordinary wear and tear and damage
by casualty excepted except where a failure to do so could not reasonably be
expected to have a Material Adverse Effect.

     (b) Maintain with financially sound and reputable insurance companies
insurance on all its material Property in at least such amounts and against at
least such risks as are usually insured against in the same general area by
companies engaged in the same or a similar business; and furnish to the
Administrative Agent, upon written reasonable request, full information as to
the insurance carried. All insurance shall provide that no cancellation shall be
effective until at least 30 days (10 days in the case of non-payment) after
receipt by the Administrative Agent of written notice thereof. The
Administrative Agent for its own benefit and for the benefit of the Lenders
shall be named as additional insured on all such liability insurance policies,
and the Administrative Agent shall be named as loss payee on all property and
casualty insurance policies.

     (c) Deliver to the Administrative Agent (i) upon request of the
Administrative Agent from time to time, full information as to the insurance
carried and (ii) promptly (A) notice of any cancellation or nonrenewal of
coverage of any material insurance policy and (B) notice of any material
reduction in amount or material change in coverage of any insurance carried.

     6.5. Inspection of Property; Books and Records; Discussions.

     (a) Keep proper books of records and account in which full, true and
correct entries in conformity with GAAP and all Requirements of Law shall be
made of all dealings as required by GAAP and transactions in relation to its
business and activities; and

     (b) permit representatives of the Administrative Agent or any Lender (with
respect to visits by any Lender more frequent than once in any calendar year, if
no Default is continuing, at such Lender’s expense) to visit and inspect any of
its properties (including the location of any Collateral) and examine and, at
the Borrower’s expense, make abstracts from any of its books and records at any
reasonable time, upon reasonable notice and as often as may reasonably be
desired and to discuss the business, operations, Properties and financial and
other condition of the Borrower and its Subsidiaries with officers and employees
of the Borrower and its Subsidiaries and with their respective independent
certified public accountants.

-54-



--------------------------------------------------------------------------------



 



     6.6. Notices. Promptly give notice to the Administrative Agent for
distribution to each Lender, and the Administrative Agent shall thereafter make
available to each Lender, of:

     (a) the occurrence of any Default or Event of Default;

     (b) the occurrence of any “Event of Default” or term of similar meaning
under any First Lien Loan Document;

     (c) any termination, amendment or modification of, or other change in any
First Lien Loan Document in each case, which is adverse to the Lenders or any
material default thereunder by any party thereto;

     (d) any (i) default or event of default under any other Contractual
Obligation of the Borrower or any of its Subsidiaries or (ii) litigation,
investigation or proceeding that may exist at any time between the Borrower or
any of its Subsidiaries and any Governmental Authority, that in either case
could reasonably be expected to have a Material Adverse Effect;

     (e) any litigation or proceeding affecting the Borrower or any of its
Subsidiaries in which the amount involved is $10,000,000 or more and not covered
by insurance or in which injunctive or similar relief is sought;

     (f) the following events, as soon as possible and in any event within
30 days after the Borrower or any of its Subsidiaries knows or has reason to
know thereof: (i) the occurrence of any Reportable Event with respect to any
Single Employer Plan, or to the knowledge of the Borrower, any Multiemployer
Plan, a failure to make any required contribution to a Single Employer Plan or,
to the knowledge of the Borrower, any Multiemployer Plan, the creation of any
Lien in favor of the PBGC or a Plan against the Borrower or any Subsidiary or
any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan, in each case in connection with or involving an amount that
could reasonably be expected to have a Material Adverse Effect, or (ii) the
institution of proceedings or the taking of any other action by the PBGC or the
Borrower or any Commonly Controlled Entity or any Multiemployer Plan with
respect to the withdrawal from, or the termination, Reorganization or Insolvency
of, any Plan; and

     (g) any other development or event that has had or could reasonably be
expected to have a Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement on
behalf of the Borrower by a Responsible Officer setting forth details of the
occurrence referred to therein and stating what action the Borrower or the
relevant Subsidiary proposes to take with respect thereto.

     6.7. Environmental Laws. In each of the following cases, except as could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect:

     (a) Comply in all material respects with, and use commercially reasonable
efforts to ensure compliance in all material respects by all tenants and
subtenants, if any, with, all applicable Environmental Laws and Environmental
Permits, and obtain, maintain and comply in all material respects with and
maintain, and use commercially reasonable efforts to ensure that

-55-



--------------------------------------------------------------------------------



 



all tenants and subtenants obtain, maintain and comply in all material respects
with and maintain, any and all Environmental Permits.

     (b) Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required by Governmental Authorities
under Environmental Laws and promptly comply in all material respects with all
lawful orders and directives of all Governmental Authorities regarding
Environmental Laws.

     6.8. Broadcast License Subsidiaries.

     (a) Cause all FCC Licenses (except, at the option of the Borrower, FCC
Licenses that are owned solely by one or more of the Excluded Foreign
Subsidiaries and relate solely to the business conducted by any of the Excluded
Foreign Subsidiaries) to be owned and held at all times by one or more Broadcast
License Subsidiaries.

     (b) Ensure that each Broadcast License Subsidiary engages only in the
business of holding FCC Licenses and rights related thereto and that such
restriction is set forth in the Governing Documents of such Broadcast License
Subsidiary.

     (c) Ensure that the Property of each Broadcast License Subsidiary is not
commingled with the Property of the Borrower and any Subsidiary other than
Broadcast License Subsidiaries and otherwise remains clearly identifiable.

     (d) Ensure that no Broadcast License Subsidiary has any Indebtedness or
other liabilities except under the Guarantee and Collateral Agreement and
liabilities permitted to be incurred hereunder, including without limitation the
First Lien Loan Documents.

     6.9. Additional Collateral, etc.

     (a) With respect to any Property (other than (i) motor vehicles,
(ii) Intellectual Property then required to be disclosed hereunder the
perfection of a security interest in which required a filing outside the United
States, (iii) Collateral that constitutes equipment subject to certificate of
title statute, fixtures, farm products, as-extracted collateral and cash, (iv)
deposit accounts not subject to Control Agreements entered into pursuant to
Section 6.9(b) of the Credit Agreement, (v) letter of credit rights with respect
to letters of credit individually not exceeding $5,000,000, (vi) any lease,
license, contract, property rights or agreement to which the Borrower or any
Subsidiary Guarantor is a party, any of Borrower’s or any Subsidiary Guarantor’s
rights or interests thereunder or any property to which Borrower or any
Subsidiary Guarantor has any right, title or interest which is subject to such
lease, license, contract, property right or agreement if and for so long as the
grant of such security interest shall, pursuant to the terms of such lease,
license, contract, property right or agreement, constitute or result in a
default, breach, right of recoupment, claim, defense, termination, right of
termination or remedy and such terms are effective under Sections 9-406, 9-407
or 9-408 of the Uniform Commercial Code as in effect in the state of New York
from time to time), (vii) equity interests issued by an issuer organized outside
of the U.S., the perfection of a security interest in which requires action to
be taken outside the U.S. if the cost of taking such action as determined by the
First Lien Agent (or, if none, the Administrative Agent) in its reasonable
discretion is excessive in relation to the value of such equity interests, and
(viii) all real property) acquired after the Closing Date by the

-56-



--------------------------------------------------------------------------------



 



Borrower or any of its Restricted Subsidiaries (other than (x) any Property
described in paragraphs (b), (c) or (d) of this Section, (y) any Excluded Assets
and (z) Property acquired by a Restricted Subsidiary that is not a Subsidiary
Guarantor) as to which the Administrative Agent, for the benefit of the Secured
Parties, does not have a perfected Lien, promptly (and, in any event, within
90 days following the date of such acquisition) (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
or such other documents as the Administrative Agent deems reasonably necessary
to grant to the Administrative Agent, for the benefit of the Secured Parties, a
security interest in such Property and (ii) take all actions reasonably
necessary to grant to the Administrative Agent, for the benefit of the Secured
Parties, a perfected second priority security interest in such Property (subject
only to the first priority Liens securing the First Lien Obligations and Liens
permitted by Section 7.3), including, but not limited to, the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or by law or as may be reasonably
requested by the Administrative Agent.

     (b) Borrower shall and shall cause the Subsidiary Guarantors to, at any
time on or after the Closing Date, have at all times, not less than 50% of all
cash and Cash Equivalents of Borrower and the Subsidiary Guarantors at any one
time subject to a perfected Lien in favor of the Administrative Agent pursuant
to the applicable Control Agreements, provided that to the extent not previously
delivered, the Borrower shall and shall cause the Subsidiary Guarantors to,
obtain and deliver to the Administrative Agent, within ninety (90) days after
the Closing Date (or such other time as the Administrative Agent in its sole
discretion shall agree) the Control Agreements required hereunder.

     (c) With respect to each Person that now is or hereafter becomes a
Subsidiary of the Borrower (except JuJu Media, Inc. and any Excluded Foreign
Subsidiary) and with respect to each Subsidiary that ceases to be an Excluded
Foreign Subsidiary (but continues to be a Subsidiary), promptly (and, in any
event, within 90 days following such creation or the date of such acquisition)
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement as the Administrative Agent deems reasonably
necessary to grant to the Administrative Agent, for the benefit of the Secured
Parties, a perfected second priority security interest (subject to the first
priority Liens securing the First Lien Obligations) in the Capital Stock of such
new Subsidiary that is owned by the Borrower or any of its Restricted
Subsidiaries, (ii) subject to the requirements of the Intercreditor Agreement,
deliver to the First Lien Agent the certificates representing such Capital
Stock, together with undated stock powers, in blank, executed and delivered by a
duly authorized officer of the Borrower or such Restricted Subsidiary, as the
case may be, (iii) cause such new Subsidiary if it is a Restricted Subsidiary
(A) to become a party to the Guarantee and Collateral Agreement and the
Intellectual Property Security Agreements and (B) to take such actions
reasonably necessary to grant to the Administrative Agent for the benefit of the
Secured Parties a perfected second priority security interest (subject only to
the first priority Liens securing the First Lien Obligations and Liens permitted
by Section 7.3) in the Collateral described in the Guarantee and Collateral
Agreement and the Intellectual Property Security Agreements with respect to such
new Subsidiary, including the recording of instruments in the United States
Patent and Trademark Office and the United States Copyright Office, the
execution and delivery by all necessary Persons of any necessary Control
Agreements and the filing of Uniform Commercial Code financing statements in
such jurisdictions as may be required by the Guarantee and Collateral Agreement,
the Intellectual

-57-



--------------------------------------------------------------------------------



 



Property Security Agreements or by law or as may be requested by the
Administrative Agent, and (iv) if requested by the Administrative Agent, deliver
to the Administrative Agent customary legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.

     (d) With respect to any new Excluded Foreign Subsidiary created or acquired
after the Closing Date by the Borrower or any of its Subsidiary Guarantors,
promptly (and, in any event, within 90 days following such creation or the date
of such acquisition) (i) execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement as the Administrative Agent
deems reasonably necessary in order to grant to the Administrative Agent, for
the benefit of the Secured Parties, a perfected second priority security
interest (subject to the first priority Liens securing the First Lien
Obligations) in the Capital Stock of such new Subsidiary that is owned by the
Borrower or any of its Subsidiary Guarantors (provided that in no event shall
more than 65% of the total outstanding Capital Stock of any such new Subsidiary
be required to be so pledged), (ii) subject to the requirements of the
Intercreditor Agreement, deliver to the First Lien Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the Borrower or such
Restricted Subsidiary, as the case may be, and take such other action as may be
necessary or, if reasonably requested by the Administrative Agent to perfect the
Lien of the Administrative Agent thereon and (iii) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, reasonably satisfactory to the Administrative Agent.

     (e) Notwithstanding anything to the contrary in this Section 6.9,
paragraphs (a), (b), (c) and (d) of this Section 6.9 shall not apply to any
Property, new Subsidiary or new Excluded Foreign Subsidiary created or acquired
after the Closing Date, as applicable, as to which the First Lien Agent (or, if
none, the Administrative Agent) has determined in its sole discretion that the
collateral value thereof is insufficient to justify the difficulty, time and/or
expense of obtaining a perfected Lien thereon.

     6.10. Use of Proceeds. Use the proceeds of the Loans lawfully, in
accordance with this Agreement and only for the purposes specified in
Section 4.16.

     6.11. Further Assurances. Subject to the requirements of the Intercreditor
Agreement, from time to time execute and deliver, or cause to be executed and
delivered, such additional instruments, certificates or documents, and take all
such actions, as the Administrative Agent may reasonably request, for the
purposes of implementing or effectuating the provisions of this Agreement and
the other Loan Documents, which are necessary to perfect the rights of the
Administrative Agent and the Secured Parties with respect to the Collateral in
accordance with the Guarantee and Collateral Agreement (or with respect to any
additions thereto or replacements or proceeds or products thereof or with
respect to any other Property or assets hereafter acquired that may be deemed to
be part of the Collateral in accordance with Section 6.9) pursuant hereto or
thereto. Upon the exercise by the Administrative Agent or any Lender of any
power, right, privilege or remedy pursuant to this Agreement or the other Loan
Documents that requires any consent, approval, recording, qualification or
authorization of any Governmental Authority, the Borrower will execute and
deliver, or will cause the execution and delivery of, all applications,
certifications, instruments and other documents and papers that the
Administrative Agent or such

-58-



--------------------------------------------------------------------------------



 



Lender may be required to obtain from the Borrower or any of its Subsidiaries
for such governmental consent, approval, recording, qualification or
authorization; provided that any of the foregoing actions which relate to the
FCC need to be taken only if such action is permitted by applicable FCC
regulations.

     6.12. [Reserved].

     6.13. Bond Redemption. Borrower shall deposit and maintain with the Trustee
the Redemption Funds and shall cause the Trustee to redeem 100% of the
outstanding Senior Subordinated Notes, pursuant to the terms of the Senior
Subordinated Note Indentures.

     6.14. Puerto Rico Legal Opinion. Within 10 Business Days after the Closing
Date (or such longer period as the Administrative Agent shall agree), Borrower
shall deliver to the Lenders a legal opinion, in form and substance reasonably
satisfactory to the Administrative Agent, from local counsel for the Borrower in
Puerto Rico covering the perfection of the pledge of the Capital Stock of
Spanish Broadcasting System of Puerto Rico, Inc., a Puerto Rico corporation, and
Spanish Broadcasting System Holding Company, Inc., a Puerto Rico corporation, to
the Administrative Agent, for the benefit of the Lenders, pursuant to the
Guarantee and Collateral Agreement.

SECTION 7. NEGATIVE COVENANTS

     The Borrower hereby agrees that, so long as any of the Commitments remain
in effect, or any of the principal of or interest on any Loan is outstanding:

     7.1. Merger, Consolidation, or Sale of Assets.

     (a) The Borrower shall not, consolidate or merge with or into (whether or
not the Borrower is the surviving corporation), or sell, assign, transfer,
lease, convey or otherwise dispose of all or substantially all of its properties
or assets in one or more related transactions to, another Person unless (i) the
Borrower is the surviving Person or the Person formed by or surviving any such
consolidation or merger (if other than the Borrower) or to which such sale,
assignment, transfer, lease, conveyance or other disposition shall have been
made is a corporation organized or existing under the laws of the United States,
any state thereof or the District of Columbia; (ii) the Person formed by or
surviving any such consolidation or merger (if other than the Borrower) or the
Person to which such sale, assignment, transfer, lease, conveyance or other
disposition shall have been made assumes by an assignment and assumption
agreement in form reasonably satisfactory to the Administrative Agent all the
obligations of the Borrower under the Notes, this Agreement and the other Loan
Documents; (iii) immediately after such transaction no Default or Event of
Default exists; and (iv) except in the case of a merger of the Borrower with or
into a Wholly Owned Restricted Subsidiary of the Borrower, the Borrower or the
Person formed by or surviving any such consolidation or merger (if other than
the Borrower), or to which such sale, assignment, transfer, lease, conveyance or
other disposition shall have been made would, both immediately prior to and
immediately after giving pro forma effect thereto as if such transaction had
occurred at the beginning of the applicable four-quarter period, be permitted to
incur at least $1.00 of additional Indebtedness pursuant to the Debt to Cash
Flow Ratio test set forth in Section 7.2 hereof.

-59-



--------------------------------------------------------------------------------



 



     (b) Successor Corporation Substituted.

     Upon any consolidation or merger, or any sale, assignment, transfer, lease,
conveyance or other disposition of all or substantially all of the assets of the
Borrower in accordance with Section 7.1(a) hereof, the successor corporation
formed by such consolidation or into or with which the Borrower is merged or to
which such sale, assignment, transfer, lease, conveyance or other disposition is
made shall succeed to, and be substituted for (so that from and after the date
of such consolidation, merger, sale, lease, conveyance or other disposition, the
provisions of this Agreement referring to the “Borrower” shall refer instead to
the successor corporation and not to the Borrower), and may exercise every right
and power of the Borrower under this Agreement with the same effect as if such
successor Person had been named as the Borrower herein; provided, however, that
the predecessor Borrower shall not be relieved from the obligation to pay the
principal of and interest on the Loans except in the case of a sale of all of
the Borrower’s assets that meets the requirements of Section 7.1(a) hereof.

     (c) No Subsidiary Guarantor shall consolidate with or merge with or into
(whether or not the Subsidiary Guarantor is the surviving Person) another Person
whether or not affiliated with such Subsidiary Guarantor unless: subject to
Section 10.5 hereof, (i) the Person formed by or surviving any such
consolidation or merger (if other than a Subsidiary Guarantor) assumes all of
the Obligations of such Subsidiary Guarantor pursuant to assignment and
assumption agreement(s) in form and substance reasonably satisfactory to the
Administrative Agent to the Security Documents; and (ii) immediately after
giving effect to such transaction, no Default or Event of Default exists.

     (d) In the case of any such consolidation, merger, sale or conveyance of a
Subsidiary Guarantor in accordance with clause (c) above and upon the assumption
by the successor Person of the Obligations by amendment(s) of the Security
Documents and the due and punctual performance of all of the covenants and
conditions of the Loan Documents to be performed by the Subsidiary Guarantor,
such successor Person shall succeed to and be substituted for the Subsidiary
Guarantor with the same effect as if it had been named herein as a Subsidiary
Guarantor.

     (e) Except as set forth in Sections 6 and 7 hereof, and notwithstanding
clauses (c) and (d) above, nothing contained in this Agreement or in any of the
other Loan Documents shall prevent any consolidation or merger of a Subsidiary
Guarantor with or into the Borrower or another Subsidiary Guarantor, or shall
prevent any sale or conveyance of the property of a Subsidiary Guarantor as an
entirety or substantially as an entirety to the Borrower or to another
Subsidiary Guarantor.

     7.2. Incurrence of Indebtedness and Issuance of Preferred Stock.

     The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, issue, assume, guarantee
or otherwise become directly or indirectly liable, contingently or otherwise,
with respect to (collectively, “incur”) any Indebtedness (including Acquired
Debt) or issue any shares of Disqualified Stock and will not permit any of its
Restricted Subsidiaries to issue any shares of preferred stock; provided,
however, that the Borrower may incur Indebtedness (including Acquired Debt) or
issue shares of

-60-



--------------------------------------------------------------------------------



 



Disqualified Stock and the Guarantors may incur Indebtedness (including Acquired
Debt) or issue shares of preferred stock if, in each case, the Borrower’s Debt
to Cash Flow Ratio at the time of incurrence of such Indebtedness or the
issuance of such Disqualified Stock or preferred stock, as the case may be,
after giving pro forma effect to such incurrence or issuance as of such date and
to the use of the proceeds therefrom as if the same had occurred at the
beginning of the most recently ended four full fiscal quarter period of the
Borrower for which internal financial statements are available, would have been
no greater than 7.0 to 1.0.

     The provisions of the first paragraph of this Section 7.2 will not apply to
the incurrence of any of the following (collectively, “Permitted Debt”):

     (i) Indebtedness under the Loan Documents;

     (ii) the incurrence by the Borrower and the guarantee thereof by the
Guarantors of Indebtedness under the First Lien Credit Agreement in an aggregate
principal amount at any time outstanding not to exceed $350.0 million (plus any
accumulated or capitalized interest therein) and any replacement or refinancing
thereof less the aggregate amount of all mandatory repayments of any such
Indebtedness under such First Lien Credit Agreement pursuant to Section 2.12
thereof; provided that such Indebtedness is subject to the Intercreditor
Agreement;

     (iii) the incurrence by the Borrower and its Restricted Subsidiaries of the
Existing Indebtedness;

     (iv) the incurrence by the Borrower or its Restricted Subsidiaries of
Indebtedness represented by Capital Lease Obligations, mortgage financings or
Purchase Money Indebtedness, in each case incurred for the purpose of financing
all or any part of the purchase price or cost of construction or improvement of
property, plant or equipment used in the business of the Borrower or such
Restricted Subsidiary, in an aggregate amount not to exceed $20.0 million at any
time outstanding, including all Permitted Refinancing Indebtedness incurred
pursuant to clause (v) below to refund, replace or refinance any Indebtedness
incurred pursuant to this clause (iv);

     (v) the incurrence by the Borrower or any of its Restricted Subsidiaries of
Permitted Refinancing Indebtedness in exchange for, or the net proceeds of which
are used to renew, refund, refinance, replace, defease or discharge any
Indebtedness (other than intercompany Indebtedness) that was permitted by this
Agreement to be incurred by the first paragraph of this Section 7.2, or by
clauses (iii), (iv), (v), (vii), (viii), (ix), (x), (xi) (xii) or (xiii) of this
paragraph;

     (vi) the incurrence of Indebtedness between or among the Borrower and any
of its Restricted Subsidiaries; provided, however, that (a) if the Borrower is
the obligor on such Indebtedness, such Indebtedness is expressly subordinated to
the prior payment in full of all Obligations with respect to this Agreement and
(b) any subsequent issuance or transfer of Equity Interests that results in any
such Indebtedness being held by a Person other than the Borrower or a Restricted

-61-



--------------------------------------------------------------------------------



 



Subsidiary, and any sale or other transfer of any such Indebtedness to a Person
that is not either the Borrower or a Restricted Subsidiary, shall be deemed, in
each case, to constitute an incurrence of such Indebtedness by the Borrower or
such Restricted Subsidiary, as the case may be;

     (vii) the incurrence by the Borrower or any of its Restricted Subsidiaries
of Hedging Obligations that are incurred for the purpose of fixing or hedging
interest rate risk with respect to any floating rate Indebtedness that is
permitted by the terms of this Agreement to be outstanding;

     (viii) the guarantee by the Borrower or any Restricted Subsidiary of
Indebtedness that was permitted to be incurred by another provision of this
Section 7.2;

     (ix) the accrual of interest, the accretion or amortization of original
issue discount, the payment of interest on any Indebtedness in the form of
additional Indebtedness with the same terms, and the payment of dividends on
Disqualified Stock in the form of additional shares of the same class of
Disqualified Stock;

     (x) the incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness consisting of performance, bid or advance payment bonds, surety
bonds, custom bonds, utility bonds and similar obligations arising in the
ordinary course of business;

     (xi) the incurrence by the Borrower or any of its Restricted Subsidiaries
of Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations, in each case incurred or
assumed in connection with the disposition of any business, asset or Subsidiary
of the Borrower, provided that the maximum assumable Indebtedness shall at no
time exceed the gross proceeds actually received by the Borrower and its
Restricted Subsidiaries in connection with the disposition of any business,
asset or Subsidiary of the Borrower;

     (xii) the incurrence by the Borrower of Indebtedness in respect of
Preferred Stock Exchange Notes issued as payment in kind interest on Preferred
Stock Exchange Notes, to the extent such interest payments are made pursuant to
the terms of the Preferred Stock Exchange Notes Indenture;

     (xiii) the incurrence by the Borrower or any of its Restricted Subsidiaries
of additional Indebtedness in an aggregate principal amount at any time
outstanding, including all Permitted Refinancing Indebtedness incurred pursuant
to clause (v) above to refund, refinance or replace any Indebtedness incurred
pursuant to this clause (xiii), not to exceed $35.0 million;

     (xiv) the incurrence by the Borrower or any of its Restricted Subsidiaries
of Indebtedness in the form of customary obligations under indemnification,

-62-



--------------------------------------------------------------------------------



 



incentive, non-compete, consulting, deferred compensation, earn-out or other
similar arrangement incurred in connection with a Permitted Investment; and

     (xv) the incurrence by the Borrower or any of its Restricted Subsidiaries
of Indebtedness incurred in connection with the customary financing of insurance
premiums.

     For purposes of determining compliance with this Section 7.2, in the event
that an item of Indebtedness meets the criteria of more than one of the
categories of Permitted Debt described in clauses (i) through (xv) above or is
entitled to be incurred pursuant to the first paragraph of this Section 7.2, the
Borrower shall, in its sole discretion, classify and reclassify such item of
Indebtedness in whole or in part in any manner that complies with this
Section 7.2 and such item of Indebtedness will be treated as having been
incurred pursuant to such clauses or pursuant to the first paragraph hereof.
Accrual of interest, the accretion of accreted value, the payment of interest on
any Indebtedness in the form of additional Indebtedness with the same terms and
the payment of dividends on Disqualified Stock in the form of additional shares
of the same class of Disqualified Stock will not be deemed to be an incurrence
of Indebtedness or an issuance of Disqualified Stock for purposes of
Section 7.2.

     7.3. Liens.

     The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, assume or suffer to
exist any Lien securing Indebtedness or trade payables on any asset now owned or
hereafter acquired, or any income or profits therefrom or assign or convey any
right to receive income therefrom, except Permitted Liens.

     7.4. Restricted Payments.

     The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, (i) declare or pay any dividend or make
any other payment or distribution on account of the Borrower’s or any of its
Restricted Subsidiary’s Equity Interests (including, without limitation, any
payment in connection with any merger or consolidation involving the Borrower or
any Restricted Subsidiary) or to any direct or indirect holders of the
Borrower’s Equity Interests in their capacity as such (other than dividends or
distributions (a) payable in Equity Interests (other than Disqualified Stock) of
the Borrower or (b) to the Borrower or any Wholly Owned Restricted Subsidiary of
the Borrower); (ii) purchase, redeem or otherwise acquire or retire for value
(including, without limitation, in connection with any merger or consolidation
involving the Borrower) any Equity Interests of the Borrower or any of its
Restricted Subsidiaries or any direct or indirect parent of the Borrower (other
than any such Equity Interests owned by the Borrower or any Restricted
Subsidiary of the Borrower or Permitted Investments); (iii) make any payment on
or with respect to, or purchase, redeem, defease or otherwise acquire or retire
for value any Indebtedness of the Borrower or any Restricted Subsidiary that is
subordinated to the Obligations or any guarantee of the Obligations, except a
payment of interest or principal at Stated Maturity; or (iv) make any Restricted
Investment (all such payments and other actions set forth in clauses (i) through
(iv) above being collectively referred to as “Restricted Payments”), unless, at
the time of and after giving effect to such Restricted Payment:

-63-



--------------------------------------------------------------------------------



 



     (a) no Default or Event of Default shall have occurred and be continuing or
would occur as a consequence thereof; and

     (b) the Borrower would, at the time of such Restricted Payment and after
giving pro forma effect thereto as if such Restricted Payment had been made at
the beginning of the applicable four-quarter period, have been permitted to
incur at least $1.00 of additional Indebtedness pursuant to the Debt to Cash
Flow Ratio test set forth in the first paragraph of Section 7.2 hereof; and

     (c) such Restricted Payment, together with the aggregate amount of all
other Restricted Payments made by the Borrower and its Restricted Subsidiaries
after the date of this Agreement (excluding Restricted Payments permitted by
clauses (ii), (iii), (iv) and (vii) of the next succeeding paragraph), is less
than the sum, without duplication, of (i) an amount equal to the Consolidated
Cash Flow of the Borrower for the period (taken as one accounting period) from
June 8, 2001 to the end of the Borrower’s most recently ended full fiscal
quarter for which financial statements have been provided to the Lenders
pursuant to Section 6.1 (the “Basket Period”) less the product of 1.4 times the
Consolidated Interest Expense of the Borrower for the Basket Period, plus
(ii) 100% of the aggregate net cash proceeds received by the Borrower as a
contribution to its common equity capital or from the issue or sale since
June 8, 2001 of Equity Interests of the Borrower (other than Disqualified Stock)
or from the issue or sale of Disqualified Stock or debt securities of the
Borrower that have been converted into such Equity Interests (other than Equity
Interests (or Disqualified Stock or convertible debt securities) sold to a
Subsidiary of the Borrower and other than Disqualified Stock or convertible debt
securities that have been converted into Disqualified Stock), plus (iii) to the
extent that any Restricted Investment that was made after the date of this
Agreement is sold for cash or otherwise liquidated or repaid for cash, the
lesser of (A) the cash return of capital with respect to such Restricted
Investment (less the cost of disposition, if any) and (B) the initial amount of
such Restricted Investment, plus (iv) the aggregate cash dividends received by
the Borrower from Unrestricted Subsidiaries (to the extent such dividends
otherwise are not included in the Borrower’s Consolidated Net Income) plus
(v) to the extent that any Unrestricted Subsidiary of the Borrower designated as
such after the Closing Date is redesignated as a Restricted Subsidiary after the
Closing Date, the fair market value (as determined in good faith by the Board of
Directors of the Borrower) of the Borrower’s Investment in such Subsidiary as of
the date of such redesignation.

     The foregoing provisions will not prohibit (i) the payment of any dividend
or the consummation of an irrevocable redemption within 60 days after the date
of declaration thereof or the giving of the notice of redemption, as the case
may be, if at the date of declaration or notice of redemption such payment would
have complied with the provisions of this Agreement; (ii) the redemption,
repurchase, retirement, defeasance or other acquisition or retirement for value
of any Equity Interests of Borrower or subordinated Indebtedness of the Borrower
or any Guarantor in exchange for, or out of the net cash proceeds of the
substantially concurrent sale (other than to a Subsidiary of the Borrower) of,
other Equity Interests of the Borrower (other than any Disqualified Stock);
provided that the amount of any such net cash proceeds that are utilized for any
such redemption, repurchase, retirement, defeasance or other acquisition shall
be excluded from clause (c)(ii) of the preceding paragraph; and, provided
further, that no Default or Event of Default shall have occurred and be
continuing immediately after such transaction; (iii)

-64-



--------------------------------------------------------------------------------



 



the defeasance, redemption, repurchase or other acquisition or retirement for
value of subordinated Indebtedness with the net cash proceeds from an incurrence
of Permitted Refinancing Indebtedness; provided that no Default or Event of
Default shall have occurred and be continuing immediately after such
transaction; (iv) the payment of any dividend or other distribution by a
Restricted Subsidiary of the Borrower to the holders of Equity Interests on a
pro rata basis; (v) the repurchase, redemption or other acquisition or
retirement for value of any Equity Interests of the Borrower or any Restricted
Subsidiary of the Borrower held by any current or former officer, director or
employee of the Borrower’s or any of its Restricted Subsidiaries’ pursuant to
any management equity subscription agreement, stock option agreement or other
similar agreement; provided that the aggregate price paid for all such
repurchased, redeemed, acquired or retired Equity Interests shall not exceed
$5.0 million (excluding for purposes of calculating such amounts during any
period, loans incurred to finance the purchase of such Equity Interests that are
repaid contemporaneously) in any twelve-month period and no Default or Event of
Default shall have occurred and be continuing immediately after such
transaction; (vi) repurchases of stock deemed to have occurred by virtue of the
exercise of stock options; (vii) so long as no Default or Event of Default shall
have occurred and be continuing, (A) on or prior to October 15, 2008, scheduled
cash dividend payments on the Series B Preferred Stock (provided that, the
Borrower’s Debt to Cash Flow Ratio at the time of any such payment, after giving
proforma effect thereto as if such payment had been made at the beginning of the
most recently ended four full fiscal quarter period of the Borrower for which
internal financial statements are available, would have been no greater than 6.0
to 1.0) and (B) commencing after October 15, 2008, scheduled cash dividend
payments on the Series B Preferred Stock; (viii) so long as no Default or Event
of Default shall have occurred and be continuing, (A) repurchases of shares of
Series B Preferred Stock and (B) on or prior to October 15, 2008, scheduled cash
dividend payments on the Series B Preferred Stock, in an aggregate amount not to
exceed $25.0 million in the case of all such repurchases and cash dividends
pursuant to the foregoing clauses (A) and (B) of this clause (viii) and
(ix) other Restricted Payments in an aggregate amount not to exceed
$10.0 million in any twelve-month period so long as no Default or Event of
Default shall have occurred and be continuing.

     The amount of all Restricted Payments (other than cash) shall be the fair
market value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Borrower or such Restricted
Subsidiary, as the case may be, pursuant to the Restricted Payment. The fair
market value of any non-cash Restricted Payment shall be determined in good
faith by the Board of Directors whose resolution with respect thereto shall be
delivered to the Administrative Agent. Not later than the date of making any
Restricted Payment, the Borrower shall deliver to the Administrative Agent an
Officers’ Certificate stating that such Restricted Payment is permitted and
setting forth the basis upon which any calculation required by this Section 7.4
were computed.

     The Board of Directors may designate any Restricted Subsidiary to be an
Unrestricted Subsidiary if such designation would not cause a Default. For
purposes of making such determination, the aggregate fair market value of all
outstanding Investments by the Borrower and its Restricted Subsidiaries in the
Subsidiary so designated will be deemed to be an Investment made at the time of
such designation and will reduce the amount available for Restricted Payments
under the first paragraph of this Section 7.4 or under one or more clauses of
the definition of Permitted Investments, as determined by the Borrower. Such
designation will

-65-



--------------------------------------------------------------------------------



 



only be permitted if such Investment would be permitted at such time and if such
Subsidiary otherwise meets the definition of an Unrestricted Subsidiary.

     Any such designation by the Board of Directors shall be evidenced to the
Administrative Agent by filing with the Administrative Agent a certified copy of
the resolutions of the Board of Directors giving effect to such designation and
an Officers’ Certificate certifying that such designation complied with the
foregoing conditions. If, at any time, any Unrestricted Subsidiary would fail to
meet the definition of an Unrestricted Subsidiary, it shall thereafter cease to
be an Unrestricted Subsidiary for purposes of this Agreement and any
Indebtedness of such Subsidiary shall be deemed to be incurred by a Restricted
Subsidiary of the Borrower as of such date (and, if such Indebtedness is not
permitted to be incurred as of such date under Section 7.2 hereof, the Borrower
shall be in default). The Board of Directors of the Borrower may at any time
designate any Unrestricted Subsidiary to be a Restricted Subsidiary; provided
that such designation shall be deemed to be an incurrence of Indebtedness by a
Restricted Subsidiary of the Borrower of any outstanding Indebtedness of such
Unrestricted Subsidiary and such designation shall only be permitted if (i) such
Indebtedness is permitted under Section 7.2 hereof, calculated on a pro forma
basis as if such designation had occurred at the beginning of the four-quarter
reference period and (ii) no Default or Event of Default would be in existence
immediately following such designation.

     7.5. Dividend and Other Payment Restrictions Affecting Subsidiaries.

     The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any encumbrance or restriction on the ability of any
Restricted Subsidiary to (a)(i) pay dividends or make any other distributions to
the Borrower or any of its Restricted Subsidiaries (A) on its Capital Stock or
(B) with respect to any other interest or participation in, or measured by, its
profits or (ii) pay any indebtedness owed to the Borrower or any of its
Restricted Subsidiaries, (b) make loans or advances to the Borrower or any of
its Restricted Subsidiaries or (c) transfer any of its properties or assets to
the Borrower or any of its Restricted Subsidiaries, except for such encumbrances
or restrictions existing under or by reason of (i) Existing Indebtedness as in
effect on the date hereof, (ii) the First Lien Credit Agreement and any other
agreement governing or relating to First Lien Loan Obligations, (iii) this
Agreement as in effect on the date hereof, and the Guarantee and Collateral
Agreement, (iv) applicable law, (v) any instrument governing Indebtedness or
Capital Stock of a Person acquired by the Borrower or any of its Restricted
Subsidiaries as in effect at the time of such acquisition (except to the extent
such Indebtedness was incurred in connection with or in anticipation of such
acquisition), which encumbrance or restriction is not applicable to any Person,
or the properties or assets of any Person, other than the Person, or the
property or assets of the Person, so acquired, provided that, in the case of
Indebtedness, such Indebtedness was permitted by the terms of this Agreement to
be incurred, (vi) by reason of customary non-assignment provisions in leases and
other agreements entered into in the ordinary course of business and consistent
with past practices, (vii) Purchase Money Indebtedness (including Capital Lease
Obligations) for property acquired in the ordinary course of business that
impose restrictions of the nature described in clause (c) above on the property
so acquired, (viii) Permitted Refinancing Indebtedness, provided that the
restrictions contained in the agreements governing such Permitted Refinancing
Indebtedness are no more restrictive, taken as a whole than those contained in
the agreements governing the Indebtedness being

-66-



--------------------------------------------------------------------------------



 



refinanced, (ix) secured Indebtedness otherwise permitted to be incurred
pursuant to the provisions of Sections 7.2 and 7.3 hereof that limits the right
of the debtor to dispose of the assets securing such Indebtedness,
(x) provisions with respect to the disposition or distribution of assets or
property in joint venture agreements and other similar agreements entered into
in the ordinary course of business, (xi) restrictions on cash or other deposits
or net worth imposed by customers under contracts entered into in the ordinary
course of business, and (xii) any agreement for the sale or other disposition of
a Restricted Subsidiary that restricts distributions by that Restricted
Subsidiary pending its sale or other disposition.

     7.6. Asset Sales.

     The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, consummate an Asset Sale unless (i) the Borrower or such
Restricted Subsidiary, as the case may be, receives consideration at the time of
such Asset Sale at least equal to the fair market value (as determined in good
faith by the Board of Directors of the Borrower or such Restricted Subsidiary
and evidenced by an Officer’s Certificate to be promptly delivered to the
Administrative Agent) of the assets or Equity Interests issued or sold or
otherwise disposed of and (ii) at least 75% of the consideration received in the
Asset Sale by the Borrower or such Restricted Subsidiary is in the form of cash
or Cash Equivalents; provided that the amount of (a) any liabilities (as shown
on the Borrower’s or such Restricted Subsidiary’s most recent balance sheet) of
the Borrower or such Restricted Subsidiary (other than contingent liabilities
and liabilities that are by their terms subordinated to the Loans or any
guarantee thereof) that are assumed by the transferee of any such assets
pursuant to a customary novation agreement that releases the Borrower or such
Restricted Subsidiary from further liability, and (b) any securities, notes or
other obligations received by the Borrower or such Restricted Subsidiary from
such transferee that are converted by the Borrower or such Restricted Subsidiary
into cash (to the extent of the cash received) within 90 days following the
closing of such Asset Sale, shall be considered cash for purposes of this clause
(ii).

     Notwithstanding the immediately preceding paragraph, the Borrower and its
Restricted Subsidiaries will be permitted to consummate an Asset Sale without
complying with such paragraph if (i) the Borrower or the applicable Restricted
Subsidiary, as the case may be, receives consideration at the time of such Asset
Sale at least equal to the fair market value of the assets or Equity Interests
issued or sold or otherwise disposed of (as determined in good faith by the
Board of Directors of the Borrower or the Restricted Subsidiary and set forth in
an Officers’ Certificate delivered to the Administrative Agent) and (ii) at
least 75% of the consideration for such Asset Sale constitutes a controlling
interest in a Permitted Business, assets that are not classified as current
assets used or useful in a Permitted Business and/or cash or Cash Equivalents;
provided that any cash or Cash Equivalents received by the Borrower or any of
its Restricted Subsidiaries in connection with any Asset Sale permitted to be
consummated under this paragraph shall constitute Net Proceeds subject to the
provisions of the next succeeding paragraph.

     Within 365 days of the receipt of any Net Proceeds from an Asset Sale, the
Borrower may apply such Net Proceeds, at its option, (i) to prepay First Lien
Loans in accordance with the First Lien Credit Agreement and Loans in accordance
with the terms of Section 2.11 including, without limitation, the prepayment of
the Loans pursuant to Section

-67-



--------------------------------------------------------------------------------



 



2.12(c), (ii) to the acquisition of a controlling interest in a Permitted
Business, or (iii) to the making of a capital expenditure or the acquisition of
other assets that are not classified as current assets used or useful in a
Permitted Business. Pending the final application of any such Net Proceeds, the
Borrower may prepay the First Lien Revolving Credit Loans or otherwise invest
such Net Proceeds in any manner that is not prohibited by this Agreement. Any
Net Proceeds from Asset Sales that are not applied or invested as provided in
the first sentence of this paragraph shall be deemed to constitute “Excess
Proceeds”. When the aggregate amount of Excess Proceeds exceeds $10.0 million,
the Borrower shall be required to prepay the Loans in accordance with the terms
of Section 2.12 (an “Asset Sale Offer”). Upon completion of an Asset Sale Offer,
the amount of Excess Proceeds shall be reset at zero.

     7.7. Transactions with Affiliates.

     The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, make any payment to, or sell, lease, transfer or otherwise
dispose of any of its properties or assets to, or purchase any property or
assets from, or enter into or make or amend any transaction, contract,
agreement, understanding, loan, advance or guarantee with, or for the benefit
of, any Affiliate (each of the foregoing, an “Affiliate Transaction”), unless
(i) such Affiliate Transaction is on terms that are no less favorable to the
Borrower or such Restricted Subsidiary than those that would have been obtained
in a comparable transaction by the Borrower or such Restricted Subsidiary with
an unrelated Person and (ii) the Borrower delivers to the Administrative Agent
(a) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $5.0 million, a
resolution of the Board of Directors set forth in an Officers’ Certificate
certifying that such Affiliate Transaction complies with clause (i) above and
that such Affiliate Transaction has been approved by a majority of the members
of the Board of Directors that are disinterested as to such Affiliate
Transaction and (b) with respect to any Affiliate Transaction or series of
related Affiliate Transactions involving aggregate consideration in excess of
$10.0 million, an opinion as to the fairness to the Borrower of such Affiliate
Transaction from a financial point of view issued by an accounting, appraisal or
investment banking firm of national standing; provided that (1) any transaction
approved by the Board of Directors of the Borrower, with an officer or director
of the Borrower or of any of its Subsidiaries in his or her capacity as an
officer or director entered into in the ordinary course of business;
(2) transactions between or among the Borrower and/or its Restricted
Subsidiaries; (3) payment of reasonable directors fees to the Board of Directors
of the Borrower and of its Restricted Subsidiaries; (4) fees and compensation
paid to, and indemnity provided on behalf of, officers, directors or employees
of the Borrower or any of its Restricted Subsidiaries, as determined in good
faith by the Board of Directors of the Borrower or of any such Restricted
Subsidiary, to the extent the same are reasonable and customary; (5) any
Restricted Payment that is permitted by Section 7.4; and (6) agreements in
effect on the date of this Agreement and any modification thereto or any
transaction contemplated thereby (including pursuant to any modification
thereto) in any replacement agreement therefor so long as such modification or
replacement is not more disadvantageous to the Lenders in any material respect
than the original agreement as in effect on the date of this Agreement, in each
case, shall not be deemed to be Affiliate Transactions.

     7.8. Limitation on Sale and Leaseback Transactions.

-68-



--------------------------------------------------------------------------------



 



     The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, enter into any sale and leaseback transaction; provided that
the Borrower and the Guarantors may enter into a sale and leaseback transaction
if (i) the Borrower or such Guarantor could have (a) incurred Indebtedness in an
amount equal to the Attributable Debt relating to such sale and leaseback
transaction pursuant to the Debt to Cash Flow Ratio test set forth in the first
paragraph of Section 7.2 hereof and (b) incurred a Lien to secure such
Attributable Debt pursuant to Section 7.3 hereof, (ii) the gross cash proceeds
of such sale and leaseback transaction are at least equal to the fair market
value (as determined in good faith by the Board of Directors in good faith) of
the property that is the subject of such sale and leaseback transaction and
(iii) the transfer of assets in such sale and leaseback transaction is permitted
by, and the proceeds of such transaction are applied in compliance with
Section 7.6 hereof.

     7.9. Limitation on Optional Prepayment of Obligations.

     The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, except prior to 365 days following the Closing Date from
proceeds of the LA Asset Sale pursuant to Section 2.12(c), make any optional
prepayment, redemptions or acquisitions of the Obligations until the First Lien
Term Loans have been paid in full.

SECTION 8. EVENTS OF DEFAULT

     If any of the following events shall occur and be continuing:

     (a) The Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or the Borrower shall fail to pay when due any
interest on any Loan, or any other amount payable hereunder or under any other
Loan Document, within five days after such interest or other amount becomes due
in accordance with the terms hereof; or

     (b) Any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

     (c) Any Loan Party shall default in the observance or performance of any
agreement contained in (i) Section 7 or (ii) Section 6.3(a) (with respect to the
Borrower only); or

     (d) Any Loan Party shall default in the observance or performance of any
other covenant or agreement contained in this Agreement or any other Loan
Document (other than as provided in paragraphs (a) through (c) of this Section),
and such default shall continue unremedied for a period of thirty (30) days
after notice thereof from the Administrative Agent or any Lender to the
Borrower; or

     (e) The Borrower or any of its Subsidiaries shall (i) default in making any
payment of any principal of any Indebtedness for borrowed money or default in
making any payment of principal under Hedge Agreements (including any Guarantee
Obligation, but excluding the Loans), after the expiration of any grace period
with respect thereto; or (ii) default in making any payment of any interest on
any such Indebtedness beyond the period of grace, if

-69-



--------------------------------------------------------------------------------



 



any, provided in the instrument or agreement under which such Indebtedness for
borrowed money or default in making any payment of interest under Hedge
Agreements was created; or (iii) default in the observance or performance of any
other agreement or condition relating to any such Indebtedness for borrowed
money or in respect of Hedge Agreements or contained in any instrument or
agreement evidencing, securing or relating thereto, the effect of which default
is to cause, or to permit the holder or beneficiary of such Indebtedness (or a
trustee or agent on behalf of such holder or beneficiary) to cause, with the
giving of notice if required, such Indebtedness for borrowed money or in respect
of Hedge Agreements to become due prior to its stated maturity or (in the case
of any such Indebtedness for borrowed money or in respect of Hedge Agreements
constituting a Guarantee Obligation) to become payable; provided that a default,
event described in clause (i), (ii) or (iii) of this paragraph (e) shall not at
any time constitute an Event of Default unless, at such time, one or more
defaults, events or conditions of the type described in clauses (i), (ii) and
(iii) of this paragraph (e) shall have occurred and be continuing with respect
to Indebtedness for borrowed money or in respect of Hedge Agreements the
outstanding principal amount of which exceeds in the aggregate $10,000,000; or

     (f) (i) The Borrower or any of its Subsidiaries (other than Immaterial
Subsidiaries) shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or the Borrower or any of its Subsidiaries
(other than Immaterial Subsidiaries) shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Borrower
or any of its Subsidiaries (other than Immaterial Subsidiaries) any case,
proceeding or other action of a nature referred to in clause (1) above that
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
60 days; or (iii) there shall be commenced against the Borrower or any of its
Subsidiaries (other than Immaterial Subsidiaries) any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets that results
in the entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) the Borrower or any of its Subsidiaries (other than Immaterial
Subsidiaries) shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause (i),
(ii), or (iii) above; or (v) the Borrower or any of its Subsidiaries (other than
Immaterial Subsidiaries) shall generally not, or shall be unable to, or shall
admit in writing its inability to, pay its debts as they become due; or

     (g) (i) Any Person shall engage in any “prohibited transaction” (as defined
in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan shall arise on the assets of the Borrower, any of its
Subsidiaries or any Commonly Controlled Entity, (iii) a Reportable Event shall
occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Single Employer Plan, (iv) any

-70-



--------------------------------------------------------------------------------



 



Single Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Borrower or any Subsidiary shall, or in the reasonable opinion of the Required
Lenders is likely to, incur any liability in connection with a withdrawal from,
or the Insolvency or Reorganization of, a Multiemployer Plan; (vi) the Borrower,
any of its Subsidiaries or any Commonly Controlled Entity shall be required to
make during any fiscal year of the Borrower payments pursuant to any employee
welfare benefit plan (as defined in Section 3(1) of ERISA) that provides
benefits to retired employees (or their dependents) that, in the aggregate,
exceed $10,000,000, (vii) the Borrower, any of its Subsidiaries or any Commonly
Controlled Entity shall be required to make during any fiscal year of the
Borrower contributions to any defined benefit pension plans subject to Title IV
of ERISA (including any Multiemployer Plan) that, in the aggregate, exceed
$10,000,000, (viii) an Unfunded Pension Liability shall exist, (ix) any
potential withdrawal liability under Section 4201 of ERISA, if the Borrower, its
Subsidiaries or any Commonly Controlled Entity were to completely or partially
withdraw from a Multiemployer Plans shall exist or (x) any other similar event
or condition shall occur or exist with respect to a Plan and in each case in
clauses (i) through (x) above, such event or condition, either in and of itself
or together with all other such events or conditions, if any, could, in the sole
judgment of the Required Lenders, reasonably be expected to have a Material
Adverse Effect; or

     (h) One or more judgments or decrees shall be entered against the Borrower
or any of its Subsidiaries involving for the Borrower and its Subsidiaries taken
as a whole a liability (to the extent not paid or covered by insurance in the
reasonable opinion of the Borrower if the Borrower provides evidence of such
coverage to the Administrative Agent) of $10,000,000 or more, and all such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within 30 days from the entry thereof; or

     (i) Any of the Security Documents shall cease, for any reason (other than
pursuant to the terms thereof), to be in full force and effect, or any Loan
Party shall so assert, or any Lien created by any of the Security Documents
shall cease to be enforceable and of the same effect and priority purported to
be created thereby in each case with respect to a material amount of Collateral,
in each case, except as otherwise permitted by the Intercreditor Agreement; or

     (j) The guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason (other than pursuant to the terms
thereof), to be in full force and effect or any Loan Party shall so assert; or

     (k) Such provisions of any subordinated debt that provide that the
Obligations are senior thereto shall cease, for any reason, to be in full force
and effect or any Loan Party shall so assert; or

     (l) A Change of Control shall occur; or

     (m) (i) Any FCC License necessary for the conduct of any business or
activity at any time conducted by the Borrower or any of its Subsidiaries shall
be revoked, annulled, cancelled or (ii) the FCC takes any action with respect to
any FCC License, in the case of each of (i) and (ii), the effect of which would
reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect; or

-71-



--------------------------------------------------------------------------------



 



then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to any Loan Party,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents shall immediately become due and payable,
and (B) if such event is any other Event of Default, either or both of the
following actions may be taken: (i) upon the request of the Required Lenders,
the Administrative Agent shall, by notice to the Borrower declare the
Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate; and (ii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents to be due and payable forthwith,
whereupon the same shall immediately become due and payable. Upon the occurrence
and during the continuation of an Event of Default, the Administrative Agent and
the Lenders shall be entitled to exercise any and all remedies available under
the Security Documents, including the Guarantee and Collateral Agreement, or
otherwise available under applicable law or otherwise.

SECTION 9. THE AGENTS AND ARRANGERS

     9.1. Appointment. Each Lender hereby irrevocably designates and appoints
Lehman Commercial Paper Inc. as the Administrative Agent under this Agreement
and the other Loan Documents, and each Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, no
Agent shall have any duties or responsibilities, except those expressly set
forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against any Agent.

     9.2. Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.

     9.3. Exculpatory Provisions. Neither any Arranger, nor any Agent nor any of
their respective Related Persons shall be (i) liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection with
this Agreement or any other Loan Document (except for any liability imposed by
law, but then only if and to the extent found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted solely from its
or any of its Related Persons’ personal gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or

-72-



--------------------------------------------------------------------------------



 



provided for in, or received by the Arrangers or the Agents under or in
connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of any Loan Party party
thereto to perform its obligations hereunder or thereunder or for the creation,
validity, legality, enforceability, perfection, priority, maintenance or
enforcement of any guaranty or Lien required or purporting to be created under
any of the Loan Documents or any other collateral security for the Obligations.
As against any Secured Party, any matter required herein to be satisfactory to,
found acceptable by or otherwise approved by the Administrative Agent may be
approved or disapproved by it in its sole discretion, acting as it may see fit
given any interest that it or its Affiliates may have and without any duty
whatsoever to any other Lender. The Agents shall not be under any obligation to
any Lender to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, this Agreement or any other
Loan Document, or to inspect the properties, books or records of any Loan Party.

     9.4. Reliance by Agents. Each Agent shall be entitled to rely, and shall be
fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex, teletype or e-mail
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Loan Parties), independent accountants and other experts selected by such
Agent. The Agents may deem and treat the payee of any Note as the owner thereof
for all purposes unless a written notice of assignment, negotiation or transfer
thereof shall have been filed with the Administrative Agent. Each Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders or the requisite Lenders required under
Section 10.1 to authorize or require such action (or, if so specified by this
Agreement, all Lenders) as it deems appropriate or it shall first be indemnified
to its satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action. Each Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders or the requisite Lenders under
Section 10.1 to authorize or require such action (or, if so specified by this
Agreement, all Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Obligations.

     9.5. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default hereunder unless it
has received written notice from a Lender or the Borrower referring to this
Agreement, describing such Default and stating that such notice is a “notice of
default”. In the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default as
shall be reasonably directed by the Required Lenders (or, if so specified by
this Agreement, all Lenders), except that (a) the Administrative Agent shall not
be required to take any such action that it in good faith determines may be
unlawful or that it in good faith believes may be imprudent or may expose it to
liability, (b) the Administrative Agent shall not be required to take any such
action unless it receives indemnity satisfactory to it from the Persons
directing such action, and (c) unless and

-73-



--------------------------------------------------------------------------------



 



until the Administrative Agent shall have received such direction, the
Administrative Agent may decline to act or may (but shall not be obligated to)
take any action that it deems advisable.

     9.6. Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither any of the Arrangers nor any of the Agents nor any of
their respective officers, directors, employees, agents, attorneys and other
advisors, partners, attorneys-in-fact or Affiliates have made any
representations or warranties to it and that no act by any Arranger or any Agent
hereinafter taken, including any review of the affairs of a Loan Party or any
Affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Arranger or any Agent to any Lender. Each Lender represents to
the Arrangers and the Agents that it has, independently and without reliance
upon any Arranger or any Agent or any other Lender, and based on such documents
and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition, prospects and creditworthiness of the Loan Parties and their
Affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Arranger or any Agent or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition, prospects and
creditworthiness of the Loan Parties and their affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, neither any Arranger nor any Agent shall
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Loan Party or any Affiliate
of a Loan Party that may come into the possession of such Arranger or such Agent
or any of its officers, directors, employees, agents, attorneys and other
advisors, partners, attorneys-in-fact or Affiliates.

     9.7. Indemnification. The Lenders agree to indemnify each Arranger and each
Agent in its capacity as such (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably according to
their respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(including at any time following the payment of the Loans) be imposed on,
incurred by or asserted against such Arranger or such Agent in any way relating
to or arising out of, the Commitments, this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by such Arranger or such Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted solely from such

-74-



--------------------------------------------------------------------------------



 



Arranger’s or such Agent’s gross negligence or willful misconduct. The
agreements in this Section 9.7 shall survive the payment of the Loans and all
other amounts payable hereunder.

     9.8. Arrangers and Agents in Their Individual Capacities. Each Arranger and
each Agent and their respective Affiliates may make loans to, accept deposits
from and generally engage in any kind of business with any Loan Party as though
such Arranger was not the Arranger and such Agent was not an Agent. With respect
to its Loans made or renewed by it, each Arranger and each Agent shall have the
same rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Arranger or an Agent,
as the case may be, and the terms “Lender” and “Lenders” shall include each
Arranger and each Agent in their respective individual capacities.

     9.9. Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8(a) or Section 8(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 30 days following a retiring
Administrative Agent’s notice of resignation, then the retiring Administrative
Agent may, on behalf of the Lenders, with the consent of the Borrower (which
consent shall not be unreasonably withheld or delayed) appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank with a combined capital and surplus of
$500,000,000; provided however, if the Borrower does not consent to the
appointment of such successor Administrative Agent and an Event of Default under
Section 8(f) with respect to the Borrower shall have occurred and be continuing
then after the date that is 30 days following the date on which Borrower refused
to give its consent to such appointment, the Administrative Agent may resign as
Administrative Agent under this Agreement and the other Loan Documents and, upon
the Administrative Agent’s resignation, the Borrower may appoint any Lender
willing to act as successor Administrative Agent as Administrative Agent under
this Agreement and the other Loan Documents. After any retiring Administrative
Agent’s resignation as such, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents.

     9.10. Authorization to Release Liens. Upon the consummation of an Asset
Sale or other disposition of property permitted hereunder, the Administrative
Agent is hereby irrevocably authorized by each of the Lenders to release any
Lien covering any Property of the Borrower or any of its Subsidiaries that the
Administrative Agent in good faith believes to be permitted by this Agreement or
to have been consented to in accordance with Section 10.1 or to

-75-



--------------------------------------------------------------------------------



 



be owned by any Subsidiary of the Borrower the Capital Stock of which was
transferred, in any such Asset Sale, to a Person who is not an Affiliate of the
Borrower.

     9.11. The Arrangers, Syndication Agent and Documentation Agent. The parties
acknowledge and agree that (a) Lehman Brothers Inc. (in such capacity, the “Lead
Arranger”) shall be credited as and may publicize that it is the sole advisor,
sole lead arranger and sole book runner of the financing contemplated hereby,
(b) each of Merrill Lynch, Pierce Fenner & Smith, Incorporated and Wachovia
Capital Markets, LLC (collectively with the Lead Arranger, the “Arrangers”)
shall be credited as and may publicize that it is one of the arrangers of the
financing contemplated hereby, (c) Merrill Lynch Capital Corporation shall be
credited as and may publicize that it is the Syndication Agent of such financing
and (d) Wachovia Bank, National Association shall be credited as and may
publicize that it is the Documentation Agent of such financing. Each Arranger,
Syndication Agent and Documentation Agent (i) shall not, by reason of their
designation as such or the provisions of this Section 9 or any action taken or
omitted in such capacity, have any power, duty, responsibility or liability
whatsoever under this Agreement or any other Loan Document (other than the
Commitment Letter) or in respect of the financing contemplated hereby and
(ii) shall nevertheless be entitled to all of the rights, immunities,
indemnities and benefits granted to them herein.

SECTION 10. MISCELLANEOUS

     10.1. Amendments and Waivers. Neither this Agreement nor any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may, or
(with the written consent of the Required Lenders) the Administrative Agent and
each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents (including amendments and restatements hereof or
thereof) for the purpose of adding any provisions to this Agreement or the other
Loan Documents or changing in any manner the rights of the Lenders or of the
Loan Parties hereunder or thereunder or (b) waive, on such terms and conditions
as may be specified in the instrument of waiver, any of the requirements of this
Agreement or the other Loan Documents or any Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall (i) reduce or forgive the principal amount or extend the
final scheduled date of maturity of any Loan, extend the scheduled date of any
amortization payment in respect of any Loan, directly reduce the stated rate of
any interest or fee payable hereunder or extend the scheduled date of any
payment thereof, or increase the amount or extend the expiration date of any
Commitment of any Lender, in each case without the consent of each Lender
directly and adversely affected thereby; (ii) amend, modify or waive any
provision of this Section or reduce any percentage specified in the definition
of “Required Lenders”, consent to the assignment or transfer by any Loan Party
of any of its rights and obligations under this Agreement and the other Loan
Documents (other than as a result of a transaction otherwise permitted
hereunder), release all or substantially all of the Collateral or release all or
substantially all of the Subsidiary Guarantors from their guarantee obligations
under the Guarantee and Collateral Agreement (except as permitted by the Loan
Documents), in each case without the consent of all Lenders; (iii) amend, modify
or waive any provision of Section 9 without the consent of any Arranger or any
Agent directly and adversely affected thereby; or (iv) amend, modify or waive
any provision

-76-



--------------------------------------------------------------------------------



 



of Section 2.18(a), (b) or (c) without the consent of each Lender directly and
adversely affected thereby. Any such waiver and any such amendment, supplement
or modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Agents, the Arrangers and all existing
and future holders of the Obligations. In the case of any waiver, the Loan
Parties, the Lenders, the Arrangers and the Agents shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default, or impair any right
consequent thereon. Any such waiver, amendment, supplement or modification shall
be effected by a written instrument signed by the parties required to sign
pursuant to the foregoing provisions of this Section; provided that delivery of
an executed signature page of any such instrument by facsimile transmission
shall be effective as delivery of a manually executed counterpart thereof. For
the avoidance of doubt, this Agreement may be amended (or amended and restated)
with the written consent of the Required Lenders, the Arrangers, the Agents and
the Borrower (x) to add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof (collectively,
the “Additional Extensions of Credit”) to share ratably in the benefits of this
Agreement and the other Loan Documents with the Loans and the accrued interest
and fees in respect thereof and (y) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.

     If a Lender (such Lender a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of this Section 10.1 requires the consent of all of the Lenders affected
thereby and with respect to which the Required Lenders shall have granted their
consent, then the Borrower shall have the right (unless such Non-Consenting
Lender grants such consent) to replace such Non-Consenting Lender by requiring
such Non-Consenting Lender to assign its Loans, and its Commitments hereunder to
one or more assignees, which assignees if not already Lenders hereunder, shall
be reasonably acceptable to the Administrative Agent, provided that: (a) all
Obligations, including indemnity obligations pursuant to Section 2.21, of the
Borrower owing to such Non-Consenting Lender being replaced shall be repaid in
full to such Non-Consenting Lender concurrently with such assignment, and
(b) the replacement Lender shall purchase the foregoing by paying to such
Non-Consenting Lender a price equal to the principal amount thereof plus accrued
and unpaid interest thereon. In connection with any such assignment the
Borrower, Administrative Agent, such Non-Consenting Lender and the replacement
Lender shall otherwise comply with Section 10.6.

     10.2. Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed (a) in the case of the Borrower, the Arrangers and the Agents, as
follows and (b) in the case of the Lenders, as set forth on Schedule 1 to the
Lender Addendum to which such Lender is a party or, in the case of a Lender
which becomes a party to this Agreement pursuant to an Assignment and
Acceptance, in such Assignment and Acceptance or (c) in the case of any party,
to such other address as such party may hereafter notify to the other parties
hereto:

-77-



--------------------------------------------------------------------------------



 



     
The Borrower:
  Spanish Broadcasting System, Inc.

  2601 South Bayshore Drive, PH II

  Coconut Grove, Florida 33133

  Attention: Joseph A. Garcia

  Telecopy: (305) 441-7861

  Telephone: (305) 441-6901
 
   
with a copy to:
  Kaye Scholer LLP

  425 Park Avenue

  New York, New York 10022

  Attention: William E. Wallace, Esq.

  Telecopy: (212) 836-3598

  Telephone: (212) 836-8556
 
   
Lehman Commercial Paper Inc.:
  Lehman Commercial Paper Inc.

  745 Seventh Avenue

  New York, New York 10019

  Attention: Paul Arzouian

  Telecopy: (646) 758-4980

  Telephone: (212) 526-5803
 
   
with a copy to:
  Dechert LLP

  30 Rockefeller Plaza

  New York, New York 10112

  Attention: Bonnie Barsamian, Esq.

  Telecopy: (212) 698-3599

  Telephone: (212) 698-3520
 
   
The Lead Arranger:
  Lehman Brothers Inc.

  745 Seventh Avenue

  New York, New York 10019

  Attention: Maritza Ospina

  Telecopy: (646) 758-4648

  Telephone: (212) 526-6590
 
   
With a copy to:
  Dechert LLP

  30 Rockefeller Plaza

  New York, New York 10112

  Attention: Bonnie Barsamian, Esq.

  Telecopy: (212) 698-3599

  Telephone: (212) 698-3520

     10.3. No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of any Arranger, any Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or

-78-



--------------------------------------------------------------------------------



 



privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

     10.4. Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

     10.5. Payment of Expenses. The Borrower agrees (a) to pay or reimburse the
Administrative Agent and the Lead Arranger promptly following receipt of a
reasonably detailed invoice therefor for all reasonable out-of-pocket expenses,
including the reasonable fees, disbursements and other charges of one set of
counsel (which may include local counsel), incurred in connection with the Loans
and the development, preparation and execution of, and any amendment, supplement
or modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby provided,
however, that notwithstanding the foregoing, the obligations of Borrower under
this clause (a) in respect of such out-of-pocket expenses incurred by the Lead
Arranger and Administrative Agent through the Closing Date shall be limited as
provided in the Fee Letter (it being understood that nothing herein limits the
Borrower’s obligation to make payments to the Lenders and the Arrangers agreed
to in the Fee Letter), (b) to pay or reimburse each Lender, the Lead Arranger
and the Administrative Agent for all its costs and expenses incurred in
connection with the enforcement of any rights under this Agreement, the other
Loan Documents and any such other documents, including the fees and
disbursements of counsel (including the allocated fees and disbursements and
other charges of in-house counsel) to each Lender and of counsel to the Lead
Arranger and the Administrative Agent, (c) to pay, indemnify, and hold each
Lender, the Arrangers and the Agents harmless from, any and all recording and
filing fees and any and all liabilities with respect to, or resulting from any
delay in paying, stamp, excise and other similar taxes, if any, that may be
payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify, and hold each Lender, each
Arranger and each Agent, and each of their respective Related Persons (each of
the Lenders, Arrangers and Agents and their Related Persons, an “Indemnitee”)
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, costs, expenses or disbursements of any kind or nature
whatsoever arising in connection with any action, litigation, proceeding,
investigation or judgment with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents and
any such other documents, including any of the foregoing relating to the use of
proceeds of the Loans or the violation of, noncompliance with or liability
under, any Environmental Law applicable to the operations of any Loan Party or
any of the Properties and the reasonable fees and disbursements and other
charges of legal counsel in connection with claims, actions or proceedings by
any Indemnitee against the Borrower hereunder (all the foregoing in this clause
(d), collectively, the “Indemnified Liabilities”), provided that the Borrower
shall have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee

-79-



--------------------------------------------------------------------------------



 



or any Related Person of such Indemnitee. Without limiting the foregoing, and to
the extent permitted by applicable law, the Borrower agrees not to assert and to
cause its Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries so to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee, except as a result of the gross negligence or
willful misconduct of any such Indemnitee. All amounts due under this Section
shall be payable not later than 30 days after receipt of a reasonably detailed
written invoice therefor. Statements payable by the Borrower pursuant to this
Section shall be submitted to the Borrower in accordance with Section 10.2, or
to such other Person or address as may be hereafter designated by the Borrower
in a written notice to the Administrative Agent. The agreements in this Section
shall survive repayment of the Loans and all other amounts payable hereunder.

     10.6. Successors and Assigns; Participations and Assignments.

     (a) This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Lenders, the Arrangers, the Agents, all other holders of the
Obligations and their respective successors and assigns, except that the
Borrower may not assign or transfer any of its rights or obligations under this
Agreement without the prior written consent of the Arrangers, the Agents and
each Lender.

     (b) Any Lender may, without the consent of the Borrower or any other
Person, in accordance with applicable law, at any time sell to one or more
Eligible Assignees (each, a “Participant”) participating interests in any Loan
owing to such Lender, in any Commitment of such Lender or any other economic
interest of such Lender hereunder and under the other Loan Documents. In the
event of any such sale by a Lender of a participating interest to a Participant,
such Lender’s obligations under this Agreement to the other parties to this
Agreement shall remain unchanged, such Lender shall remain solely responsible
for the performance thereof, such Lender shall remain the holder of any such
Loan for all purposes under this Agreement and the other Loan Documents, and the
Borrower and the Administrative Agent shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement and the other Loan Documents. In no event shall any Participant
under any such participation have any right to approve any amendment or waiver
of any provision of any Loan Document, or any consent to any departure by any
Loan Party therefrom, except to the extent that such amendment, waiver or
consent would reduce the principal of, or interest on, the Loans or any fees
payable hereunder, or postpone the date of the final maturity of the Loans, in
each case to the extent subject to such participation. The Borrower also agrees
that each Participant shall be entitled to the benefits of Sections 2.19, 2.20
and 2.21 with respect to its participation in the Commitments and the Loans
outstanding from time to time as if it was a Lender; provided that, in the case
of Section 2.20, such Participant shall have complied with the requirements of
said Section; and provided, further, that no Participant shall be entitled to
receive any greater amount pursuant to any such Section than the transferor
Lender would have been entitled to receive in respect of the amount of the
participation transferred by such transferor Lender to such Participant had no
such transfer occurred.

-80-



--------------------------------------------------------------------------------



 



     (c) Any Lender (an “Assignor”) may, in accordance with applicable law, upon
written notice to the Administrative Agent, at any time and from time to time
assign to any Lender or any Affiliate, Related Fund or Control Investment
Affiliate thereof or, with the consent of the Borrower (which consent shall not
be unreasonably withheld or delayed, it being understood that the Borrower may
withhold its consent if any such assignment is to be made to a competitor of
Borrower) and the Administrative Agent (provided that (x) no such consent need
be obtained if (i) the Assignee is another Lender or an Affiliate of a Lender or
(ii) the assignment is by a Lender to a Related Fund of such Lender, and
(y) except with respect to any assignment to a competitor of the Borrower in any
event the consent of the Borrower need not be obtained with respect to any
assignment to an Eligible Assignee at any time when an Event of Default is
continuing), to an additional Eligible Assignee (an “Assignee”) all or any part
of its rights and obligations under this Agreement pursuant to an Assignment and
Acceptance, substantially in the form of Exhibit I, executed by such Assignee
and such Assignor (an “Assignment and Acceptance”) (and, where the consent of
the Borrower or the Administrative Agent is required pursuant to the foregoing
provisions, by the Borrower and the Administrative Agent) and delivered to the
Administrative Agent for its acceptance and recording in the Register; provided
that no such assignment to an Assignee (other than any Lender or, with respect
to such Lender, any Affiliate, Control Investment Affiliate or Related Fund)
shall be in an aggregate principal amount of less than $1,000,000 and, after
giving effect thereto, the Assignor shall retain an Aggregate Exposure of no
less than $1,000,000 (other than in the case of an assignment of all of a
Lender’s interests under such Agreement), in each case unless otherwise agreed
by the Borrower and the Administrative Agent. Any such assignment need not be
ratable as among the Loans. Upon such execution, delivery, acceptance and
recording, from and after the effective date determined pursuant to such
Assignment and Acceptance, (x) the Assignee thereunder shall be a party hereto
and, to the extent provided in such Assignment and Acceptance, have the rights
and obligations of a Lender hereunder with a Commitment and/or Loans as set
forth therein, and (y) the Assignor thereunder shall, to the extent provided in
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of an
Assignor’s rights and obligations under this Agreement, such Assignor shall
cease to be party hereto as a Lender).

     (d) The Administrative Agent shall, on behalf of the Borrower, maintain at
its address referred to in Section 10.2 a copy of each Assignment and Acceptance
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitment of, and principal amount of the
Loans owing to, each Lender from time to time. The entries in the Register shall
be conclusive, in the absence of manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register as the owner of the Loans and any Notes evidencing such
Loans recorded therein for all purposes of this Agreement. Any assignment of any
Loan, whether or not evidenced by a Note, shall be effective only upon
appropriate entries with respect thereto being made in the Register (and each
Note shall expressly so provide). Any assignment or transfer of all or part of a
Loan evidenced by a Note shall be registered on the Register only upon surrender
for registration of assignment or transfer of the Note evidencing such Loan,
accompanied by a duly executed Assignment and Acceptance; thereupon one or more
new Notes in the same aggregate principal amount shall be issued to the
designated Assignee, and the old Notes shall be returned by the Administrative
Agent to the Borrower marked “canceled”. The Register shall be available for
inspection by the Borrower or any Lender (with respect to any

-81-



--------------------------------------------------------------------------------



 



entry relating to such Lender’s Commitment and Loans) at any reasonable time and
from time to time upon reasonable prior notice.

     (e) Upon its receipt of an Assignment and Acceptance executed by an
Assignor and an Assignee (and, in any case where the consent of any other Person
is required by Section 10.6(c), by each such other Person) together with payment
to the Administrative Agent of a registration and processing fee of $3,500
(except that no such registration and processing fee shall be payable (x) in
connection with an assignment by a Lender to, with respect to such Lender, an
Affiliate, a Control Investment Affiliate or a Related Fund, (y) in connection
with an assignment by or to a Lehman Entity or (z) in the case of an Assignee
that is already a Lender or is an Affiliate of a Lender or a Person under common
management with a Lender), the Administrative Agent shall promptly accept such
Assignment and Acceptance and record the information contained therein in the
Register and give notice of such acceptance and recordation to the Borrower. On
or prior to such effective date, the Borrower, at its own expense, upon request,
shall execute and deliver to the Administrative Agent (in exchange for any Note
of the assigning Lender) a new Note, as the case may be, to such Assignee or its
registered assigns in an amount equal to the Loan, assumed or acquired by it
pursuant to such Assignment and Acceptance and, if the Assignor has retained a
Loans upon request, a new Note to the Assignor or its registered assigns in an
amount equal to the Loans retained by it hereunder. Such new Note shall be dated
the Closing Date and shall otherwise be in the form of the Note replaced
thereby.

     (f) For the avoidance of doubt, the parties to this Agreement acknowledge
that the provisions of this Section concerning assignments of Loans and Notes
relate only to absolute assignments and that such provisions do not prohibit
assignments creating security interests, including any pledge or assignment by a
Lender of any Loan or Note to any Federal Reserve Bank in accordance with
applicable law.

     10.7. Adjustments; Set-off.

     (a) Except to the extent that this Agreement provides for payments to be
allocated to a particular Lender or to the Lenders, if any Lender (a “Benefited
Lender”) shall at any time receive any payment of all or part of the Obligations
owing to it, or receive any collateral in respect thereof (whether voluntarily
or involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 8(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of such other Lender’s Obligations, such Benefited Lender shall purchase for
cash from the other Lenders a participating interest in such portion of each
such other Lender’s Obligations, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefited
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.

     (b) In addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without prior notice to the Borrower (any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law), upon any amount

-82-



--------------------------------------------------------------------------------



 



becoming due and payable (after all applicable grace periods have expired) by
the Borrower hereunder (whether at stated maturity, by acceleration or
otherwise), to set off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final, but
excluding fiduciary accounts), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Borrower. Each Lender agrees to notify promptly the Borrower and
the Administrative Agent after any such setoff and application made by such
Lender, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

     10.8. Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

     10.9. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

     10.10. Integration. This Agreement and the other Loan Documents represent
the agreement of the Borrower, the Agents, the Arrangers and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by any Loan Party, any Arranger, any Agent or any
Lender relative to subject matter hereof not expressly set forth or referred to
herein or in the other Loan Documents.

     10.11. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

     10.12. Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably
and unconditionally:

     (a) submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York
situated in the County of New York, the courts of the United States of America
for the Southern District of New York, and appellate courts from any thereof;

     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or

-83-



--------------------------------------------------------------------------------



 



proceeding in any such court or that such action or proceeding was brought in an
inconvenient court and agrees not to plead or claim the same;

     (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

     (e) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

     10.13. Acknowledgments. The Borrower hereby acknowledges that:

     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

     (b) neither any Arranger, nor any Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Arrangers, the Agents and the Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of participants
in a debtor and creditor transaction; and

     (c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Arrangers, the Agents and the Lenders or between the Borrower and any of them.

     10.14. Confidentiality. Each of the Arrangers, the Agents and the Lenders
agrees to keep confidential all non-public information provided to it by any
Loan Party pursuant to this Agreement; provided that nothing herein shall
prevent any Arranger, any Agent or any Lender from disclosing any such
information (a) to any Arranger, any Agent, any other Lender or any affiliate of
any thereof, (b) to any Participant or Assignee (each, a “Transferee”) or
prospective Transferee that agrees to comply with the provisions of this Section
or substantially equivalent provisions, (c) to any of its employees, directors,
agents, attorneys, accountants and other professional advisors involved in the
evaluation or administration of the credit facilities contemplated hereby to the
extent that such advisor shall agree to comply with the provisions of this
section, (d) upon the request or demand of any Governmental Authority having
jurisdiction over it, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if required to do so in connection with any litigation
or similar proceeding, (g) that has been publicly disclosed other than in breach
of this Section, (h) to the National Association of Insurance Commissioners or
any similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender or (i) to the extent
necessary in connection with the exercise of any remedy hereunder or under any
other Loan Document.

-84-



--------------------------------------------------------------------------------



 



     10.15. Release of Collateral and Guarantee Obligations.

     (a) Notwithstanding anything to the contrary contained herein or in any
other Loan Document, upon request of the Borrower in connection with any
disposition of property permitted by the Loan Documents, the Administrative
Agent shall (without notice to or vote or consent of any Lender, or any
affiliate of any Lender that is a party to any Specified Hedge Agreement) take
such actions as shall be required to release its security interest in any
Collateral being disposed of in such disposition of property, and to release any
Guarantee Obligations of any Person being disposed of in such disposition of
property, to the extent necessary to permit consummation of such disposition of
property in accordance with the Loan Documents; provided that the Borrower shall
have delivered to the Administrative Agent, at least five Business Days prior to
the date of the proposed release, a written request for release identifying the
relevant Collateral being disposed of in such disposition of property and the
terms of such disposition of property.

     (b) The Administrative Agent shall be, and hereby is, irrevocably
authorized and empowered to release any and all of the Collateral and take any
and all actions necessary therefor or reasonably incidental thereto, upon
request of the Borrower and without notice to or consent of any Lender or any
other holder of Obligations, when all Commitments have terminated the principal
of and interest on all Loans have been paid in full and the Administrative Agent
has received payment in full, or payment security satisfactory to it, as to all
other Obligations that are claimed by the Administrative Agent or in respect of
which the Administrative Agent has received, reasonably in advance of such
release, written notice that any payment is due or any claim is pending.

     10.16. Accounting Changes. In the event that any “Accounting Change” (as
defined below) shall occur and such change results in a change in the method of
calculation of standards or terms in this Agreement, then the Borrower and the
Administrative Agent agree to enter into negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Changes
with the desired result that the criteria for evaluating the Borrower’s
financial condition shall be the same after such Accounting Changes as if such
Accounting Changes had not been made. Until such time as such an amendment shall
have been executed and delivered by the Borrower, the Administrative Agent and
the Required Lenders, all financial covenants, standards and terms in this
Agreement shall continue to be calculated or construed as if such Account
Changes had not occurred. “Accounting Changes” refers to changes in accounting
principles required or permitted by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants, or, if applicable, the SEC.

     10.17. Delivery of Lender Addenda. Each initial Lender shall become a party
to this Agreement by delivering to the Administrative Agent a Lender Addendum
duly executed by such Lender, the Borrower and the Administrative Agent.

     10.18. Construction. Each covenant contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
covenant contained herein, so that compliance with any one covenant shall not
(absent such an express contrary provision) be deemed to excuse compliance with
any other covenant. Where any provision herein refers to

-85-



--------------------------------------------------------------------------------



 



action to be taken by any Person, or which such Person is prohibited from
taking, such provision shall be applicable whether such action is taken directly
or indirectly by such Person.

     10.19. WAIVERS OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

     10.20. Designated Senior Debt. The Obligations (including the Guarantee
Obligations of each Subsidiary Guarantor under the Guarantee and Collateral
Agreement) are hereby designated as “Designated Senior Debt” for the purposes of
and as defined in the Preferred Stock Exchange Notes Indenture and any indenture
governing Preferred Stock Exchange Notes or Indebtedness incurred in any
Permitted Refinancing under clause (1) of the definition of such term.

[Remainder of page left blank intentionally; signatures follow.]

-86-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

            SPANISH BROADCASTING SYSTEM, INC.
      By:   /s/ Joseph A. Garcia         Name:   Joseph A. Garcia       
Title:   Chief Financial Officer, Executive Vice President and Secretary       
LEHMAN COMMERCIAL PAPER INC., as
Administrative Agent
      By:   /s/ V. Paul Arzouian         Name:   V. Paul Arzouian       
Title:   Authorized Signatory        MERRILL LYNCH, PIERCE, FENNER & SMITH,
INCORPORATED, as Syndication Agent
      By:   /s/ Anthony Lefaire        Name:   Anthony Lefaire        Title:  
Director        WACHOVIA BANK, NATIONAL ASSOCIATION, as
Documentation Agent
      By:   /s/ Russ Lyons         Name:   Russ Lyons        Title:   Director 
 

-87-